CASE 0:19-cv-01101-DSD-HB Doc. 165-7 Filed 01/15/21 Page 1 of 107




              EXHIBIT G
             CASE 0:19-cv-01101-DSD-HB Doc. 165-7 Filed 01/15/21 Page 2 of 107




                              INDEPENDENT CONTRACTOR AGREEMENT


        THIS INDEPENDENT CONTRACTOR AGREEMENT (“Agreement”) is made and entered into as of
February 4, 2016 (the “Effective Date”), by and between The Advisory Board Company, a Delaware corporation,
with offices at 2445 M Street, NW, Washington, DC 20037 (“ABC”), and Jedidiah Holdings LLC, a Virginia
corporation, with offices at 6042 Selwood Place Springfield, Virginia 22152 (“Contractor”). ABC and Contractor
may be referred to herein individually as a “Party” and together as the “Parties.”

       ABC desires to engage the services of Contractor and Contractor desires to accept such engagement to
perform the services described herein upon the terms and conditions set forth herein.

        NOW, THEREFORE, in consideration of the mutual promises set forth herein, ABC and Contractor hereby
agree as follows:

1.     Services and Scope of Work.

       1.1     Services. Contractor agrees to provide to ABC specific contractor services as described in such
               scope of work as executed by both Parties, consecutively numbered and annexed hereto as part of
               Exhibit A – Scope of Work (each “SOW”). By executing this Agreement, without execution of
               any SOW, ABC is not committing or obligating itself to use Contractor’s services. Contractor shall
               provide the specific contractor services described in an executed SOW (“Services”) in accordance
               with the provisions of this Agreement and the applicable SOW. In the event of any conflict
               between the provisions of a SOW and of this Agreement, the Agreement shall prevail. Contractor
               shall provide a Rate Schedule that sets forth the rates for each corresponding title or skill set for all
               applicable services in Exhibit B – Rate Schedule.

       1.2     Scope of Work (SOW). Each SOW shall contain a description of the work to be performed by
               Contractor and any deliverables to be produced (“Deliverables”), timing for performance, a
               statement of Contractor’s rates for performance and a payment schedule, and term for the SOW.
               Contractor shall not perform any services until an applicable SOW is finalized and fully executed.
               If Contractor begins to perform any services prior to the execution of an applicable SOW,
               Contractor hereby acknowledges: (a) that the terms and conditions of this Agreement (other than
               the payment provisions) shall apply; and (b) that Contractor does so at its own risk and ABC is not
               obligated to pay Contractor for any time, work, or costs incurred, unless otherwise agreed in
               writing.

       1.3     Other Work. Contractor has the right to perform services for others during the Term (as defined
               below) as long as such other engagement or performance does not interfere in any way with the
               timely and professional performance of the Services to be provided hereunder or compromise
               ABC’s Confidential Information.

       1.4     Performance of Services. Unless otherwise agreed to by the Parties in a SOW, Contractor shall
               furnish all equipment and materials used to perform the Services. In performing the Services,
               Contractor shall, and shall ensure that its Assistants (as defined below): (a) comply with all
               applicable ABC rules, policies and guidelines regarding safety, security, and conduct including but
               not limited to those listed at: http://downloads.advisory.com/lgl ; (b) perform to the best of their
               abilities and in a competent and professional manner, and in accordance with ABC’s standards; and
               (c) comply with all applicable local, state and federal laws and regulations. In addition, before
               commencing Services under this Agreement, Contractor, as the sole Assistant (as defined below),
               must successfully complete a background investigation that may include without limitation, a
                                                           1
Confidential                                                                                         Updated 04/2015

                                                                                                   OLU000083
           CASE 0:19-cv-01101-DSD-HB Doc. 165-7 Filed 01/15/21 Page 3 of 107




                  criminal background check and verification of education and employment history. Without
                  limiting the foregoing, Contractor will comply with all applicable international, national,
                  state/provincial and local laws and applicable international standards regarding employment in
                  performing its obligations hereunder; Contractor will promptly notify ABC in writing of any
                  allegation of non-compliance.

2.     Relationship of Parties; Independent Contractor Status.

               2.1 Independent Contractor. Contractor’s relationship to ABC is that of an independent contractor, not
                   an agent, employee or servant. Contractor is fully and solely responsible for the use and
                   employment of its employees, representatives, contractors, or consultants (collectively
                   “Assistants”), and Contractor’s Assistants shall not be considered agents, employees or servants of
                   ABC for any purpose. Contractor and its Assistants shall not represent itself or themselves or
                   hold itself or themselves out to third parties as agents, employees, or servants of ABC. Neither
                   Party shall have any right, power or authority to enter into any agreement for or on behalf of, or
                   incur any obligation or liability on behalf of, or to otherwise bind, the other Party.

               2.2 Control, Supervision, and Training. Contractor shall have the sole and exclusive right and
                   responsibility to control and to determine the method and manner of Contractor’s performance of
                   the Services. Contractor shall also be solely responsible for the supervision and training of its
                   Assistants.

               2.3 Compensation of Assistants. Contractor is solely responsible for the payment or non-payment of
                   compensation or salary, including any required overtime payments, to Contractor’s Assistants.
                   Contractor is responsible and shall comply with all federal, state and local laws and regulations
                   regarding compensation, hours of work, workplace safety and other conditions of employment.

               2.4 No Benefit Plans. Contractor acknowledges and agrees that neither it nor its Assistants is eligible
                   for, and shall not participate in, any of ABC’s employee benefit plans or programs, including,
                   without limitation, bonus, vacation, health, retirement fund, incentive compensation or other
                   employee programs or policies (“Benefits Plans”). If, for any reason, Contractor or any of its
                   Assistants are deemed to be a statutory or common law employee of ABC by any governmental
                   agency, court, or other entity, Contractor hereby waives any right to, and agrees to neither seek
                   nor accept, any benefits under the Benefits Plans, and agrees to indemnify and hold harmless ABC
                   from any claims, demands, actions, damages, liabilities, costs and expenses arising from or
                   relating to such claims by it or its Assistants relating to such Benefit Plans.

               2.5 Assistant Substitution or Removal. Substitutions of Assistants that are essential to the Services
                   are not permitted without the prior approval of ABC. Any proposed substitutions must include an
                   explanation of the circumstances necessitating the substitution, and other information requested by
                   ABC necessary to consider the proposed substitution. All proposed substitutes must have
                   qualifications that are equal to or higher than the personnel being substituted. ABC will promptly
                   notify the Contractor of approval or disapproval thereof. ABC retains the right to approve or
                   disapprove all Assistants, and, to request the removal of any Assistant.

3.     Project Management. Each Party shall designate a project manager for each SOW who shall act as a
       liaison between the Parties.




                                                           2
Confidential                                                                                        Updated 04/2015

                                                                                                  OLU000084
             CASE 0:19-cv-01101-DSD-HB Doc. 165-7 Filed 01/15/21 Page 4 of 107




4.     Fees, Expenses, Records, and Taxes.

       4.1      Fees. Contractor’s entire compensation for performing Services hereunder is set forth in this
               Agreement. Each SOW shall set forth the fees due for the Services to be provided thereunder, and
               Contractor shall invoice ABC as set forth in the SOW. All Services to be performed on a time and
               materials basis shall be invoiced in arrears.

       4.2     Expenses.     Contractor shall be responsible for all expenses incurred by Contractor in the
               performance of the Services, unless otherwise set forth in the SOW.

       4.3      Payment. The fees and/or expenses invoiced in accordance with this Section 4, except for any
               amounts disputed by ABC, shall be payable by ABC within forty-five (45) days of ABC’s receipt
               of each invoice.

       4.4      Maximum Dollar Amount. ABC shall not be liable for any fees and/or expenses under any SOW
               in excess of the maximum dollar amount specified on such SOW.

       4.5      Taxes. Contractor shall be responsible for determining the applicability of any sales, use, excise,
               or similar transactional taxes that may be applicable to the performance of the Services, if any, and
               shall include such on Contractor’s invoice for the corresponding Services. ABC shall pay
               applicable taxes on the invoice or, in lieu of the payment of any such taxes, ABC may provide
               Contractor with a certificate acceptable to the taxing authorities exempting ABC from payment of
               such taxes. Contractor shall pay all taxes collected from ABC to the appropriate taxing authority.
               Contractor represents and warrants that Contractor and its Assistants qualify as independent
               contractors under the provisions of the Internal Revenue Code. Contractor further represents and
               warrants that the payments it receives pursuant to this Agreement shall not be considered “wages”
               for purposes of income tax withholding, the Federal Insurance Contributions Act (“FICA”), and
               unemployment taxes. Further, Contractor shall pay and be solely responsible for all taxes,
               contributions and assessments on payrolls or other charges or payments under all applicable
               federal, state and local laws, including without limitation withholding from wages of its employees
               or other Assistants. Contractor agrees to fully indemnify ABC from any and all liability that might
               be assessed against ABC for ABC’s failure to pay taxes on such compensation.

5.     Acceptance of Services.

       5.1      General. All Services and Deliverables delivered by the Contractor pursuant to this Agreement
               and the attached SOWs shall be subject to acceptance by ABC.

       5.2      Delivery of Software. If applicable, Contractor shall deliver any software licensed pursuant to this
               Agreement from its designated server to ABC's designated server by electronic means, such as an
               FTP download site, and not by tangible media, such as compact discs, tapes or disks.

       5.3      Acceptance Criteria. Each Deliverable shall be subject to acceptance testing by ABC to verify
               that the Deliverable satisfies the acceptance criteria, if any, mutually agreed to in writing by the
               Parties and set forth in the applicable SOW. If no acceptance criteria have been set forth in the
               applicable SOW, the acceptance criteria shall be as determined by ABC in its sole discretion based
               upon completeness and quality of the Deliverable and its delivery within the time frames set forth
               in the applicable SOW.

       5.4      Acceptance Testing. If elected by ABC, acceptance testing for any Deliverable shall commence
               within ten (10) days of the date on which Contractor notifies the ABC Project Manager, in writing,
                                                        3
Confidential                                                                                    Updated 04/2015

                                                                                                OLU000085
             CASE 0:19-cv-01101-DSD-HB Doc. 165-7 Filed 01/15/21 Page 5 of 107




               that the Deliverable has been satisfactorily completed, in Contractor’s opinion, and is ready for
               acceptance testing by ABC. Acceptance testing shall continue for the period of time specified in
               the acceptance criteria or, if no such time period has been agreed upon by the Parties, for a period
               of thirty (30) days (the “Initial Acceptance Period”). In the event that any Deliverable does not
               conform to the acceptance criteria within the Initial Acceptance Period, ABC shall give Contractor
               written notice thereof. ABC shall cooperate with Contractor in identifying in what respects the
               Deliverable has failed to conform to the criteria. Contractor shall promptly correct any deficiencies
               that prevent such Deliverable from conforming to the criteria. If the Deliverable does not conform
               to the acceptance criteria within thirty (30) days after the end of the Initial Acceptance Period,
               ABC may do any one or more of the following:

               (a)     extend the period of time for Contractor to make corrections;

               (b)    direct Contractor to use a third party to make the necessary corrections at Contractor’s
               expense after reasonable consultation with Contractor;

               (c)      after reasonable consultation with Contractor, directly or by use of a third party make the
               necessary corrections and charge to Contractor an amount equal to the costs incurred by ABC in
               making such correction itself or through a third party contractor, Contractor will, at no additional
               charge to ABC, provide all necessary cooperation and assistance in connection with ABC or any
               third party contractor engaged by ABC making the necessary corrections to the Deliverable;

               (d)     after reasonable consultation with Contractor, accept the Deliverable in its non-conforming
               condition and reduce Contractor's charges for the Deliverable by an amount which the Parties,
               cooperating in good faith, determine reasonably reflects its reduced value; or

               (e)      terminate one or more of the applicable SOWs for cause, in whole or in part, as of a date
               specified in a written notice of termination from ABC to Contractor and without financial liability
               or obligation. In the event of such termination, ABC shall be entitled to recover an amount equal
               to all fees paid for the affected Deliverable, plus all fees paid to Contractor for Services related to
               the Deliverable and for any other products furnished by Contractor to ABC that were provided in
               conjunction with the Deliverable and that cannot be utilized effectively or completely by ABC
               without using the Deliverable.

       5.5     Warranty Period. Contractor represents and warrants to ABC that the Deliverables will perform in
               accordance with the requirements set forth in the applicable SOW and documentation for a period
               of ninety (90) days from the date of acceptance by ABC. In the event the Deliverables fail to do so
               and such failure is not due to changes in the Deliverables made solely by ABC, and Contractor
               does not bring the Deliverables into conformance within the timeframe set forth in the applicable
               SOW and documentation, then upon ABC’s notice, ABC may terminate the applicable SOW or
               this Agreement for cause, and Contractor will return to ABC all monies paid to Contractor to date
               under the applicable SOW.

6.     Term and Termination.

       6.1     Term. This Agreement shall commence on the Effective Date and shall continue in full force and
               effect thereafter until the second anniversary of the expiration date of the last outstanding SOW,
               unless this Agreement is terminated earlier in accordance with the provisions of this Agreement
               (the “Term”).


                                                          4
Confidential                                                                                         Updated 04/2015

                                                                                                   OLU000086
             CASE 0:19-cv-01101-DSD-HB Doc. 165-7 Filed 01/15/21 Page 6 of 107




       6.2     Termination For Breach. Either Party may terminate this Agreement at any time in the event of a
               material breach by the other Party that remains uncured after thirty (30) days’ written notice thereof
               (or such shorter period as may be specified in this Agreement or in any applicable SOW).

       6.3     Termination Upon Notice. Notwithstanding anything to the contrary herein or in any SOW, ABC
               may terminate this Agreement or any SOW hereunder for any reason by giving the Contractor
               fourteen (14) days’ prior written notice of its election to terminate this Agreement or the SOW.

       6.4     Termination by Customer. Notwithstanding anything to the contrary herein or in any SOW, ABC
               may terminate this Agreement or any SOW hereunder immediately in the event of termination of
               the agreement or any statement of work between ABC and its Customer receiving any Services
               and/or Deliverables provided by Contractor under this Agreement or any SOW.

       6.5     Termination for Bankruptcy/Insolvency. Either Party may terminate this Agreement immediately
               following written notice to the other Party if the other Party: (a) becomes or is declared insolvent
               or bankrupt; (b) is the subject of any proceeding related to its liquidation or insolvency (whether
               voluntary or involuntary) which is not dismissed within ninety (90) days; or (c) makes an
               assignment for the benefit of creditors.

       6.6     ABC Rights and Payment Upon Termination. In the event of termination of this Agreement, ABC
               agrees to pay Contractor for all expenses incurred by the Contractor with ABC’s approval and as
               outlined in the SOW up to the effective date of termination. In the event ABC terminates this
               Agreement or any SOW prior to the completion of the Services to be rendered: (a) Contractor shall
               be compensated with (i) a pro-rata share of the fees due or (ii) the hours of work completed by
               Contractor under the applicable SOW(s); and (b) if applicable, ABC shall pay Contractor for all
               progress milestones (as set forth in the applicable SOW(s)) completed and accepted by ABC and a
               pro-rata share of the progress milestone Contractor is working to complete at the time the
               applicable SOW(s) is/are terminated. Termination under this Agreement shall not affect ABC’s
               rights in and to all Work (as defined below) created for or provided to ABC pursuant to this
               Agreement prior to the effective date of termination.

7.     ABC Property/Trademarks.

       7.1     No Rights Transferred. Nothing in this Agreement shall convey to Contractor or any of its
               Assistants any right, license, title, or interest in or to the Work, or any other intellectual property or
               other property interest, license or right of ABC or its licensors. In addition, Contractor and its
               Assistants shall have no right to use any ABC trade name, trademark or service mark without the
               express written permission of ABC.

       7.2     Proprietary Rights. Except for Contractor’s Pre-existing Materials (defined below), all work,
               services, materials, and Deliverables and other Materials (as defined below), provided, performed
               or created under any SOW (“Work”), including, without limitation: (a) names, characters,
               protectable organizational structures, or other “brand” components; (b) all materials, specifications,
               designs, writings, code, products, or other Deliverables developed or prepared for ABC by
               Contractor under such SOW (whether or not such SOW is completed) or provided or delivered to
               ABC by Contractors, Assistants or their agents pursuant to this Agreement (collectively,
               “Materials”); and (c) any and all new or improved idea, design, concept, or other invention made
               or developed by Contractor or its Assistants during the course of rendering the Services or
               developing or preparing the Materials (collectively, “Invention”), are the property of ABC and all
               title and interest therein shall vest in ABC and shall be deemed to be a work made for hire and
               made in the course of Services rendered hereunder. As between the Parties, all Work shall be
                                                          5
Confidential                                                                                      Updated 04/2015

                                                                                                    OLU000087
             CASE 0:19-cv-01101-DSD-HB Doc. 165-7 Filed 01/15/21 Page 7 of 107




               deemed the Confidential Information of ABC. Contractor shall promptly and completely disclose
               to ABC in writing any and all Inventions and Contractor shall ensure that its Assistants promptly
               and completely disclose to ABC in writing any and all Inventions.

               To the extent that title to any Work may not, by operation of law, vest in ABC or such Work may
               not be considered works made for hire, Contractor hereby irrevocably assigns to ABC all right, title
               and interest in and to any Work. All Work shall belong exclusively to ABC, and ABC shall have
               the right to obtain, and to hold in its own name, copyrights, registrations, patents, or such other
               protection as may be appropriate to the subject matter, and any extensions and renewals thereof.
               Upon ABC's request, Contractor shall, and shall cause its Assistants to, promptly take such further
               actions, including execution and delivery of all appropriate instruments of conveyance, as may be
               necessary to assist ABC to prosecute, register, perfect or record its rights in or to any Work. In the
               event that ABC is unable, after reasonable effort, to obtain Contractor’s signature on such papers
               and documents, Contractor irrevocably designates and appoints ABC as Contractor’s agent and
               attorney-in-fact, to act for and on Contractor’s behalf solely to execute and file any such
               application or other document and do all other lawfully permitted acts to further the prosecution
               and issuance of patents, copyrights or other intellectual property related to the Work with the same
               legal force and effect as if Contractor executed such papers and documents.

               If Contractor becomes aware of any breach of this Section 7 by an Assistant, it shall immediately
               enforce its rights to the fullest extent under its written agreement with such Assistant and
               immediately notify ABC of such breach.

               Unless otherwise requested by ABC, upon the completion of the Services to be performed under
               each SOW or upon the earlier termination of such SOW, Contractor and its Assistants shall
               immediately turn over to ABC all Work developed pursuant to such SOW.

               For purposes of this Agreement, “Contractor’s Pre-existing Materials” means any materials,
               code, methodology, process, technique, or intellectual property right developed, licensed or
               otherwise acquired by Contractor independent of the Agreement and services to be rendered
               hereunder and which are not based upon and do not incorporate any ABC Confidential Information
               or other intellectual property rights of ABC. Contractor hereby grants to ABC a perpetual,
               irrevocable, fully paid-up, worldwide, non-exclusive, assignable, sublicensable license to use,
               reproduce, display, perform, distribute, and make derivative works of any of Contractor’s Pre-
               existing Materials that are incorporated into the Work, in any medium hereby known or hereafter
               invented for any purpose.

       7.3     Third Party Materials. Contractor shall not bundle with or incorporate into any Work any third
               party products, ideas, processes, or other techniques (“third party materials”), without the prior
               written approval of ABC; provided, however, if such third party materials are incorporated into any
               Work as approved by ABC in writing, Contractor hereby assigns to ABC any and all
               manufacturer’s or supplier’s warranties, guarantees, representations, service agreements and
               indemnities, if any, with respect to any third party materials acquired from a third party and
               provided by Contractor under a SOW to the extent the same are assignable by Contractor. To the
               extent any such warranties, guarantees, representations, service agreements and indemnities are not
               assignable by Contractor, Contractor agrees that ABC may assert or enforce any right that
               Contractor may have to enforce the same, or if such right can only be enforced by Contractor and
               in its own name, upon the request of ABC, Contractor will take all reasonable action requested by
               ABC to enforce the same.


                                                         6
Confidential                                                                                       Updated 04/2015

                                                                                                 OLU000088
             CASE 0:19-cv-01101-DSD-HB Doc. 165-7 Filed 01/15/21 Page 8 of 107




8.     Confidentiality.

       8.1     Introduction. Each Party (the “Recipient”) acknowledges that: (i) the other Party and its
               Subsidiaries (defined below, and, collectively with such other Party, “Discloser”) are the owners of
               valuable trade secrets and other confidential information and license the same from others; and (ii)
               in the performance of its obligations hereunder, the Recipient shall receive or become aware of
               such information.

       8.2     Definition of Confidential Information. For the purposes of this Agreement, “Confidential
               Information” shall mean any information relating to or disclosed during the Term, which is or
               should be reasonably understood to be confidential or proprietary to Discloser and its customers,
               Subsidiaries, licensors and business partners, including, without limitation, the material terms of
               this Agreement, information about Discloser’s customers, information concerning the relationship
               of Discloser with third parties, technical processes and formulas, trade secrets, drawings,
               inventions, know-how, protocols, software programs, source codes, product designs, sales, cost and
               other unpublished financial information, product and related business plans, methods of operation,
               technology assessments, database contents, forecasts, market assessments, strategies, projections,
               marketing data, and other non-public information owned by Discloser and its customers,
               Subsidiaries, licensors and business partners. Such Confidential Information may be prepared by
               the Discloser, or any of its respective directors, officers, employees, consultants, attorneys, and
               other representatives. The provisions of this paragraph shall not apply to Confidential Information
               that: (i) was in Recipient’s possession before receipt from Discloser, as proven by Recipient; (ii) is
               or becomes a matter of public knowledge through no fault of Recipient; (iii) is rightfully received by
               Recipient from a third party without a duty of confidentiality; (iv) is independently developed by
               Recipient, as proven by Recipient; (v) is disclosed under operation of law, provided that Recipient
               will use reasonable efforts to provide Discloser with prompt written notice of any such requirement
               in order to enable Discloser to seek an appropriate protective order or other remedy, and that
               Recipient will disclose only such information as is legally required and will use reasonable efforts to
               obtain confidential treatment for any Confidential Information that is so disclosed; or (vi) is
               disclosed by Recipient with Discloser’s prior written approval.

               All Confidential Information that is entitled to protection under the attorney-client privilege, work
               product doctrine and other applicable privilege shall remain entitled to such protection under these
               privileges, this Agreement, and under the joint defense doctrine.

               To the extent that a non-disclosure agreement is executed between the Parties regarding the
               Services or Deliverables, the non-disclosure agreement will terminate as to such Services and
               Deliverables and be replaced by the terms of this Section 8.

       8.3     Protection of Confidential Information. Contractor will maintain and follow commercially
               reasonable and legally compliant information security standards and practices with respect to any
               of ABC’s Confidential Information in Contractor’s possession or control and protect such
               information against any loss, alteration, theft or corruption. Contractor shall promptly advise ABC
               after learning of any such unauthorized access, loss, alteration, theft or corruption. Contractor shall
               take necessary corrective action within Contractor’s reasonable control. If Contractor believes
               such corrective action is in the reasonable control of ABC, then Contractor shall advise ABC of the
               corrective action that it believes ABC should take. At ABC’s request, Contractor shall provide
               copies of its information security policies, processes, and procedures. Contractor will notify ABC
               of any material changes to its policies, processes or procedures that relate to the security of ABC’s
               Confidential Information in Contractor’s possession. Contractor shall comply with all information
               security and privacy laws, rules or regulations applicable to Contractor as a result of and in
                                                          7
Confidential                                                                                         Updated 04/2015

                                                                                                 OLU000089
             CASE 0:19-cv-01101-DSD-HB Doc. 165-7 Filed 01/15/21 Page 9 of 107




               connection with its use, protection and retention of ABC Confidential Information and shall be
               responsible for any breach of such laws, rules or regulations by Contractor or its employees, agents
               or subcontractors. Any personal identifying information disclosed to Contractor under this
               Agreement shall remain protected as Confidential Information under this Agreement for an
               indefinite period.

       8.4     Obligations and Destruction of Confidential Information. Recipient agrees that Confidential
               Information may only be used by Recipient as reasonably necessary to carry out the purposes of
               this Agreement and for the sole benefit of Discloser. Except as directed by Discloser or as
               permitted in this paragraph, Recipient will not at any time during or after the Term use Confidential
               Information for any other purpose or disclose any Confidential Information to any person, or
               permit any person to examine and/or make copies of any reports or any documents prepared by
               Recipient or that come into Recipient’s possession or under Recipient’s control by reason of
               performance of Recipient’s obligations under this Agreement. Notwithstanding the foregoing, and
               without limiting the generality of Section 2.1, Contractor, as Recipient, may disclose ABC’s
               Confidential Information to Contractor’s Assistants, when, and only to the extent, reasonably
               necessary to perform the Services; provided that, prior to such disclosure to such Assistants,
               Contractor shall have informed such Assistants of its confidentiality obligations herein and have
               executed with such Assistants a written agreement containing confidentiality obligations no less
               restrictive than those herein. Contractor shall be responsible for any use or disclosure of
               Confidential Information by its Assistants in breach of this Agreement. Recipient agrees to use the
               same degree of care to protect Discloser’s Confidential Information that it uses to protect its own
               Confidential Information of a like nature from unauthorized disclosure, but in no case less than a
               reasonable degree of care.

               Upon termination of this Agreement, Recipient will turn over to Discloser or destroy all
               documents, papers, and other matter in Recipient’s possession or under Recipient’s control that
               contain or relate to such Confidential Information, and provide written certification of such to
               Discloser.

       8.5     Injunctive Relief. Recipient acknowledges that misuse or disclosure of any Confidential
               Information by Recipient may give rise to irreparable injury to Discloser or the owner of such
               information, inadequately compensable in damages. Accordingly, Discloser or such other party
               may seek and obtain injunctive relief against the breach or threatened breach of the foregoing
               undertakings, in addition to any other remedies available at law or in equity. Recipient
               acknowledges and agrees that the covenants contained in this Section 8 are necessary for the
               protection of legitimate business interests of Discloser and its customers, Subsidiaries, licensors
               and business partners, and are reasonable in scope and content.

9.     Representations and Warranties.

       9.1     Contractor Representations and Warranties. Contractor represents and warrants to ABC that: (A)
               Contractor and each of its Assistants has or shall have the proper skill, training, and background so
               as to be able to perform the Services in a competent and professional manner and that all work will
               be performed in accordance with applicable standards for similar services and Contractor shall
               devote sufficient resources to ensure that the Services are performed in a timely and reliable
               manner; (B) each Assistant is properly licensed, if required by applicable law, to perform the
               Services; (C) each Assistant has executed written agreements securing for Contractor the
               intellectual property rights set forth in this Agreement. Upon the request of ABC, Contractor
               agrees to provide copies of such written agreements. If such written agreements do not secure the
               necessary intellectual property rights based on the review of ABC, ABC may require any Assistant
                                                            8
Confidential                                                                                         Updated 04/2015

                                                                                                 OLU000090
             CASE 0:19-cv-01101-DSD-HB Doc. 165-7 Filed 01/15/21 Page 10 of 107




                to execute a new or revised written agreement to secure the intellectual property rights provided for
                in this Agreement; (D) ABC shall receive free, good and clear title to all Work which may be
                developed by Contractor or its Assistants under this Agreement or which is provided or delivered
                to ABC by Contractor or Contractor’s Assistants pursuant to this Agreement, which title shall be
                free and clear of any and all liens, encumbrances, claims or litigation, whether pending or
                threatened; (E) no Work or other materials delivered by Contractor to ABC hereunder shall
                infringe on or violate (i) any copyright, trademark, or patent right, (ii) any other proprietary or
                other right of any third party, including but not limited to any third party right to privacy, or (iii)
                any applicable law or regulation; (F) no Work or other materials delivered by Contractor to ABC
                hereunder shall contain any scandalous, libelous or unlawful matter or material; (G) Contractor will
                not publish, broadcast, display or distribute in any media, or allow others to publish, broadcast,
                display or distribute in any media, the Work or any third party content or any portion thereof
                without the prior written consent of ABC; and (H) software licensed to ABC by Contractor, if any,
                contains no code that would directly or indirectly (i) create, or purport to create obligations on
                ABC with respect to ABC's use or distribution of any software that incorporates, is combined with,
                or is derived from such software, except as explicitly set forth in this Agreement, (ii) grant, purport
                to grant, or require ABC to grant to any third party any rights or immunities under ABC's
                intellectual property or proprietary rights in any software that incorporates, is combined with, or is
                derived from such software, or (iii) require as a condition of its use, modification, or distribution,
                that any software incorporated into, derived from, or distributed with such software must be
                disclosed or distributed in any form.

       9.2      Federal Health Care Participation. Contractor represents to ABC that neither Contractor nor any
                Assistant is excluded from participating in the U.S. Government’s Medicare or Medicaid program
                (each, a “Federal Health Care Program”) nor currently debarred or suspended or listed on the
                U.S. Government’s General Services Administration’s (the “GSA”) List of Parties Excluded from
                Federal Procurement or Nonprocurement Programs in accordance with Executive Orders 12549
                and 12689, “Department and Suspension”, and Contractor warrants to ABC that, during the Term,
                it will not perform any act that shall cause Contractor to be excluded from such participation or so
                debarred, suspended or listed. Contractor further represents to ABC that no adverse action by the
                U.S. Government that will or may result in exclusions from a Federal Health Care Program has
                occurred or is pending or threatened against Contractor or any Assistant. Contractor shall
                immediately notify ABC if it or any Assistant becomes so excluded, debarred, suspended or listed
                during the Term.

       9.3      Mutual Representations and Warranties. Each Party represents and warrants to the other Party that:
                (a) such Party has the full corporate right, power and authority to enter into this Agreement, to
                grant the licenses granted hereunder and to perform the acts required of it hereunder; (b) the
                execution of this Agreement by such Party, and the performance by such Party of its obligations
                and duties hereunder, do not and will not violate any agreement to which such Party is a party or by
                which it is otherwise bound; (c) when executed and delivered by such Party, this Agreement will
                constitute the legal, valid and binding obligation of such Party, enforceable against such Party in
                accordance with its terms; and (d) such Party acknowledges that the other Party makes no
                representations, warranties or agreements related to the subject matter hereof which are not
                expressly provided for in this Agreement.

10.    Indemnification; Limitations; Insurance.

       10.1     Indemnity. Contractor shall defend, indemnify and hold harmless ABC, its Subsidiaries and its and
                their officers, directors, agents, and employees from any and all third party claims, demands,

                                                          9
Confidential                                                                                         Updated 04/2015

                                                                                                  OLU000091
          CASE 0:19-cv-01101-DSD-HB Doc. 165-7 Filed 01/15/21 Page 11 of 107




               liabilities, losses, costs or expenses, including, without limitation, reasonable attorneys’ fees and
               expenses (“Liabilities”) resulting from: (a) actual or alleged infringement of any patent,
               trademark, copyright, or other intellectual property right (including, without limitation,
               misappropriation of trade secrets) based on any software, program, Services and/or other materials
               furnished to ABC by Contractor or Contractor’s Assistants pursuant to the terms of this Agreement,
               including, without limitation, the Work or the use thereof by ABC; (b) Contractor’s payment or
               nonpayment of compensation or salary asserted by an Assistant of Contractor; (c) any claim that
               Contractor or any Assistant stands in any relationship with ABC other than as an independent
               contractor, including but not limited to employment, co-employment and joint employment; (d)
               any governmental determination that Contractor has failed to maintain its independent-contractor
               status or litigation determining a change of Contractor’s independent-contractor status, including
               liability for taxes and other penalties assessed upon ABC because of Contractor’s change or lack of
               independent contractor status; (e) any errors, acts or omissions of Contractor or its Assistants in
               connection with performing Services to the extent resulting in death, personal injury, or damage to
               real or tangible personal property; (f) Contractor’s or Contractor’s Assistant’s material breach of
               any obligation, duty, representation or warranty contained in this Agreement or in any SOW
               attached hereto; (g) the negligence or willful misconduct of Contractor or its Assistants in
               performing the Services or other obligations hereunder; and (h) a failure on the part of Contractor
               or its Assistants to comply with applicable law or regulations in performing the Services.

       10.2    Additional Remedy. Should ABC’s use of any service, program, or other material (including,
               without limitation, the Work) furnished to ABC by Contractor be enjoined by any court, Contractor
               shall promptly obtain, at no expense to ABC, the right to continue to use the items so enjoined or,
               at no expense to ABC, to provide ABC promptly with modified or substitute items that are
               functionally equivalent to the enjoined products. If Contractor cannot secure ABC’s right to
               continue using such items or substitute such items as provided herein, Contractor agrees to refund
               all sums paid to Contractor under this Agreement relating to the provision of such items.

       10.3    Limitations. EXCEPT IN CONNECTION WITH A BREACH OF THE CONFIDENTIALITY
               OR INDEMNITY PROVISIONS HEREIN, NEITHER PARTY SHALL BE LIABLE TO THE
               OTHER PARTY FOR INDIRECT, INCIDENTAL, CONSEQUENTIAL, SPECIAL OR
               EXEMPLARY DAMAGES (EVEN IF THAT PARTY HAS BEEN ADVISED OF THE
               POSSIBILITY OF SUCH DAMAGES), ARISING FROM BREACH OF THE AGREEMENT,
               OR ARISING FROM ANY OTHER PROVISION OF THE AGREEMENT, SUCH AS, BUT
               NOT LIMITED TO, LOSS OF REVENUE OR ANTICIPATED PROFITS OR LOST BUSINESS.

               Insurance. During the Term, if Contractor employs more than thirty (30) individuals as employees,
               Contractor shall maintain in full force and effect the following insurance coverage: (a)
               Commercial General Liability insurance with limits of no less than $1 million per occurrence and
               $2 million annual aggregate for claims due to bodily injury (including death) or property damage
               caused by or arising from acts or omissions of Contractor or Contractor’s Assistants (the
               Commercial General Liability policy should include coverage for premises and operations,
               products and completed operations, broad form property damage and blanket contractual liability);
               (b) Workers' Compensation insurance in compliance with all statutory requirements; (c)
               Professional Liability insurance with limits of no less than $1 million per claim and $3 million as
               an annual aggregate (the professional liability policy must extend coverage for copyright and
               trademark infringement, defamation and misappropriation of ideas as well as any other error,
               omission or negligent act, and coverage should include, but not be limited to, loss of data, content
               or indirect loss to ABC); and (d) Umbrella Liability insurance with limits of no less than $5 million
               per occurrence and $5 million as an annual aggregate. If during the Term, Contractor employs
               thirty (30) individuals or less as employees, Contractor shall maintain in full force and effect the
                                                       10
Confidential                                                                                       Updated 04/2015

                                                                                                OLU000092
          CASE 0:19-cv-01101-DSD-HB Doc. 165-7 Filed 01/15/21 Page 12 of 107




               following adequate insurance coverage: (a) commercial general liability insurance; (b) workers’
               compensation insurance in compliance with all statutory and regulatory requirements; and (c)
               professional liability insurance, in each case with insurance policy limits sufficient to protect and
               indemnify ABC and its subsidiaries, and each of its and their officers, directions, agents, and
               employees from any losses resulting from Contractor or its employees, agents, contractors, or
               servants conduct, acts or omissions.

               With respect to the foregoing, ABC shall be named as an additional insured on all such policies
               with the exception of Workers Compensation. Policies shall be written with a licensed insurance
               company with a Best's rating of no less than A-. Contractor shall provide a certificate of insurance
               evidencing all such required coverage upon ABC’s request. The certificate shall provide: (a) thirty
               (30) days’ prior written notice of cancellation or any material change in any such policy to ABC’s
               Legal and Business Affairs Department; and (b) a renewal certificate fifteen (15) days prior to the
               renewal of any such policy. Insurance required by ABC shall in no way reduce or limit
               Contractor’s actual obligation to indemnify and defend ABC for claims, suits or allegations
               brought as a result of, or as related to, the performance of this Agreement. With respect to claims
               made policies (e.g., Professional Liability), Contractor agrees to maintain insurance for a period of
               two years after the Term.

11.    Communications.

       11.1    Notice. Any notice required under this Agreement will be given in writing and will be deemed to
               have been delivered and given for all purposes: (a) on the delivery date if delivered by confirmed
               facsimile; (b) on the delivery date if delivered personally to the Party to whom the same is directed;
               (c) one (1) business day after deposit with a commercial overnight carrier, with written verification
               of receipt; or (d) five (5) business days after the mailing date, whether or not actually received, if
               sent by U.S. mail, return receipt requested, postage and charges prepaid, or any other means of
               rapid mail delivery for which a receipt is available.

               In the case of ABC, such notice will be provided to both the ABC Project Manager and ABC Legal
               and Business Affairs (fax no. 202-266-5700), each at the address of ABC set forth in the first
               paragraph of this Agreement, or another address as specified by like notice.

               In the case of Contractor, except as otherwise specified herein, the notice address shall be the
               address for Contractor set forth in the first paragraph of this Agreement, with the other relevant
               notice information, including the recipient for notice and, as applicable, such recipient’s fax
               number as provided to ABC.

       11.2    Duty to Inform. Contractor shall promptly inform ABC of any information related to the Services,
               including, without limitation, the Work, which could reasonably lead to a claim, demand or
               liability of or against ABC and/or its Subsidiaries by any third party.

       11.3    Publicity. Contractor agrees that it will not, without the prior written consent of ABC in each case,
               use in advertising, publicity, or otherwise the name or logo of ABC, or images of ABC facilities
               and employees, or refer to the existence of this Agreement in press releases, advertising, or
               materials distributed to prospective customers.

       11.4    Statements to Third Parties. During the Term, Contractor shall not make, publish, or otherwise
               communicate, or cause to be made, published, or otherwise communicated, any deleterious remarks
               whatsoever to any third parties concerning ABC, its Subsidiaries or its or their directors, officers,

                                                        11
Confidential                                                                                       Updated 04/2015

                                                                                                 OLU000093
          CASE 0:19-cv-01101-DSD-HB Doc. 165-7 Filed 01/15/21 Page 13 of 107




               employees or agents, including, without limitation, ABC’s business projects, business capabilities,
               performance of duties and services, or financial position.

12.    Non-solicitation. During the Term and for a period of one (1) year thereafter, unless ABC expressly
       authorizes in writing in advance, Contractor shall not solicit, offer work to, employ, or contract with,
       directly or indirectly, on its own behalf, any of ABC’s Personnel or the Personnel of ABC’s Subsidiaries.
       For purposes of this Section, “Personnel” means any individual or entity whom or which ABC employs or
       has employed as a partner, employee or independent contractor and with whom or which the Contractor
       comes into direct contact in the course of performing its obligations under this Agreement. This Section
       shall not apply with respect to Personnel who respond to indirect, general solicitations for employment
       (such as employment agency referrals and Internet postings), as opposed to solicitations targeted to
       Personnel.

13.    Audits; Right to Examine.

       13.1    Maintenance of Records. Contractor will keep, at its principal place of business, accurate books
               and records (in whatever form or medium such books and records are stored) regarding the
               Services performed under each SOW. Contractor will preserve all books and records for a period
               of at least seven (7) years from the completion or termination of the applicable SOW or until all
               pending matters relating to this Agreement are closed.

       13.2    Audit Right. ABC or its authorized representatives will have the right to perform regular audits to
               examine Contractor’s performance of the Services with respect to Contractor’s: (a) compliance
               with ABC-approved security standards and procedures; (b) compliance with Contractor’s internal
               practices and procedures; (c) use of the systems utilized to provide the Services; (d) security,
               disaster recovery and back-up procedures; and (e) fulfillment of any other Contractor obligations
               (including the obligations of Assistants) under this Agreement. ABC may elect, at its own
               expense, to have a full or part-time employee, contractor, or authorized representative on-site at
               Contractor’s facilities for the purpose of ensuring compliance with the terms and conditions of this
               Agreement. Contractor agrees to provide such person with all necessary assistance including
               unrestricted access to Contractor’s facilities, dedicated space and a suitable computer workstation.
               Contractor shall not be relieved of its responsibility to comply with security provisions even if
               ABC inspects and detects system failures, fails to inspect, or has the right to inspect, Contractor’s
               facilities, systems and procedures.

14.    Protected Health Information. Contractor shall comply with the terms and conditions contained in the
       Business Associate Agreement, attached hereto as Exhibit C and incorporated herein by this reference.
       Any PHI or EPHI, as defined therein, shall be deemed Confidential Information.

15.    Miscellaneous.

       15.1    Force Majeure. Neither Party shall be liable for, or be considered in breach of or default under this
               Agreement on account of, any delay or failure to perform as required by this Agreement as a result
               of fire, strike, war, terrorism, insurrection, government restriction or prohibition, or any other
               causes or conditions which are beyond such Party’s reasonable control and which such Party is
               unable to overcome by the exercise of reasonable diligence (a “Force Majeure Event”). A Party
               whose performance is impacted by a Force Majeure Event shall give notice to the other Party,
               stating the period of time the occurrence is expected to continue and shall use diligent efforts to end
               the failure or delay and minimize the effects of such Force Majeure Event. During the Force
               Majeure Event, the non-impacted Party may suspend its performance obligations until such time as
               the impacted Party resumes performance. The non-impacted Party may terminate this Agreement
                                                           12
Confidential                                                                                          Updated 04/2015

                                                                                                 OLU000094
          CASE 0:19-cv-01101-DSD-HB Doc. 165-7 Filed 01/15/21 Page 14 of 107




               or any applicable SOWs if such failure or delay continues for a period of thirty (30) days or more
               and, if the non-impacted Party is ABC, receive a refund for any amounts paid to Contractor in
               advance for the impacted Services.

       15.2    No Waiver. The failure of either Party to insist upon or enforce strict performance by the other
               Party of any provision of this Agreement or to exercise any right under this Agreement shall not be
               construed as a waiver or relinquishment to any extent of such Party's right to assert or rely upon
               any such provision or right in that or any other instance; rather, the same shall be and remain in full
               force and effect.

       15.3    Entire Agreement. This Agreement, together with all Schedules, Exhibits, SOWs and any other
               documents incorporated herein by reference, set forth the entire agreement and supersedes any and
               all prior agreements of the Parties with respect to the transactions set forth herein. Neither Party
               shall be bound by, and each Party specifically objects to, any term, condition or other provision
               which is different from or in addition to the provisions of this Agreement (whether or not it would
               materially alter this Agreement) and which is proffered by the other Party in any correspondence or
               other document, unless the Party to be bound thereby specifically agrees to such provision in
               writing. For clarification, any additional or different terms appearing on any invoice or other
               document including terms and conditions in standard or preprinted documents or on Contractor’s
               website that are inconsistent with this Agreement shall be void and have no force or effect.

       15.4    Amendment. No change, amendment or modification of any provision of this Agreement shall be
               valid unless set forth in a written instrument signed by the Party subject to enforcement of such
               amendment.

       15.5    Further Assurances. Contractor shall take such action (including, without limitation, the execution,
               acknowledgment and delivery of documents) as may reasonably be requested by ABC for the
               implementation or continuing performance of this Agreement.

       15.6    Assignment. Contractor shall not assign this Agreement or any right, interest or benefit under this
               Agreement, nor delegate any of its duties or obligations hereunder, without the prior written
               consent of ABC. Assumption of the Agreement by any successor to Contractor (including, without
               limitation, by way of merger, consolidation or sale of all or substantially all of Contractor’s stock
               or assets) shall be subject to ABC’s prior written approval. Except as permitted by the foregoing,
               any attempted assignment or delegation shall be null, void, and of no effect. Subject to the
               foregoing, this Agreement shall be fully binding upon, inure to the benefit of and be enforceable by
               the Parties hereto and their respective successors and permitted assigns.

       15.7    Construction; Severability. In the event that any provision of this Agreement conflicts with the law
               under which this Agreement is to be construed or if any such provision is held invalid by a court
               with jurisdiction over the Parties to this Agreement: (a) such provision shall be deemed to be
               restated to reflect as nearly as possible the original intentions of the Parties in accordance with
               applicable law; and (b) the remaining terms, provisions, covenants and restrictions of this
               Agreement shall remain in full force and effect.

       15.8    Interpretation. For purposes of this Agreement, unless the context otherwise requires, references
               herein: (i) to Sections, Schedules, Exhibits and SOW(s) refer to the Sections of, and Schedules,
               Exhibits and SOW(s) attached to this Agreement; (ii) to an agreement, instrument or other
               document means such agreement, instrument or other document as amended, supplemented and
               modified from time to time to the extent permitted by the provisions thereof and (iii) to a statute
               means such statute as amended from time to time and includes any successor legislation thereto and
                                                        13
Confidential                                                                                       Updated 04/2015

                                                                                                  OLU000095
          CASE 0:19-cv-01101-DSD-HB Doc. 165-7 Filed 01/15/21 Page 15 of 107




               any regulations promulgated thereunder. The Schedules, Exhibits and SOW(s) referred to herein
               shall be construed with, and as an integral part of, this Agreement to the same extent as if they were
               set forth verbatim herein.

       15.9    Remedies. Except where otherwise specified, the rights and remedies granted to a Party under this
               Agreement are cumulative and in addition to, and not in lieu of, any other rights or remedies which
               the Party may possess at law or in equity.

       15.10   Applicable Law; Jurisdiction. This Agreement shall be interpreted, construed and enforced in all
               respects in accordance with the laws of the District of Columbia except for its conflicts of laws
               principles. Each Party irrevocably consents and submits to the exclusive jurisdiction of the courts
               situated in the District of Columbia, in connection with any action to enforce the provisions of this
               Agreement, to recover damages or other relief for breach or default under this Agreement, or
               otherwise arising under or by reason of this Agreement.

       15.11   Export Controls. Contractor agrees to fully comply with all applicable export control laws,
               regulations, rules, and orders of the United States, and will not export, re-export, release, or transfer
               (collectively, “Export”), directly or indirectly, any commodities, software or technology, including
               any direct products thereof, or enter into any transactions, for any proscribed end-use, or to or with
               any proscribed country, entity, or person (wherever located), including but not limited to those
               entities and persons listed on the U.S. Government's Denied Persons List, Unverified List, Entity
               List, Debarred Parties List or Specially Designated Nationals List, without first obtaining at its own
               expense written authorization from the U.S. Government. Contractor further agrees to provide all
               technical and operational information and documentation necessary for ABC to Export any Work
               produced by Contractor and to obtain any required U.S. Government authorizations for the same.

       15.12   Headings; Interpretations. The captions and headings used in this Agreement are inserted for
               convenience only and shall not affect the meaning or interpretation of this Agreement. This
               Agreement shall be construed fairly according to its terms, without regard to the drafter of any
               provision hereof. The Parties acknowledge and agree that each of them has participated in the
               negotiation of this Agreement. The Parties agree that any rule of law requiring construction of a
               document against a Party by reason of such Party having prepared such document shall not apply to
               this Agreement.

       15.13   Subsidiary. “Subsidiary” means any entity in which a Party owns, directly or indirectly, at least
               50% of the equity securities or other ownership interest. ABC shall have the right to share all or
               any part of this Agreement (as may be amended) and all associated Work (pursuant to ABC’s
               ownership of such Work) with any of its Subsidiaries. ABC Subsidiaries located in the United
               States shall be entitled to purchase Services from Contractor in accordance with the pricing and
               other terms and conditions of this Agreement. Any such Subsidiary may obtain Services pursuant
               to a SOW executed by Contractor and the Subsidiary, and will be bound to the terms of this
               Agreement, and shall be solely responsible for fulfillment of the respective obligations, and shall
               have the sole right to exercise the respective rights, conferred upon ABC under this Agreement.
               ABC shall have no liability for any of its Subsidiary’s actions or failure to comply with any
               obligations hereunder.

       15.14   Counterparts; Facsimile. This Agreement may be executed in counterparts, each of which shall be
               deemed an original and all of which together shall constitute one and the same document. Delivery
               of an executed signature page to this Agreement by facsimile shall be effective to the same extent
               as if such Party had delivered a manually executed counterpart.

                                                         14
Confidential                                                                                         Updated 04/2015

                                                                                                   OLU000096
          CASE 0:19-cv-01101-DSD-HB Doc. 165-7 Filed 01/15/21 Page 16 of 107




       15.15   Surviving Sections. The following Sections shall survive the expiration or termination of this
               Agreement: 2.1; 2.4; 4.4; 4.5; 6.5; 7; 8; 9; 10; 11; 12; 13; 14; and 15. In addition, any provisions of
               this Agreement which expressly or by implication are intended to survive or by implication are
               intended to survive termination or expiration of the Agreement will survive and continue to bind
               the Parties.

       15.16   Prohibition on Discrimination and Affirmative Action. As applicable, ABC and Contractor shall
               abide by the requirements of 41 CFR §§ 60-1.4(a), 60-300.5(a) and 60-741.5(a). These
               regulations prohibit discrimination against qualified individuals based on their status as
               protected veterans or individuals with disabilities, and prohibit discrimination against all
               individuals based on their race, color, religion, sex, sexual orientation, gender identity or
               national origin. Moreover, these regulations require that covered prime contractors and
               subcontractors take affirmative action to employ and advance in employment individuals
               without regard to race, color, religion, sex, sexual orientation, gender identity, national
               origin, protected veteran status or disability.

       15.17   Time. All references to ‘days’ in this Agreement refer to calendar days unless other provided
               herein.




                                                        15
Confidential                                                                                        Updated 04/2015

                                                                                                 OLU000097
           CASE 0:19-cv-01101-DSD-HB Doc. 165-7 Filed 01/15/21 Page 17 of 107




        IN WITNESS WHEREOF, each Party’s duly authorized representative has executed this Agreement as of
the Effective Date.

THE ADVISORY BOARD COMPANY                              JEDIDIAH HOLDINGS LLC



By:_______________________________________           By:_______________________________________

Print Name: Amy Schartner                            Print Name: Oluro Olukayode Oladimeji, MD

Title: Senior Vice President                         Title: Contractor




                                                   16
Confidential                                                                             Updated 04/2015

                                                                                       OLU000098
            CASE 0:19-cv-01101-DSD-HB Doc. 165-7 Filed 01/15/21 Page 18 of 107




                                                     EXHIBIT A

                                                 SCOPE OF WORK


                             SCHEDULE NO. 1 EFFECTIVE FEBRUARY 4, 2016
                                                TO
                              INDEPENDENT CONTRACTOR AGREEMENT
                                             BETWEEN
                             THE ADVISORY BOARD COMPANY (“ABC”) AND
                                JEDIDIAH HOLDINGS LLC (“Contractor”)
                             DATED AS OF FEBRUARY 4, 2016 the “Agreement”)



1.       Detailed description of project to be accomplished by Contractor:

     Clinovations will accomplish the following:

     •   Provide at-the-elbow, go live support for specialty physicians clinical support staff;
     •   Coordinate with an on-site Epic go-live team in order to streamline deployment efforts;
     •   Provide supplemental training to specialists and office staff;
     •   Deliver guidance for providers on key workflows and Epic functionality (e.g., chart navigation,
         documentation and e-prescribing);
     •   Ensure activities and events associated with go-live efforts are clearly communicated across the HSS
         practice locations;
     •   Create, communicate and manage the detailed go-live support schedule for the Clinovations team;
     •   Capture, track and report patient safety concerns, build issues and workflow concerns;
     •   Discuss issue resolution and communication with project leadership;
     •   Assess processes in the medical office to determine the level of operational efficiency with particular
         emphasis on the following:
             o Patient flow;
             o Point of care documentation;
             o Clinical documentation strategy and tactics;
             o In-office communication;
             o Chart abstraction;
             o Document management;
     •   Evaluate the use of Epic functionality and make recommendations for optimization to complete the
         following:
             o Improve operational efficiency;
             o Increase productivity;
             o Standardize routine operational tasks;
     •   Modify standard workflows based on the current office environment, organizational goals and
         recommended practices.

2.       Deliverables to be produced by Contractor:

         N/A


                                                          17
Confidential                                                                                         Updated 04/2015

                                                                                                   OLU000099
             CASE 0:19-cv-01101-DSD-HB Doc. 165-7 Filed 01/15/21 Page 19 of 107




3.     Time for Performance/Delivery for each Deliverable:

       N/A

4.     Acceptance testing criteria for each Deliverable:

       Not Applicable

5.     Payments:

       (a)      Fee (Choose one)

                Time and Materials

                Regular Time: $125/hour

                Contractor will submit weekly time reports via OpenAir reflective of billable hours according to
                approved SOW and Client guidelines. In addition, Contractor will submit an invoice according to
                reimbursement schedule and after Project Manager approval.


       (b)      Expenses

                Contractor shall be entitled to reimbursement for expenses preapproved by ABC while performing
                Services outlines in the Statement of Work in Exhibit A, Expenses are not to exceed $1,500 per
                week. Approved travel expense reimbursements are paid per ABC and its Clients’ policies,
                provided Contractor has submitted expenses on time, with proper supporting documentation and
                Project Manager approval.

       (c)      Payment SOW

                All fees and expenses due shall be invoiced by Contractor in arrears:

                        _______         Monthly
                        _______         Upon Completion
                        ___X___         Other (describe: Weekly)
                        _______         Progress Payments as follows:

                        Progress Payments                Progress Milestones

                        $________                        _______________________________

                        $________                        _______________________________

                        $________                        _______________________________

                        $________                        _______________________________

       (d)      Maximum Amount

                Not Applicable
                                                        18
Confidential                                                                                     Updated 04/2015

                                                                                               OLU000100
           CASE 0:19-cv-01101-DSD-HB Doc. 165-7 Filed 01/15/21 Page 20 of 107




7.      Contractor Project Manager:          Name: Dan Clark
                                             Ph#: 330-801-0131
                                             Email: ClarkD@advisory.com



8.      ABC Project Manager:                 Name: Dan Clark
                                             Ph#: 330-801-0131
                                             Email: ClarkD@advisory.com


9.      Term of this SOW:             This term of this SOW is January 29, 2016 through February 13, 2016.



10.     Additional Terms and Conditions: None



THE ADVISORY BOARD COMPANY                             JEDIDIAH HOLDINGS LLC



By:_______________________________________             By:_______________________________________

Print Name: Amy Schartner                              Print Name: Oluro Olukayode Oladimeji, MD

Title: Senior Vice President                           Title: Contractor




                                                     19
Confidential                                                                                 Updated 04/2015

                                                                                           OLU000101
          CASE 0:19-cv-01101-DSD-HB Doc. 165-7 Filed 01/15/21 Page 21 of 107




                                      EXHIBIT B

                                   RATE SCHEDULE

                                         N/A




                                          20
Confidential                                                           Updated 04/2015

                                                                      OLU000102
           CASE 0:19-cv-01101-DSD-HB Doc. 165-7 Filed 01/15/21 Page 22 of 107




                                                    EXHIBIT C

                                    BUSINESS ASSOCIATE AGREEMENT

This Business Associate Subcontractor Agreement (“BA Agreement”), effective as of February 4, 2016 (the “Effective
Date”), is entered into by and between Jedidiah Holdings LLC (“Provider”) and The Advisory Board Company
(“Advisory Board”) (each a “Party” and collectively the “Parties”).

1.      BACKGROUND AND PURPOSE. The Parties have entered or are entering into one or more agreements for
        the provision by Provider of Consulting (“Services”) (“Underlying Agreements”) that are in fulfillment of
        services that the Advisory Board is obligated to provide for or on behalf of Covered Entities (each a “Covered
        Entity”), which Covered Entities are Advisory Board members. Each Covered Entity has an arrangement
        directly with the Advisory Board under which Covered Entity has provided or may provide to the Advisory
        Board, or the Advisory Board may create, Protected Health Information (“PHI”) (as defined in 45 C.F.R. §
        160.103) subject to the federal privacy regulations (“Privacy Rule”) and federal security regulations
        (“Security Rule”) issued pursuant to the Health Insurance Portability and Accountability Act of 1996
        (“HIPAA”), and the Health Information Technology for Economic and Clinical Health Act provisions of the
        American Recovery and Reinvestment Act of 2009 and its implementing regulations, (“HITECH Act”) as
        each is amended from time to time (collectively referred to herein as “HIPAA”), to the Advisory Board and
        pursuant to which the Advisory Board, or the Covered Entity, on behalf of the Advisory Board, is providing or
        may provide the PHI to Provider and/or Provider may create PHI in its performance of the Services. The
        purpose of this BA Agreement is to allow for the Advisory Board’s compliance with its obligations under
        HIPAA and its agreements with its Covered Entity members.

2.      DEFINITIONS. Unless otherwise specified in this BA Agreement, all capitalized terms used in this BA
        Agreement not otherwise defined have the meanings established for purposes of HIPAA, as is amended from
        time to time.

2.1     “Breach” shall mean the acquisition, access, use or disclosure of PHI in a manner not permitted by the
        Privacy Rule that compromises the security or privacy of the PHI as defined, and subject to the exceptions
        set forth, in 45 C.F.R. § 164.402.

2.2     “EPHI” shall mean Electronic Protected Health Information, as defined in 45 C.F.R. § 160.103, limited to the
        information Provider receives from, or creates, receives, maintains, or transmits on behalf of the Advisory
        Board in connection with the Services.

2.3     “PHI” shall mean Protected Health Information, as defined in 45 C.F.R. § 160.103, and is limited to the
        Protected Health Information Provider receives from, or creates, receives, maintains, or transmits on behalf of
        the Advisory Board in connection with the Services.

2.4     “Privacy Rule” shall mean the federal privacy regulations issued pursuant to the Health Insurance Portability
        and Accountability Act of 1996, as amended from time to time, codified at 45 C.F.R. Parts 160 and 164
        (Subparts A & E).

2.5     “Security Rule” shall mean the federal security regulations issued pursuant to the Health Insurance Portability
        and Accountability Act of 1996, as amended from time to time, codified at 45 C.F.R. Parts 160 and 164
        (Subparts A & C).




                                                          21
Confidential                                                                                         Updated 04/2015

                                                                                                  OLU000103
            CASE 0:19-cv-01101-DSD-HB Doc. 165-7 Filed 01/15/21 Page 23 of 107




3.          OBLIGATIONS OF THE PARTIES WITH RESPECT TO PHI.

3.1    Permitted Uses and Disclosures of PHI by Provider. Provider may use and disclose PHI only as permitted
       by Section 3.2(a) of this BA Agreement.

3.2    Obligations of Provider. With regard to its use and/or disclosure of PHI, Provider agrees to:

       A.      use and/or disclose PHI only as necessary to provide the Services set forth in the Underlying
               Agreements, as permitted or required by this BA Agreement, and in compliance with each
               applicable requirement of 45 C.F.R. § 164.504(e) or as otherwise Required by Law;

       B.      use appropriate safeguards to prevent use or disclosure of PHI other than as permitted or required
               by the BA Agreement;

       C.      implement administrative, physical, and technical safeguards that reasonably and appropriately
               protect the confidentiality, integrity, and availability of the EPHI that it creates, receives,
               maintains, or transmits on behalf of the Advisory Board in compliance with the Security Rule;

       D.      secure all PHI by rendering all PHI unusable, unreadable, or indecipherable to unauthorized
               individuals in accordance with the United States Department of Human Services Guidance to
               Render Unsecured Protected Health Information Unusable, Unreadable, or Indecipherable to
               Unauthorized Individuals, including by encrypting PHI;

       E.      without unreasonable delay, and in any event no later than one (1) business day after discovery,
               report to the Advisory Board in writing: (i) any use or disclosure of PHI of which it becomes aware
               that is not permitted by this BA Agreement; and/or (ii) any Security Incident of which Provider
               becomes aware;

       F.      without unreasonable delay, and in any event no later than two (2) business days after its discovery
               by Provider, notify the Advisory Board in writing of any incident that involves an unauthorized
               acquisition, access, use, or disclosure of PHI, even if Provider believes the incident will not rise to
               the level of a Breach. The notification shall include: (i) the identification of all individuals whose
               PHI was or is believed to have been involved, (ii) a brief description of what happened, including
               the date of the incident and the date of the discovery of the incident, (iii) a description of the types
               PHI that were involved in the incident, (iv) a brief description of what Provider is doing to
               investigate the incident, to mitigate harm to individuals, and to protect against any further breaches,
               (iv) all other information reasonably requested by the Advisory Board to enable the Advisory
               Board or the applicable Covered Entity to perform and document a risk assessment in accordance
               with HIPAA and any applicable state breach notification laws with respect to the incident to
               determine whether a Breach occurred, and (v) all other information reasonably necessary to
               provide notice to individuals, HHS, state agencies, and/or the media, as required by applicable law.
               Notwithstanding the foregoing, in the Advisory Board’s sole discretion and in accordance with its
               directions, Provider shall conduct, or pay the costs of conducting, an investigation of any incident
               required to be reported under this Section 3.2(f) and shall provide, and/or pay the costs of
               providing, the required notices as set forth in this Section 3.2(f).

       G.      require all of its subcontractors and agents that create, receive, maintain, or transmit PHI to agree,
               in writing, to the same restrictions, conditions, and requirements that apply to Provider under this
               BA Agreement, including but not limited requiring any subcontractor or agent to implement
               reasonable and appropriate safeguards in compliance with the Security Rule to protect the EPHI
               consistent with the requirements of this BA Agreement;
                                                        22
Confidential                                                                                        Updated 04/2015

                                                                                                  OLU000104
            CASE 0:19-cv-01101-DSD-HB Doc. 165-7 Filed 01/15/21 Page 24 of 107




       H.      make its internal practices, books and records relating to the use and disclosure of PHI available to
               the Secretary of HHS or to the Advisory Board or applicable Covered Entity within a reasonable
               timeframe for purposes of determining compliance with HIPAA;

       I.      document such disclosures of PHI as would be required for the applicable Covered Entity to
               respond to a request by an Individual for an accounting of disclosures in accordance with 45 C.F.R.
               § 164.528 and provide, within ten (10) days after the applicable Covered Entity (or the Advisory
               Board on behalf of the applicable Covered Entity) requests the information in writing, the
               information necessary for the applicable Covered Entity (or the Advisory Board on behalf of the
               applicable Covered Entity) to make an accounting of disclosures of PHI about an Individual, in
               accordance with 45 C.F.R. § 164.528;

       J.      make available within ten (10) days after receiving a written request by the applicable Covered
               Entity (or the Advisory Board on behalf of the applicable Covered Entity) all PHI necessary for the
               applicable Covered Entity (or the Advisory Board on behalf of the applicable Covered Entity) to
               respond to an Individuals’ request for access to PHI about them, in accordance with 45 C.F.R. §
               164.524, in the event that the PHI in Provider’s possession constitutes a Designated Record Set,
               and, when directed by the Covered Entity or the Advisory Board, make the PHI available directly
               to the Individual;

       K.      make available PHI for amendment and incorporate within ten (10) days after a written request by
               the applicable Covered Entity (or the Advisory Board on behalf of the applicable Covered Entity)
               any amendments or corrections to the PHI in accordance with 45 C.F.R. § 164.526, in the event
               that the PHI in Provider’s possession constitutes a Designated Record Set;

       L.      request, use and/or disclose only the minimum amount of PHI necessary to accomplish the purpose
               of the request, use or disclosure in compliance with the Privacy Rule’s minimum necessary
               standard and any guidance issued by the United States Department of Health and Human Services;

       M.      not directly or indirectly receive remuneration in exchange for any PHI as prohibited by the
               HITECH Act;

       N.      not make or cause to be made any communication about a product or service that is prohibited by
               the HITECH Act;

       O.      not make or cause to be made any written fundraising communication that is prohibited by the
               HITECH Act;

       P.      to the extent Provider is to carry out, on behalf of the Advisory Board, one or more of a Covered
               Entity’s obligations under HIPAA, comply with the requirements of HIPAA that apply to Covered
               Entity in the performance of such obligations; and

       Q.      promptly return to the Advisory Board or destroy (and retain no copies), all PHI in its possession,
               including such information in the possession of its subcontractors, following the termination or
               expiration of this BA Agreement, if it is feasible to do so. If Provider determines, and if and only if
               the Advisory Board agrees, that return or destruction is infeasible, Provider agrees to extend any
               and all protections, limitations, and restrictions contained in this BA Agreement to Provider’s use
               and/or disclosure of any retained PHI, and to limit any further uses and/or disclosures to the
               purposes that make the return or destruction of the PHI infeasible.



                                                        23
Confidential                                                                                        Updated 04/2015

                                                                                                 OLU000105
          CASE 0:19-cv-01101-DSD-HB Doc. 165-7 Filed 01/15/21 Page 25 of 107




3.3    Effect of Changes to the Law or Contractual Obligations. To the extent that any relevant provision of
       HIPAA is amended in a manner that changes the obligations of Provider or the Advisory Board that are
       embodied in the terms of this BA Agreement, the Parties agree to negotiate in good faith appropriate
       amendment(s) to this BA Agreement to give effect to these revised obligations. If the Advisory Board is
       required to comply with any provision under the terms of its business associate agreement with any
       Covered Entity that is not already included in this BA Agreement or is more stringent than a provision of
       this BA Agreement, the Parties agree to negotiate in good faith appropriate amendment(s) to this BA
       Agreement to give effect to these additional or more stringent obligations.

4.     TERMINATION BY ADVISORY BOARD. In the event of a material breach of the terms of this BA
       Agreement by Provider, the Advisory Board shall provide Provider written notice of that breach and may
       either (i) immediately terminate this BA Agreement and the underlying services agreement with Provider,
       or (ii) afford Provider an opportunity to cure the breach, provided, however, that if Provider fails to cure the
       breach within a reasonable time specified by the Advisory Board, the Advisory Board may terminate this
       BA Agreement and the Underlying Agreements with Provider.

5.     INDEMNIFICATION. Provider shall indemnify, defend and hold harmless the Advisory Board and its
       officers, directors, trustees, employees and agents (the Advisory Board’s “Personnel”) from any and all
       third party claims, liabilities and expenses which the Advisory Board or its Personnel may incur as a result
       of, arising out of, or relating to, a breach of the Provider’s obligations under this BA Agreement.

6.     MISCELLANEOUS.

6.1    Construction of Terms: Any unclear terms of this BA Agreement shall be construed in a manner that
       allows the applicable Covered Entity (or the Advisory Board on behalf of the applicable Covered Entity) to
       comply with HIPAA.

6.2    Survival. Sections 1, 2, 3, 4, 5 and 6 of this BA Agreement shall survive termination of this BA Agreement
       and continue indefinitely solely with respect to PHI Provider retains in accordance with Section 3.2(q).

6.3    No Third Party Beneficiaries. Nothing in this BA Agreement shall confer upon any person other than the
       Parties and their respective successors or assigns, any rights, remedies, obligations, or liabilities
       whatsoever.


                                   [Remainder of page intentionally left blank.]




                                                         24
Confidential                                                                                         Updated 04/2015

                                                                                                  OLU000106
            CASE 0:19-cv-01101-DSD-HB Doc. 165-7 Filed 01/15/21 Page 26 of 107




IN WITNESS WHEREOF, each of the undersigned has caused this BA Agreement to be duly executed in its name
and on its behalf.

Jedidiah Holdings LLC                              The Advisory Board Company



By:                                                By:

Print Name: Oluro Olukayode Oladimeji, MD          Print Name: Amy Schartner

Print Title: Contractor                            Print Title: Senior Vice President




                                                  25
Confidential                                                                             Updated 04/2015

                                                                                        OLU000107
               CASE 0:19-cv-01101-DSD-HB Doc. 165-7 Filed 01/15/21 Page 27 of 107




                                       PKED2HJIB35M5S4JG3XGDY



                               Oluro Olukayode
                               Party ID: M6ZFYXJP93NNRJVL4VLL6R
                               IP Address: 172.56.34.232
                                VERIFIED EMAIL:   yehudak12@yahoo.com



Multi-Factor
Digital Fingerprint Checksum   f3ffddaa0596b557c855f24364894b7fd0720a25



                               Amy Schartner
                               Party ID: DWBURDJVWLSDWBKP8VM4RF
                               IP Address: 173.79.219.67
                                VERIFIED EMAIL:   schartna@advisory.com



Multi-Factor
Digital Fingerprint Checksum   e4a16169a98309845ee96ad9eae3ce7b7da0477f




Timestamp                      Audit
2016-02-04 18:09:18 -0800      All parties have signed document. Signed copies sent to: Charles Wright,
                               Jeremy Geneaux, Neil Rothberg, Konrad Kraszewski, Sharon Charron, Megan
                               Linehan, Jacqueline Dagg, Oluro Olukayode, and Amy Schartner.
2016-02-04 18:09:17 -0800      Document signed by Oluro Olukayode (yehudak12@yahoo.com) with drawn
                               signature. - 173.251.110.210
2016-02-04 14:54:27 -0800      Document viewed by Oluro Olukayode (yehudak12@yahoo.com). - 172.56.34.232
2016-02-04 14:27:45 -0800      Document signed by Amy Schartner (schartna@advisory.com) with drawn
                               signature. - 173.79.219.67
2016-02-04 13:53:11 -0800      Document viewed by Amy Schartner (schartna@advisory.com). - 173.79.219.67
2016-02-04 13:15:53 -0800      Document created by Jacqueline Dagg (daggj@advisory.com). - 76.106.84.170




                                                                                                            Page 1 of 1

                                                                                                           OLU000108
              CASE 0:19-cv-01101-DSD-HB Doc. 165-7 Filed 01/15/21 Page 28 of 107




                                                    EXHIBIT A

                                                SCOPE OF WORK


                              SCHEDULE NO. 2 EFFECTIVE MARCH 20, 2017
                                                TO
                              INDEPENDENT CONTRACTOR AGREEMENT
                                             BETWEEN
                             THE ADVISORY BOARD COMPANY (“ABC”) AND
                                JEDIDIAH HOLDINGS LLC (“Contractor”)
                             DATED AS OF FEBRUARY 4, 2016 the “Agreement”)



     1. Detailed description of project to be accomplished by Contractor:

        Contractor will support the physician and clinical staff at SMHC on behalf of Clinovations:

                 •   Physician Informaticists will participate in a session to become acclimated to the MaineHealth
                     build, workflows and practice nuances via a GoToMeeting.
                 •   Physician Informaticist will provide at the elbow support.
                 •   Physician Informaticists should all have specific experience supporting Epic implementations.
                 •   Physician Informaticists will continue teaching the staff and technicians efficient ways to use
                     the system as designed and built.
                 •   Physician Informaticists will follow MaineHealth Policies and Code of Conduct while onsite,
                     and an onboarding guide will be provided by project management to outline specific work and
                     travel expectations.
                 •   Physician Informaticist shifts and schedules will be set by the Clinovations Project Manager,
                     but is subject to change based off feedback from SMHC.

2.      Deliverables to be produced by Contractor:

        N/A


3.      Time for Performance/Delivery for each Deliverable:

        N/A

4.      Acceptance testing criteria for each Deliverable:

        Not Applicable

5.      Payments:

        (a)      Fee (Choose one)

                 Time and Materials


                                                          1
Confidential                                                                                       Updated 04/2015

                                                                                                 OLU000029
             CASE 0:19-cv-01101-DSD-HB Doc. 165-7 Filed 01/15/21 Page 29 of 107




                Regular Time: $125/hour

                Contractor will submit weekly time reports via OpenAir reflective of billable hours according to
                approved SOW and Client guidelines. In addition, Contractor will submit an invoice according to
                reimbursement schedule and after Project Manager approval.


       (b)      Expenses

                Contractor shall be entitled to reimbursement for expenses preapproved by ABC while performing
                Services outlines in the Statement of Work in Exhibit A, Expenses are not to exceed $1,500 per
                week. Approved travel expense reimbursements are paid per ABC and its Clients’ policies,
                provided Contractor has submitted expenses on time, with proper supporting documentation and
                Project Manager approval.

       (c)      Payment SOW

                All fees and expenses due shall be invoiced by Contractor in arrears:

                        _______         Monthly
                        _______         Upon Completion
                        ___X___         Other (describe: Weekly)
                        _______         Progress Payments as follows:

                        Progress Payments                Progress Milestones

                        $________                        _______________________________

                        $________                        _______________________________

                        $________                        _______________________________

                        $________                        _______________________________

       (d)      Maximum Amount

                Not Applicable


7.     Contractor Project Manager:              Name: Preston Raulerson
                                                Ph#: 321-961-8326
                                                Email: RaulersP@advisory.com




8.     ABC Project Manager:                     Name: Preston Raulerson
                                                Ph#: 321-961-8326
                                                Email: RaulersP@advisory.com

                                                         2
Confidential                                                                                     Updated 04/2015

                                                                                               OLU000030
           CASE 0:19-cv-01101-DSD-HB Doc. 165-7 Filed 01/15/21 Page 30 of 107




9.      Term of this SOW:          This term of this SOW is March 25, 2017 through April 7, 2017.



10.     Additional Terms and Conditions: None



THE ADVISORY BOARD COMPANY                            JEDIDIAH HOLDINGS LLC



By:_______________________________________            By:_______________________________________

Print Name: Amy Schartner                             Print Name: Oluro Olukayode Oladimeji, MD

Title: Senior Vice President                          Title: Contractor




                                                  3
Confidential                                                                              Updated 04/2015

                                                                                        OLU000031
               CASE 0:19-cv-01101-DSD-HB Doc. 165-7 Filed 01/15/21 Page 31 of 107




                                       BSBZ4AJ9XK626JBGRVBLUL



                               Oluro Olukayode
                               Party ID: UST4REITP25NH5WEEZ3GZ8
                               IP Address: 173.66.245.250
                                VERIFIED EMAIL:   yehudak12@yahoo.com



Multi-Factor
Digital Fingerprint Checksum   c0929bb831ff9d4bad5973099a37cbe09172dc57



                               Amy Schartner
                               Party ID: CWC2RKI5RISJYD6ZVI2XTE
                               IP Address: 50.194.2.154
                                VERIFIED EMAIL:   schartna@advisory.com



Multi-Factor
Digital Fingerprint Checksum   32001250faf4e8cb4d76175ab5afebd2a0b8384f




Timestamp                      Audit
2017-03-21 16:55:32 -0700      All parties have signed document. Signed copies sent to: Jeremy Geneaux,
                               Charles Wright, Neil Rothberg, Megan Linehan, Jacqueline Dagg, Oluro
                               Olukayode, and Amy Schartner.
2017-03-21 16:55:32 -0700      Document signed by Oluro Olukayode (yehudak12@yahoo.com) with drawn
                               signature. - 173.66.245.250
2017-03-21 16:53:52 -0700      Document viewed by Oluro Olukayode (yehudak12@yahoo.com). - 173.66.245.250
2017-03-21 08:32:50 -0700      Document signed by Amy Schartner (schartna@advisory.com) with drawn
                               signature. - 50.194.2.154
2017-03-21 08:27:20 -0700      Document viewed by Amy Schartner (schartna@advisory.com). - 50.194.2.154
2017-03-21 06:17:16 -0700      Document created by Jacqueline Dagg (daggj@advisory.com). - 76.106.84.170




                                                                                                             Page 1 of 1

                                                                                                            OLU000032
             CASE 0:19-cv-01101-DSD-HB Doc. 165-7 Filed 01/15/21 Page 32 of 107




                               INDEPENDENT CONTRACTOR AGREEMENT


         THIS INDEPENDENT CONTRACTOR AGREEMENT (“Agreement”) is made and entered into as of
May 9, 2016 (the “Effective Date”), by and between The Advisory Board Company, a Delaware corporation, with
offices at 2445 M Street, NW, Washington, DC 20037 (“ABC”), and Jedidiah Holdings LLC, a Virginia
corporation, with offices at 6042 Selwood Place, Springfield, VA 22152 (“Contractor”). ABC and Contractor
may be referred to herein individually as a “Party” and together as the “Parties.”

       ABC desires to engage the services of Contractor and Contractor desires to accept such engagement to
perform the services described herein upon the terms and conditions set forth herein.

        NOW, THEREFORE, in consideration of the mutual promises set forth herein, ABC and Contractor hereby
agree as follows:

1.     Services and Scope of Work.

       1.1      Services. Contractor agrees to provide to ABC specific contractor services as described in such
                scope of work as executed by both Parties, consecutively numbered and annexed hereto as part of
                Exhibit A – Scope of Work (each “SOW”). By executing this Agreement, without execution of
                any SOW, ABC is not committing or obligating itself to use Contractor’s services. Contractor shall
                provide the specific contractor services described in an executed SOW (“Services”) in accordance
                with the provisions of this Agreement and the applicable SOW. In the event of any conflict
                between the provisions of a SOW and of this Agreement, the Agreement shall prevail. Contractor
                shall provide a Rate Schedule that sets forth the rates for each corresponding title or skill set for all
                applicable services in Exhibit B – Rate Schedule.

       1.2      Scope of Work (SOW). Each SOW shall contain a description of the work to be performed by
                Contractor and any deliverables to be produced (“Deliverables”), timing for performance, a
                statement of Contractor’s rates for performance and a payment schedule, and term for the SOW.
                Contractor shall not perform any services until an applicable SOW is finalized and fully executed.
                If Contractor begins to perform any services prior to the execution of an applicable SOW,
                Contractor hereby acknowledges: (a) that the terms and conditions of this Agreement (other than
                the payment provisions) shall apply; and (b) that Contractor does so at its own risk and ABC is not
                obligated to pay Contractor for any time, work, or costs incurred, unless otherwise agreed in
                writing.

       1.3      Other Work. Contractor has the right to perform services for others during the Term (as defined
                below) as long as such other engagement or performance does not interfere in any way with the
                timely and professional performance of the Services to be provided hereunder or compromise
                ABC’s Confidential Information.

       1.4      Performance of Services. Unless otherwise agreed to by the Parties in a SOW, Contractor shall
                furnish all equipment and materials used to perform the Services. In performing the Services,
                Contractor shall, and shall ensure that its Assistants (as defined below): (a) comply with all
                applicable ABC rules, policies and guidelines regarding safety, security, and conduct including but
                not limited to those listed at: http://downloads.advisory.com/lgl ; (b) perform to the best of their
                abilities and in a competent and professional manner, and in accordance with ABC’s standards; and
                (c) comply with all applicable local, state and federal laws and regulations. In addition, before
                commencing Services under this Agreement, Contractor, as the sole Assistant (as defined below),
                must successfully complete a background investigation that may include without limitation, a
                                                            1
Confidential                                                                                          Updated 11/2015

                                                                                                    OLU000033
          CASE 0:19-cv-01101-DSD-HB Doc. 165-7 Filed 01/15/21 Page 33 of 107




                  criminal background check and verification of education and employment history. Without
                  limiting the foregoing, Contractor will comply with all applicable international, national,
                  state/provincial and local laws and applicable international standards regarding employment in
                  performing its obligations hereunder; Contractor will promptly notify ABC in writing of any
                  allegation of non-compliance.

2.     Relationship of Parties; Independent Contractor Status.

               2.1 Independent Contractor. Contractor’s relationship to ABC is that of an independent contractor, not
                   an agent, employee or servant. Contractor is fully and solely responsible for the use and
                   employment of its employees, representatives, contractors, or consultants (collectively
                   “Assistants”), and Contractor’s Assistants shall not be considered agents, employees or servants of
                   ABC for any purpose. Contractor and its Assistants shall not represent itself or themselves or
                   hold itself or themselves out to third parties as agents, employees, or servants of ABC. Neither
                   Party shall have any right, power or authority to enter into any agreement for or on behalf of, or
                   incur any obligation or liability on behalf of, or to otherwise bind, the other Party.

               2.2 Control, Supervision, and Training. Contractor shall have the sole and exclusive right and
                   responsibility to control and to determine the method and manner of Contractor’s performance of
                   the Services. Contractor shall also be solely responsible for the supervision and training of its
                   Assistants.

               2.3 Compensation of Assistants. Contractor is solely responsible for the payment or non-payment of
                   compensation or salary, including any required overtime payments, to Contractor’s Assistants.
                   Contractor is responsible and shall comply with all federal, state and local laws and regulations
                   regarding compensation, hours of work, workplace safety and other conditions of employment.

               2.4 No Benefit Plans. Contractor acknowledges and agrees that neither it nor its Assistants is eligible
                   for, and shall not participate in, any of ABC’s employee benefit plans or programs, including,
                   without limitation, bonus, vacation, health, retirement fund, incentive compensation or other
                   employee programs or policies (“Benefits Plans”). If, for any reason, Contractor or any of its
                   Assistants are deemed to be a statutory or common law employee of ABC by any governmental
                   agency, court, or other entity, Contractor hereby waives any right to, and agrees to neither seek
                   nor accept, any benefits under the Benefits Plans, and agrees to indemnify and hold harmless ABC
                   from any claims, demands, actions, damages, liabilities, costs and expenses arising from or
                   relating to such claims by it or its Assistants relating to such Benefit Plans.

               2.5 Assistant Substitution or Removal. Substitutions of Assistants that are essential to the Services
                   are not permitted without the prior approval of ABC. Any proposed substitutions must include an
                   explanation of the circumstances necessitating the substitution, and other information requested by
                   ABC necessary to consider the proposed substitution. All proposed substitutes must have
                   qualifications that are equal to or higher than the personnel being substituted. ABC will promptly
                   notify the Contractor of approval or disapproval thereof. ABC retains the right to approve or
                   disapprove all Assistants, and, to request the removal of any Assistant.

3.     Project Management. Each Party shall designate a project manager for each SOW who shall act as a
       liaison between the Parties.

4.     Fees, Expenses, Records, and Taxes.


                                                           2
Confidential                                                                                        Updated 11/2015

                                                                                                  OLU000034
             CASE 0:19-cv-01101-DSD-HB Doc. 165-7 Filed 01/15/21 Page 34 of 107




       4.1       Fees. Contractor’s entire compensation for performing Services hereunder is set forth in this
                Agreement. Each SOW shall set forth the fees due for the Services to be provided thereunder, and
                Contractor shall invoice ABC as set forth in the SOW. All Services to be performed on a time and
                materials basis shall be invoiced in arrears.

       4.2      Expenses.     Contractor shall be responsible for all expenses incurred by Contractor in the
                performance of the Services, unless otherwise set forth in the SOW.

       4.3       Payment. The fees and/or expenses invoiced in accordance with this Section 4, except for any
                amounts disputed by ABC, shall be payable by ABC within forty-five (45) days of ABC’s receipt
                of each invoice.

       4.4       Maximum Dollar Amount. ABC shall not be liable for any fees and/or expenses under any SOW
                in excess of the maximum dollar amount specified on such SOW.

       4.5       Taxes. Contractor shall be responsible for determining the applicability of any sales, use, excise,
                or similar transactional taxes that may be applicable to the performance of the Services, if any, and
                shall include such on Contractor’s invoice for the corresponding Services. ABC shall pay
                applicable taxes on the invoice or, in lieu of the payment of any such taxes, ABC may provide
                Contractor with a certificate acceptable to the taxing authorities exempting ABC from payment of
                such taxes. Contractor shall pay all taxes collected from ABC to the appropriate taxing authority.
                Contractor represents and warrants that Contractor and its Assistants qualify as independent
                contractors under the provisions of the Internal Revenue Code. Contractor further represents and
                warrants that the payments it receives pursuant to this Agreement shall not be considered “wages”
                for purposes of income tax withholding, the Federal Insurance Contributions Act (“FICA”), and
                unemployment taxes. Further, Contractor shall pay and be solely responsible for all taxes,
                contributions and assessments on payrolls or other charges or payments under all applicable
                federal, state and local laws, including without limitation withholding from wages of its employees
                or other Assistants. Contractor agrees to fully indemnify ABC from any and all liability that might
                be assessed against ABC for ABC’s failure to pay taxes on such compensation.

5.     Acceptance of Services.

       5.1       General. All Services and Deliverables delivered by the Contractor pursuant to this Agreement
                and the attached SOWs shall be subject to acceptance by ABC.

       5.2       Delivery of Software. If applicable, Contractor shall deliver any software licensed pursuant to this
                Agreement from its designated server to ABC's designated server by electronic means, such as an
                FTP download site, and not by tangible media, such as compact discs, tapes or disks.

       5.3       Acceptance Criteria. Each Deliverable shall be subject to acceptance testing by ABC to verify
                that the Deliverable satisfies the acceptance criteria, if any, mutually agreed to in writing by the
                Parties and set forth in the applicable SOW. If no acceptance criteria have been set forth in the
                applicable SOW, the acceptance criteria shall be as determined by ABC in its sole discretion based
                upon completeness and quality of the Deliverable and its delivery within the time frames set forth
                in the applicable SOW.

       5.4       Acceptance Testing. If elected by ABC, acceptance testing for any Deliverable shall commence
                within ten (10) days of the date on which Contractor notifies the ABC Project Manager, in writing,
                that the Deliverable has been satisfactorily completed, in Contractor’s opinion, and is ready for
                acceptance testing by ABC. Acceptance testing shall continue for the period of time specified in
                                                           3
Confidential                                                                                        Updated 11/2015

                                                                                                 OLU000035
             CASE 0:19-cv-01101-DSD-HB Doc. 165-7 Filed 01/15/21 Page 35 of 107




                the acceptance criteria or, if no such time period has been agreed upon by the Parties, for a period
                of thirty (30) days (the “Initial Acceptance Period”). In the event that any Deliverable does not
                conform to the acceptance criteria within the Initial Acceptance Period, ABC shall give Contractor
                written notice thereof. ABC shall cooperate with Contractor in identifying in what respects the
                Deliverable has failed to conform to the criteria. Contractor shall promptly correct any deficiencies
                that prevent such Deliverable from conforming to the criteria. If the Deliverable does not conform
                to the acceptance criteria within thirty (30) days after the end of the Initial Acceptance Period,
                ABC may do any one or more of the following:

                (a)     extend the period of time for Contractor to make corrections;

                (b)    direct Contractor to use a third party to make the necessary corrections at Contractor’s
                expense after reasonable consultation with Contractor;

                (c)      after reasonable consultation with Contractor, directly or by use of a third party make the
                necessary corrections and charge to Contractor an amount equal to the costs incurred by ABC in
                making such correction itself or through a third party contractor, Contractor will, at no additional
                charge to ABC, provide all necessary cooperation and assistance in connection with ABC or any
                third party contractor engaged by ABC making the necessary corrections to the Deliverable;

                (d)     after reasonable consultation with Contractor, accept the Deliverable in its non-conforming
                condition and reduce Contractor's charges for the Deliverable by an amount which the Parties,
                cooperating in good faith, determine reasonably reflects its reduced value; or

                (e)      terminate one or more of the applicable SOWs for cause, in whole or in part, as of a date
                specified in a written notice of termination from ABC to Contractor and without financial liability
                or obligation. In the event of such termination, ABC shall be entitled to recover an amount equal
                to all fees paid for the affected Deliverable, plus all fees paid to Contractor for Services related to
                the Deliverable and for any other products furnished by Contractor to ABC that were provided in
                conjunction with the Deliverable and that cannot be utilized effectively or completely by ABC
                without using the Deliverable.

       5.5      Warranty Period. Contractor represents and warrants to ABC that the Deliverables will perform in
                accordance with the requirements set forth in the applicable SOW and documentation for a period
                of ninety (90) days from the date of acceptance by ABC. In the event the Deliverables fail to do so
                and such failure is not due to changes in the Deliverables made solely by ABC, and Contractor
                does not bring the Deliverables into conformance within the timeframe set forth in the applicable
                SOW and documentation, then upon ABC’s notice, ABC may terminate the applicable SOW or
                this Agreement for cause, and Contractor will return to ABC all monies paid to Contractor to date
                under the applicable SOW.

6.     Term and Termination.

       6.1      Term. This Agreement shall commence on the Effective Date and shall continue in full force and
                effect thereafter until the second anniversary of the expiration date of the last outstanding SOW,
                unless this Agreement is terminated earlier in accordance with the provisions of this Agreement
                (the “Term”).

       6.2      Termination For Breach. Either Party may terminate this Agreement at any time in the event of a
                material breach by the other Party that remains uncured after thirty (30) days’ written notice thereof
                (or such shorter period as may be specified in this Agreement or in any applicable SOW).
                                                          4
Confidential                                                                                        Updated 11/2015

                                                                                                    OLU000036
             CASE 0:19-cv-01101-DSD-HB Doc. 165-7 Filed 01/15/21 Page 36 of 107




       6.3      Termination Upon Notice. Notwithstanding anything to the contrary herein or in any SOW, ABC
                may terminate this Agreement or any SOW hereunder for any reason by giving the Contractor
                fourteen (14) days’ prior written notice of its election to terminate this Agreement or the SOW.

       6.4      Termination by Customer. Notwithstanding anything to the contrary herein or in any SOW, ABC
                may terminate this Agreement or any SOW hereunder immediately in the event of termination of
                the agreement or any statement of work between ABC and its Customer receiving any Services
                and/or Deliverables provided by Contractor under this Agreement or any SOW.

       6.5      Termination for Bankruptcy/Insolvency. Either Party may terminate this Agreement immediately
                following written notice to the other Party if the other Party: (a) becomes or is declared insolvent
                or bankrupt; (b) is the subject of any proceeding related to its liquidation or insolvency (whether
                voluntary or involuntary) which is not dismissed within ninety (90) days; or (c) makes an
                assignment for the benefit of creditors.

       6.6      ABC Rights and Payment Upon Termination. In the event of termination of this Agreement, ABC
                agrees to pay Contractor for all expenses incurred by the Contractor with ABC’s approval and as
                outlined in the SOW up to the effective date of termination. In the event ABC terminates this
                Agreement or any SOW prior to the completion of the Services to be rendered: (a) Contractor shall
                be compensated with (i) a pro-rata share of the fees due or (ii) the hours of work completed by
                Contractor under the applicable SOW(s); and (b) if applicable, ABC shall pay Contractor for all
                progress milestones (as set forth in the applicable SOW(s)) completed and accepted by ABC and a
                pro-rata share of the progress milestone Contractor is working to complete at the time the
                applicable SOW(s) is/are terminated. Termination under this Agreement shall not affect ABC’s
                rights in and to all Work (as defined below) created for or provided to ABC pursuant to this
                Agreement prior to the effective date of termination.

7.     ABC Property/Trademarks.

       7.1      No Rights Transferred. Nothing in this Agreement shall convey to Contractor or any of its
                Assistants any right, license, title, or interest in or to the Work, or any other intellectual property or
                other property interest, license or right of ABC or its licensors. In addition, Contractor and its
                Assistants shall have no right to use any ABC trade name, trademark or service mark without the
                express written permission of ABC.

       7.2      Proprietary Rights. Except for Contractor’s Pre-existing Materials (defined below), all work,
                services, materials, and Deliverables and other Materials (as defined below), provided, performed
                or created under any SOW (“Work”), including, without limitation: (a) names, characters,
                protectable organizational structures, or other “brand” components; (b) all materials, specifications,
                designs, writings, code, products, or other Deliverables developed or prepared for ABC by
                Contractor under such SOW (whether or not such SOW is completed) or provided or delivered to
                ABC by Contractors, Assistants or their agents pursuant to this Agreement (collectively,
                “Materials”); and (c) any and all new or improved idea, design, concept, or other invention made
                or developed by Contractor or its Assistants during the course of rendering the Services or
                developing or preparing the Materials (collectively, “Invention”), are the property of ABC and all
                title and interest therein shall vest in ABC and shall be deemed to be a work made for hire and
                made in the course of Services rendered hereunder. As between the Parties, all Work shall be
                deemed the Confidential Information of ABC. Contractor shall promptly and completely disclose
                to ABC in writing any and all Inventions and Contractor shall ensure that its Assistants promptly
                and completely disclose to ABC in writing any and all Inventions.
                                                           5
Confidential                                                                                       Updated 11/2015

                                                                                                     OLU000037
             CASE 0:19-cv-01101-DSD-HB Doc. 165-7 Filed 01/15/21 Page 37 of 107




                To the extent that title to any Work may not, by operation of law, vest in ABC or such Work may
                not be considered works made for hire, Contractor hereby irrevocably assigns to ABC all right, title
                and interest in and to any Work. All Work shall belong exclusively to ABC, and ABC shall have
                the right to obtain, and to hold in its own name, copyrights, registrations, patents, or such other
                protection as may be appropriate to the subject matter, and any extensions and renewals thereof.
                Upon ABC's request, Contractor shall, and shall cause its Assistants to, promptly take such further
                actions, including execution and delivery of all appropriate instruments of conveyance, as may be
                necessary to assist ABC to prosecute, register, perfect or record its rights in or to any Work. In the
                event that ABC is unable, after reasonable effort, to obtain Contractor’s signature on such papers
                and documents, Contractor irrevocably designates and appoints ABC as Contractor’s agent and
                attorney-in-fact, to act for and on Contractor’s behalf solely to execute and file any such
                application or other document and do all other lawfully permitted acts to further the prosecution
                and issuance of patents, copyrights or other intellectual property related to the Work with the same
                legal force and effect as if Contractor executed such papers and documents.

                If Contractor becomes aware of any breach of this Section 7 by an Assistant, it shall immediately
                enforce its rights to the fullest extent under its written agreement with such Assistant and
                immediately notify ABC of such breach.

                Unless otherwise requested by ABC, upon the completion of the Services to be performed under
                each SOW or upon the earlier termination of such SOW, Contractor and its Assistants shall
                immediately turn over to ABC all Work developed pursuant to such SOW.

                For purposes of this Agreement, “Contractor’s Pre-existing Materials” means any materials,
                code, methodology, process, technique, or intellectual property right developed, licensed or
                otherwise acquired by Contractor independent of the Agreement and services to be rendered
                hereunder and which are not based upon and do not incorporate any ABC Confidential Information
                or other intellectual property rights of ABC. Contractor hereby grants to ABC a perpetual,
                irrevocable, fully paid-up, worldwide, non-exclusive, assignable, sublicensable license to use,
                reproduce, display, perform, distribute, and make derivative works of any of Contractor’s Pre-
                existing Materials that are incorporated into the Work, in any medium hereby known or hereafter
                invented for any purpose.

       7.3      Third Party Materials. Contractor shall not bundle with or incorporate into any Work any third
                party products, ideas, processes, or other techniques (“third party materials”), without the prior
                written approval of ABC; provided, however, if such third party materials are incorporated into any
                Work as approved by ABC in writing, Contractor hereby assigns to ABC any and all
                manufacturer’s or supplier’s warranties, guarantees, representations, service agreements and
                indemnities, if any, with respect to any third party materials acquired from a third party and
                provided by Contractor under a SOW to the extent the same are assignable by Contractor. To the
                extent any such warranties, guarantees, representations, service agreements and indemnities are not
                assignable by Contractor, Contractor agrees that ABC may assert or enforce any right that
                Contractor may have to enforce the same, or if such right can only be enforced by Contractor and
                in its own name, upon the request of ABC, Contractor will take all reasonable action requested by
                ABC to enforce the same.

8.     Confidentiality.

       8.1      Introduction. Each Party (the “Recipient”) acknowledges that: (i) the other Party and its
                Subsidiaries (defined below, and, collectively with such other Party, “Discloser”) are the owners of
                                                          6
Confidential                                                                                        Updated 11/2015

                                                                                                 OLU000038
             CASE 0:19-cv-01101-DSD-HB Doc. 165-7 Filed 01/15/21 Page 38 of 107




                valuable trade secrets and other confidential information and license the same from others; and (ii)
                in the performance of its obligations hereunder, the Recipient shall receive or become aware of
                such information.

       8.2      Definition of Confidential Information. For the purposes of this Agreement, “Confidential
                Information” shall mean any information relating to or disclosed during the Term, which is or
                should be reasonably understood to be confidential or proprietary to Discloser and its customers,
                Subsidiaries, licensors and business partners, including, without limitation, the material terms of
                this Agreement, information about Discloser’s customers, information concerning the relationship
                of Discloser with third parties, technical processes and formulas, trade secrets, drawings,
                inventions, know-how, protocols, software programs, source codes, product designs, sales, cost and
                other unpublished financial information, product and related business plans, methods of operation,
                technology assessments, database contents, forecasts, market assessments, strategies, projections,
                marketing data, and other non-public information owned by Discloser and its customers,
                Subsidiaries, licensors and business partners. Such Confidential Information may be prepared by
                the Discloser, or any of its respective directors, officers, employees, consultants, attorneys, and
                other representatives. The provisions of this paragraph shall not apply to Confidential Information
                that: (i) was in Recipient’s possession before receipt from Discloser, as proven by Recipient; (ii) is
                or becomes a matter of public knowledge through no fault of Recipient; (iii) is rightfully received by
                Recipient from a third party without a duty of confidentiality; (iv) is independently developed by
                Recipient, as proven by Recipient; (v) is disclosed under operation of law, provided that Recipient
                will use reasonable efforts to provide Discloser with prompt written notice of any such requirement
                in order to enable Discloser to seek an appropriate protective order or other remedy, and that
                Recipient will disclose only such information as is legally required and will use reasonable efforts to
                obtain confidential treatment for any Confidential Information that is so disclosed; or (vi) is
                disclosed by Recipient with Discloser’s prior written approval.

                All Confidential Information that is entitled to protection under the attorney-client privilege, work
                product doctrine and other applicable privilege shall remain entitled to such protection under these
                privileges, this Agreement, and under the joint defense doctrine.

                To the extent that a non-disclosure agreement is executed between the Parties regarding the
                Services or Deliverables, the non-disclosure agreement will terminate as to such Services and
                Deliverables and be replaced by the terms of this Section 8.

       8.3      Protection of Confidential Information. Contractor will maintain and follow commercially
                reasonable and legally compliant information security standards and practices with respect to any
                of ABC’s Confidential Information in Contractor’s possession or control and protect such
                information against any loss, alteration, theft or corruption. Contractor shall promptly advise ABC
                after learning of any such unauthorized access, loss, alteration, theft or corruption. Contractor shall
                take necessary corrective action within Contractor’s reasonable control. If Contractor believes
                such corrective action is in the reasonable control of ABC, then Contractor shall advise ABC of the
                corrective action that it believes ABC should take. At ABC’s request, Contractor shall provide
                copies of its information security policies, processes, and procedures. Contractor will notify ABC
                of any material changes to its policies, processes or procedures that relate to the security of ABC’s
                Confidential Information in Contractor’s possession. Contractor shall comply with all information
                security and privacy laws, rules or regulations applicable to Contractor as a result of and in
                connection with its use, protection and retention of ABC Confidential Information and shall be
                responsible for any breach of such laws, rules or regulations by Contractor or its employees, agents
                or subcontractors. Any personal identifying information disclosed to Contractor under this

                                                          7
Confidential                                                                                         Updated 11/2015

                                                                                                  OLU000039
             CASE 0:19-cv-01101-DSD-HB Doc. 165-7 Filed 01/15/21 Page 39 of 107




                Agreement shall remain protected as Confidential Information under this Agreement for an
                indefinite period.

       8.4      Obligations and Destruction of Confidential Information. Recipient agrees that Confidential
                Information may only be used by Recipient as reasonably necessary to carry out the purposes of
                this Agreement and for the sole benefit of Discloser. Except as directed by Discloser or as
                permitted in this paragraph, Recipient will not at any time during or after the Term use Confidential
                Information for any other purpose or disclose any Confidential Information to any person, or
                permit any person to examine and/or make copies of any reports or any documents prepared by
                Recipient or that come into Recipient’s possession or under Recipient’s control by reason of
                performance of Recipient’s obligations under this Agreement. Notwithstanding the foregoing, and
                without limiting the generality of Section 2.1, Contractor, as Recipient, may disclose ABC’s
                Confidential Information to Contractor’s Assistants, when, and only to the extent, reasonably
                necessary to perform the Services; provided that, prior to such disclosure to such Assistants,
                Contractor shall have informed such Assistants of its confidentiality obligations herein and have
                executed with such Assistants a written agreement containing confidentiality obligations no less
                restrictive than those herein. Contractor shall be responsible for any use or disclosure of
                Confidential Information by its Assistants in breach of this Agreement. Recipient agrees to use the
                same degree of care to protect Discloser’s Confidential Information that it uses to protect its own
                Confidential Information of a like nature from unauthorized disclosure, but in no case less than a
                reasonable degree of care.

                Upon termination of this Agreement, Recipient will turn over to Discloser or destroy all
                documents, papers, and other matter in Recipient’s possession or under Recipient’s control that
                contain or relate to such Confidential Information, and provide written certification of such to
                Discloser.

       8.5      Injunctive Relief. Recipient acknowledges that misuse or disclosure of any Confidential
                Information by Recipient may give rise to irreparable injury to Discloser or the owner of such
                information, inadequately compensable in damages. Accordingly, Discloser or such other party
                may seek and obtain injunctive relief against the breach or threatened breach of the foregoing
                undertakings, in addition to any other remedies available at law or in equity. Recipient
                acknowledges and agrees that the covenants contained in this Section 8 are necessary for the
                protection of legitimate business interests of Discloser and its customers, Subsidiaries, licensors
                and business partners, and are reasonable in scope and content.

9.     Representations and Warranties.

       9.1      Contractor Representations and Warranties. Contractor represents and warrants to ABC that: (A)
                Contractor and each of its Assistants has or shall have the proper skill, training, and background so
                as to be able to perform the Services in a competent and professional manner and that all work will
                be performed in accordance with applicable standards for similar services and Contractor shall
                devote sufficient resources to ensure that the Services are performed in a timely and reliable
                manner; (B) each Assistant is properly licensed, if required by applicable law, to perform the
                Services; (C) each Assistant has executed written agreements securing for Contractor the
                intellectual property rights set forth in this Agreement. Upon the request of ABC, Contractor
                agrees to provide copies of such written agreements. If such written agreements do not secure the
                necessary intellectual property rights based on the review of ABC, ABC may require any Assistant
                to execute a new or revised written agreement to secure the intellectual property rights provided for
                in this Agreement; (D) ABC shall receive free, good and clear title to all Work which may be
                developed by Contractor or its Assistants under this Agreement or which is provided or delivered
                                                             8
Confidential                                                                                          Updated 11/2015

                                                                                                  OLU000040
             CASE 0:19-cv-01101-DSD-HB Doc. 165-7 Filed 01/15/21 Page 40 of 107




                to ABC by Contractor or Contractor’s Assistants pursuant to this Agreement, which title shall be
                free and clear of any and all liens, encumbrances, claims or litigation, whether pending or
                threatened; (E) no Work or other materials delivered by Contractor to ABC hereunder shall
                infringe on or violate (i) any copyright, trademark, or patent right, (ii) any other proprietary or
                other right of any third party, including but not limited to any third party right to privacy, or (iii)
                any applicable law or regulation; (F) no Work or other materials delivered by Contractor to ABC
                hereunder shall contain any scandalous, libelous or unlawful matter or material; (G) Contractor will
                not publish, broadcast, display or distribute in any media, or allow others to publish, broadcast,
                display or distribute in any media, the Work or any third party content or any portion thereof
                without the prior written consent of ABC; and (H) software licensed to ABC by Contractor, if any,
                contains no code that would directly or indirectly (i) create, or purport to create obligations on
                ABC with respect to ABC's use or distribution of any software that incorporates, is combined with,
                or is derived from such software, except as explicitly set forth in this Agreement, (ii) grant, purport
                to grant, or require ABC to grant to any third party any rights or immunities under ABC's
                intellectual property or proprietary rights in any software that incorporates, is combined with, or is
                derived from such software, or (iii) require as a condition of its use, modification, or distribution,
                that any software incorporated into, derived from, or distributed with such software must be
                disclosed or distributed in any form.

       9.2      Federal Health Care Participation. Contractor represents to ABC that neither Contractor nor any
                Assistant is excluded from participating in the U.S. Government’s Medicare or Medicaid program
                (each, a “Federal Health Care Program”) nor currently debarred or suspended or listed on the
                U.S. Government’s General Services Administration’s (the “GSA”) List of Parties Excluded from
                Federal Procurement or Nonprocurement Programs in accordance with Executive Orders 12549
                and 12689, “Department and Suspension”, and Contractor warrants to ABC that, during the Term,
                it will not perform any act that shall cause Contractor to be excluded from such participation or so
                debarred, suspended or listed. Contractor further represents to ABC that no adverse action by the
                U.S. Government that will or may result in exclusions from a Federal Health Care Program has
                occurred or is pending or threatened against Contractor or any Assistant. Contractor shall
                immediately notify ABC if it or any Assistant becomes so excluded, debarred, suspended or listed
                during the Term.

       9.3      Mutual Representations and Warranties. Each Party represents and warrants to the other Party that:
                (a) such Party has the full corporate right, power and authority to enter into this Agreement, to
                grant the licenses granted hereunder and to perform the acts required of it hereunder; (b) the
                execution of this Agreement by such Party, and the performance by such Party of its obligations
                and duties hereunder, do not and will not violate any agreement to which such Party is a party or by
                which it is otherwise bound; (c) when executed and delivered by such Party, this Agreement will
                constitute the legal, valid and binding obligation of such Party, enforceable against such Party in
                accordance with its terms; and (d) such Party acknowledges that the other Party makes no
                representations, warranties or agreements related to the subject matter hereof which are not
                expressly provided for in this Agreement.

10.    Indemnification; Limitations; Insurance.

       10.1     Indemnity. Contractor shall defend, indemnify and hold harmless ABC, its Subsidiaries and its and
                their officers, directors, agents, and employees from any and all third party claims, demands,
                liabilities, losses, costs or expenses, including, without limitation, reasonable attorneys’ fees and
                expenses (“Liabilities”) resulting from: (a) actual or alleged infringement of any patent,
                trademark, copyright, or other intellectual property right (including, without limitation,
                misappropriation of trade secrets) based on any software, program, Services and/or other materials
                                                             9
Confidential                                                                                           Updated 11/2015

                                                                                                  OLU000041
          CASE 0:19-cv-01101-DSD-HB Doc. 165-7 Filed 01/15/21 Page 41 of 107




               furnished to ABC by Contractor or Contractor’s Assistants pursuant to the terms of this Agreement,
               including, without limitation, the Work or the use thereof by ABC; (b) Contractor’s payment or
               nonpayment of compensation or salary asserted by an Assistant of Contractor; (c) any claim that
               Contractor or any Assistant stands in any relationship with ABC other than as an independent
               contractor, including but not limited to employment, co-employment and joint employment; (d)
               any governmental determination that Contractor has failed to maintain its independent-contractor
               status or litigation determining a change of Contractor’s independent-contractor status, including
               liability for taxes and other penalties assessed upon ABC because of Contractor’s change or lack of
               independent contractor status; (e) any errors, acts or omissions of Contractor or its Assistants in
               connection with performing Services to the extent resulting in death, personal injury, or damage to
               real or tangible personal property; (f) Contractor’s or Contractor’s Assistant’s material breach of
               any obligation, duty, representation or warranty contained in this Agreement or in any SOW
               attached hereto; (g) the negligence or willful misconduct of Contractor or its Assistants in
               performing the Services or other obligations hereunder; and (h) a failure on the part of Contractor
               or its Assistants to comply with applicable law or regulations in performing the Services.

       10.2    Additional Remedy. Should ABC’s use of any service, program, or other material (including,
               without limitation, the Work) furnished to ABC by Contractor be enjoined by any court, Contractor
               shall promptly obtain, at no expense to ABC, the right to continue to use the items so enjoined or,
               at no expense to ABC, to provide ABC promptly with modified or substitute items that are
               functionally equivalent to the enjoined products. If Contractor cannot secure ABC’s right to
               continue using such items or substitute such items as provided herein, Contractor agrees to refund
               all sums paid to Contractor under this Agreement relating to the provision of such items.

       10.3    Limitations. EXCEPT IN CONNECTION WITH A BREACH OF THE CONFIDENTIALITY
               OR INDEMNITY PROVISIONS HEREIN, NEITHER PARTY SHALL BE LIABLE TO THE
               OTHER PARTY FOR INDIRECT, INCIDENTAL, CONSEQUENTIAL, SPECIAL OR
               EXEMPLARY DAMAGES (EVEN IF THAT PARTY HAS BEEN ADVISED OF THE
               POSSIBILITY OF SUCH DAMAGES), ARISING FROM BREACH OF THE AGREEMENT,
               OR ARISING FROM ANY OTHER PROVISION OF THE AGREEMENT, SUCH AS, BUT
               NOT LIMITED TO, LOSS OF REVENUE OR ANTICIPATED PROFITS OR LOST BUSINESS.

               Insurance. During the Term, if Contractor employs more than thirty (30) individuals as employees,
               Contractor shall maintain in full force and effect the following insurance coverage: (a)
               Commercial General Liability insurance with limits of no less than $1 million per occurrence and
               $2 million annual aggregate for claims due to bodily injury (including death) or property damage
               caused by or arising from acts or omissions of Contractor or Contractor’s Assistants (the
               Commercial General Liability policy should include coverage for premises and operations,
               products and completed operations, broad form property damage and blanket contractual liability);
               (b) Workers' Compensation insurance where required in compliance with all state regulations and
               requirements; (c) Professional Liability insurance with limits of no less than $1 million per claim
               and $3 million as an annual aggregate (the professional liability policy must extend coverage for
               copyright and trademark infringement, defamation and misappropriation of ideas as well as any
               other error, omission or negligent act, and coverage should include, but not be limited to, loss of
               data, content or indirect loss to ABC); and (d) Umbrella Liability insurance with limits of no less
               than $5 million per occurrence and $5 million as an annual aggregate. If during the Term,
               Contractor employs thirty (30) individuals or less as employees, Contractor shall maintain in full
               force and effect the following adequate insurance coverage: (a) commercial general liability
               insurance; (b) workers’ compensation insurance in compliance with all statutory and regulatory
               requirements; and (c) professional liability insurance, in each case with insurance policy limits
               sufficient to protect and indemnify ABC and its subsidiaries, and each of its and their officers,
                                                        10
Confidential                                                                                     Updated 11/2015

                                                                                              OLU000042
           CASE 0:19-cv-01101-DSD-HB Doc. 165-7 Filed 01/15/21 Page 42 of 107




                directions, agents, and employees from any losses resulting from Contractor or its employees,
                agents, contractors, or servants conduct, acts or omissions.

                With respect to the foregoing, ABC shall be named as an additional insured on all such policies
                with the exception of Workers Compensation. Policies shall be written with a licensed insurance
                company with a Best's rating of no less than A-. Contractor shall provide a certificate of insurance
                evidencing all such required coverage upon ABC’s request. The certificate shall provide: (a) thirty
                (30) days’ prior written notice of cancellation or any material change in any such policy to ABC’s
                Legal and Business Affairs Department; and (b) a renewal certificate fifteen (15) days prior to the
                renewal of any such policy. Insurance required by ABC shall in no way reduce or limit
                Contractor’s actual obligation to indemnify and defend ABC for claims, suits or allegations
                brought as a result of, or as related to, the performance of this Agreement. With respect to claims
                made policies (e.g., Professional Liability), Contractor agrees to maintain insurance for a period of
                two years after the Term.

11.     Communications.

        11.1    Notice. Any notice required under this Agreement will be given in writing and will be deemed to
                have been delivered and given for all purposes: (a) on the delivery date if delivered by confirmed
                facsimile; (b) on the delivery date if delivered personally to the Party to whom the same is directed;
                (c) one (1) business day after deposit with a commercial overnight carrier, with written verification
                of receipt; or (d) five (5) business days after the mailing date, whether or not actually received, if
                sent by U.S. mail, return receipt requested, postage and charges prepaid, or any other means of
                rapid mail delivery for which a receipt is available.

                In the case of ABC, such notice will be provided to both the ABC Project Manager and ABC Legal
                and Business Affairs (fax no. 202-266-5700), each at the address of ABC set forth in the first
                paragraph of this Agreement, or another address as specified by like notice.

                In the case of Contractor, except as otherwise specified herein, the notice address shall be the
                address for Contractor set forth in the first paragraph of this Agreement, with the other relevant
                notice information, including the recipient for notice and, as applicable, such recipient’s fax
                number as provided to ABC.

        11.2    Duty to Inform. Contractor shall promptly inform ABC of any information related to the Services,
                including, without limitation, the Work, which could reasonably lead to a claim, demand or
                liability of or against ABC and/or its Subsidiaries by any third party.

        11.3    Publicity. Contractor agrees that it will not, without the prior written consent of ABC in each case,
                use in advertising, publicity, or otherwise the name or logo of ABC, or images of ABC facilities
                and employees, or refer to the existence of this Agreement in press releases, advertising, or
                materials distributed to prospective customers.

        11.4    Statements to Third Parties. During the Term, Contractor shall not make, publish, or otherwise
                communicate, or cause to be made, published, or otherwise communicated, any deleterious remarks
                whatsoever to any third parties concerning ABC, its Subsidiaries or its or their directors, officers,
                employees or agents, including, without limitation, ABC’s business projects, business capabilities,
                performance of duties and services, or financial position.

12.    Non-solicitation. During the Term and for a period of one (1) year thereafter, unless ABC expressly
       authorizes in writing in advance, Contractor shall not solicit, offer work to, employ, or contract with,
                                                        11
Confidential                                                                                        Updated 11/2015

                                                                                                  OLU000043
          CASE 0:19-cv-01101-DSD-HB Doc. 165-7 Filed 01/15/21 Page 43 of 107




       directly or indirectly, on its own behalf, any of ABC’s Personnel or the Personnel of ABC’s Subsidiaries.
       For purposes of this Section, “Personnel” means any individual or entity whom or which ABC employs or
       has employed as a partner, employee or independent contractor and with whom or which the Contractor
       comes into direct contact in the course of performing its obligations under this Agreement. This Section
       shall not apply with respect to Personnel who respond to indirect, general solicitations for employment
       (such as employment agency referrals and Internet postings), as opposed to solicitations targeted to
       Personnel.

13.    Audits; Right to Examine.

       13.1    Maintenance of Records. Contractor will keep, at its principal place of business, accurate books
               and records (in whatever form or medium such books and records are stored) regarding the
               Services performed under each SOW. Contractor will preserve all books and records for a period
               of at least seven (7) years from the completion or termination of the applicable SOW or until all
               pending matters relating to this Agreement are closed.

       13.2    Audit Right. ABC or its authorized representatives will have the right to perform regular audits to
               examine Contractor’s performance of the Services with respect to Contractor’s: (a) compliance
               with ABC-approved security standards and procedures; (b) compliance with Contractor’s internal
               practices and procedures; (c) use of the systems utilized to provide the Services; (d) security,
               disaster recovery and back-up procedures; and (e) fulfillment of any other Contractor obligations
               (including the obligations of Assistants) under this Agreement. ABC may elect, at its own
               expense, to have a full or part-time employee, contractor, or authorized representative on-site at
               Contractor’s facilities for the purpose of ensuring compliance with the terms and conditions of this
               Agreement. Contractor agrees to provide such person with all necessary assistance including
               unrestricted access to Contractor’s facilities, dedicated space and a suitable computer workstation.
               Contractor shall not be relieved of its responsibility to comply with security provisions even if
               ABC inspects and detects system failures, fails to inspect, or has the right to inspect, Contractor’s
               facilities, systems and procedures.

14.    Protected Health Information. Contractor shall comply with the terms and conditions contained in the
       Business Associate Agreement, attached hereto as Exhibit C and incorporated herein by this reference.
       Any PHI or EPHI, as defined therein, shall be deemed Confidential Information.

15.    Miscellaneous.

       15.1    Force Majeure. Neither Party shall be liable for, or be considered in breach of or default under this
               Agreement on account of, any delay or failure to perform as required by this Agreement as a result
               of fire, strike, war, terrorism, insurrection, government restriction or prohibition, or any other
               causes or conditions which are beyond such Party’s reasonable control and which such Party is
               unable to overcome by the exercise of reasonable diligence (a “Force Majeure Event”). A Party
               whose performance is impacted by a Force Majeure Event shall give notice to the other Party,
               stating the period of time the occurrence is expected to continue and shall use diligent efforts to end
               the failure or delay and minimize the effects of such Force Majeure Event. During the Force
               Majeure Event, the non-impacted Party may suspend its performance obligations until such time as
               the impacted Party resumes performance. The non-impacted Party may terminate this Agreement
               or any applicable SOWs if such failure or delay continues for a period of thirty (30) days or more
               and, if the non-impacted Party is ABC, receive a refund for any amounts paid to Contractor in
               advance for the impacted Services.


                                                        12
Confidential                                                                                        Updated 11/2015

                                                                                                 OLU000044
          CASE 0:19-cv-01101-DSD-HB Doc. 165-7 Filed 01/15/21 Page 44 of 107




       15.2    No Waiver. The failure of either Party to insist upon or enforce strict performance by the other
               Party of any provision of this Agreement or to exercise any right under this Agreement shall not be
               construed as a waiver or relinquishment to any extent of such Party's right to assert or rely upon
               any such provision or right in that or any other instance; rather, the same shall be and remain in full
               force and effect.

       15.3    Entire Agreement. This Agreement, together with all Schedules, Exhibits, SOWs and any other
               documents incorporated herein by reference, set forth the entire agreement and supersedes any and
               all prior agreements of the Parties with respect to the transactions set forth herein. Neither Party
               shall be bound by, and each Party specifically objects to, any term, condition or other provision
               which is different from or in addition to the provisions of this Agreement (whether or not it would
               materially alter this Agreement) and which is proffered by the other Party in any correspondence or
               other document, unless the Party to be bound thereby specifically agrees to such provision in
               writing. For clarification, any additional or different terms appearing on any invoice or other
               document including terms and conditions in standard or preprinted documents or on Contractor’s
               website that are inconsistent with this Agreement shall be void and have no force or effect.

       15.4    Amendment. No change, amendment or modification of any provision of this Agreement shall be
               valid unless set forth in a written instrument signed by the Party subject to enforcement of such
               amendment.

       15.5    Further Assurances. Contractor shall take such action (including, without limitation, the execution,
               acknowledgment and delivery of documents) as may reasonably be requested by ABC for the
               implementation or continuing performance of this Agreement.

       15.6    Assignment. Contractor shall not assign this Agreement or any right, interest or benefit under this
               Agreement, nor delegate any of its duties or obligations hereunder, without the prior written
               consent of ABC. Assumption of the Agreement by any successor to Contractor (including, without
               limitation, by way of merger, consolidation or sale of all or substantially all of Contractor’s stock
               or assets) shall be subject to ABC’s prior written approval. Except as permitted by the foregoing,
               any attempted assignment or delegation shall be null, void, and of no effect. Subject to the
               foregoing, this Agreement shall be fully binding upon, inure to the benefit of and be enforceable by
               the Parties hereto and their respective successors and permitted assigns.

       15.7    Construction; Severability. In the event that any provision of this Agreement conflicts with the law
               under which this Agreement is to be construed or if any such provision is held invalid by a court
               with jurisdiction over the Parties to this Agreement: (a) such provision shall be deemed to be
               restated to reflect as nearly as possible the original intentions of the Parties in accordance with
               applicable law; and (b) the remaining terms, provisions, covenants and restrictions of this
               Agreement shall remain in full force and effect.

       15.8    Interpretation. For purposes of this Agreement, unless the context otherwise requires, references
               herein: (i) to Sections, Schedules, Exhibits and SOW(s) refer to the Sections of, and Schedules,
               Exhibits and SOW(s) attached to this Agreement; (ii) to an agreement, instrument or other
               document means such agreement, instrument or other document as amended, supplemented and
               modified from time to time to the extent permitted by the provisions thereof and (iii) to a statute
               means such statute as amended from time to time and includes any successor legislation thereto and
               any regulations promulgated thereunder. The Schedules, Exhibits and SOW(s) referred to herein
               shall be construed with, and as an integral part of, this Agreement to the same extent as if they were
               set forth verbatim herein.

                                                        13
Confidential                                                                                        Updated 11/2015

                                                                                                 OLU000045
          CASE 0:19-cv-01101-DSD-HB Doc. 165-7 Filed 01/15/21 Page 45 of 107




       15.9    Remedies. Except where otherwise specified, the rights and remedies granted to a Party under this
               Agreement are cumulative and in addition to, and not in lieu of, any other rights or remedies which
               the Party may possess at law or in equity.

       15.10   Applicable Law; Jurisdiction. This Agreement shall be interpreted, construed and enforced in all
               respects in accordance with the laws of the District of Columbia except for its conflicts of laws
               principles. Each Party irrevocably consents and submits to the exclusive jurisdiction of the courts
               situated in the District of Columbia, in connection with any action to enforce the provisions of this
               Agreement, to recover damages or other relief for breach or default under this Agreement, or
               otherwise arising under or by reason of this Agreement.

       15.11   Export Controls. Contractor agrees to fully comply with all applicable export control laws,
               regulations, rules, and orders of the United States, and will not export, re-export, release, or transfer
               (collectively, “Export”), directly or indirectly, any commodities, software or technology, including
               any direct products thereof, or enter into any transactions, for any proscribed end-use, or to or with
               any proscribed country, entity, or person (wherever located), including but not limited to those
               entities and persons listed on the U.S. Government's Denied Persons List, Unverified List, Entity
               List, Debarred Parties List or Specially Designated Nationals List, without first obtaining at its own
               expense written authorization from the U.S. Government. Contractor further agrees to provide all
               technical and operational information and documentation necessary for ABC to Export any Work
               produced by Contractor and to obtain any required U.S. Government authorizations for the same.

       15.12   Headings; Interpretations. The captions and headings used in this Agreement are inserted for
               convenience only and shall not affect the meaning or interpretation of this Agreement. This
               Agreement shall be construed fairly according to its terms, without regard to the drafter of any
               provision hereof. The Parties acknowledge and agree that each of them has participated in the
               negotiation of this Agreement. The Parties agree that any rule of law requiring construction of a
               document against a Party by reason of such Party having prepared such document shall not apply to
               this Agreement.

       15.13   Subsidiary. “Subsidiary” means any entity in which a Party owns, directly or indirectly, at least
               50% of the equity securities or other ownership interest. ABC shall have the right to share all or
               any part of this Agreement (as may be amended) and all associated Work (pursuant to ABC’s
               ownership of such Work) with any of its Subsidiaries. ABC Subsidiaries located in the United
               States shall be entitled to purchase Services from Contractor in accordance with the pricing and
               other terms and conditions of this Agreement. Any such Subsidiary may obtain Services pursuant
               to a SOW executed by Contractor and the Subsidiary, and will be bound to the terms of this
               Agreement, and shall be solely responsible for fulfillment of the respective obligations, and shall
               have the sole right to exercise the respective rights, conferred upon ABC under this Agreement.
               ABC shall have no liability for any of its Subsidiary’s actions or failure to comply with any
               obligations hereunder.

       15.14   Counterparts; Facsimile. This Agreement may be executed in counterparts, each of which shall be
               deemed an original and all of which together shall constitute one and the same document. Delivery
               of an executed signature page to this Agreement by facsimile shall be effective to the same extent
               as if such Party had delivered a manually executed counterpart.

       15.15   Surviving Sections. The following Sections shall survive the expiration or termination of this
               Agreement: 2.1; 2.4; 4.4; 4.5; 6.5; 7; 8; 9; 10; 11; 12; 13; 14; and 15. In addition, any provisions of
               this Agreement which expressly or by implication are intended to survive or by implication are

                                                         14
Confidential                                                                                         Updated 11/2015

                                                                                                   OLU000046
          CASE 0:19-cv-01101-DSD-HB Doc. 165-7 Filed 01/15/21 Page 46 of 107




               intended to survive termination or expiration of the Agreement will survive and continue to bind
               the Parties.

       15.16   Prohibition on Discrimination and Affirmative Action. As applicable, ABC and Contractor shall
               abide by the requirements of 41 CFR §§ 60-1.4(a), 60-300.5(a) and 60-741.5(a). These
               regulations prohibit discrimination against qualified individuals based on their status as
               protected veterans or individuals with disabilities, and prohibit discrimination against all
               individuals based on their race, color, religion, sex, sexual orientation, gender identity or
               national origin. Moreover, these regulations require that covered prime contractors and
               subcontractors take affirmative action to employ and advance in employment individuals
               without regard to race, color, religion, sex, sexual orientation, gender identity, national
               origin, protected veteran status or disability.

       15.17   Time. All references to ‘days’ in this Agreement refer to calendar days unless other provided
               herein.


        IN WITNESS WHEREOF, each Party’s duly authorized representative has executed this Agreement as of
the Effective Date.

THE ADVISORY BOARD COMPANY                               JEDIDIAH HOLDINGS LLC



By:_______________________________________               By:_______________________________________

Print Name: Amy Schartner___________________             Print Name: Oluro Olukayoda Oladimeji MD______

Title: Senior Vice President___________________          Title: Contractor____________________________




                                                       15
Confidential                                                                                     Updated 11/2015

                                                                                              OLU000047
          CASE 0:19-cv-01101-DSD-HB Doc. 165-7 Filed 01/15/21 Page 47 of 107




                                                     EXHIBIT A

                                                SCOPE OF WORK


                       SCHEDULE NO 3. EFFECTIVE MAY 9, 2016
                                  TO MAY 20, 2016
                      INDEPENDENT CONTRACTOR AGREEMENT
                                    BETWEEN
       THE ADVISORY BOARD COMPANY (“ABC”) AND NELSON AMBE LLC(“Contractor”)
                     DATED AS OF JANUARY 7, 2016 the “Agreement”)



1.     Detailed description of project to be accomplished by Contractor:

         • Participate in training and orientation webcast to orient to environment, understand workflows and
           acceptable end-user customization
         • Provide at-the-elbow support in conjunction with MainHealth staff members
         • Work minimum of 45 hours per week
         • Help providers personalize Epic and support acceptable modifications allowed by MaineHealth
         • Continue to teach providers and clinicians efficient ways to use the system as designed and built
         • Share optimization recommendations with the SeHR Epic Manager


2.     Deliverables to be produced by Contractor:

       In partnership with the Clinovations team:
         • Capture, track and report build issues, workflow concerns and optimization opportunities
         • Participate with MaineHealth leadership in meetings to discuss prioritization, resolution and
           communications
         • Provider personalization assistance to providers which includes the following:
                      Instructions and tip sheets
                      Patient lists settings
                      Order preference lists, Order Set/SmartSet defaults
                      SmartText to SmartPhrase conversions
         • Align meaningful use, core measures and menu item metrics to clinical workflows by demonstrating
           and encouraging adherence to best practices for the following:
                      Problem list management
                      Medication reconciliation
                      Computerized Provider Order Entry
         • Identify providers who may require additional support during go-live period and beyond

                                                        16
Confidential                                                                                      Updated 11/2015

                                                                                               OLU000048
             CASE 0:19-cv-01101-DSD-HB Doc. 165-7 Filed 01/15/21 Page 48 of 107




         • Coordinate with an on-site Epic go-live team to streamline deployment efforts
         • Deliver guidance for providers on key workflows and Epic functionalist
         • Ensure activities and events associated with go-live efforts are clearly communicated across practice
           locations


3.     Time for Performance/Delivery for each Deliverable:


       Throughout the duration of the engagement.

4.     Acceptance testing criteria for each Deliverable:


       ABC’s decision to accept or reject a Deliverable will be based upon its satisfaction as ABC determines in
       its sole discretion on the basis of the completeness and quality of the Deliverable and its delivery within the
       time frames set forth herein – which, collectively, shall constitute the “acceptance criteria”.

5.     Communications and Project Status:


       Not applicable


6.     Payments:

       (a)      Fee


                Time and Materials

                Regular Time: $125/hour

                Contractor will submit weekly time reports via OpenAir reflective of billable hours according to
                approved SOW and Client guidelines. In addition, Contractor will submit an invoice according to
                reimbursement schedule and after Project Manager approval.

       (b)      Expenses

                Contractor shall be entitled to reimbursement for expenses preapproved by ABC while performing
                Services outlines in the Statement of Work in Exhibit A. Expenses are not to exceent $1,500 per
                week. Approved travel expense reimbursements are paid per ABC and its Clients’ policies,
                provided Contractor has submitted expenses on time, with proper supporting documentation and
                Project Manager approval.

       (c)      Payment SOW

                All fees and expenses due shall be invoiced by Contractor in arrears:


                                                         17
Confidential                                                                                        Updated 11/2015

                                                                                                  OLU000049
             CASE 0:19-cv-01101-DSD-HB Doc. 165-7 Filed 01/15/21 Page 49 of 107




                       _______        Monthly
                       _______        Upon Completion
                       ___x___        Other (describe: weekly)
                       _______        Progress Payments as follows:



       (d)      Maximum Amount


                The maximum hours payable to Contractor under this SOW: 100 hours.



7.     Contractor Project Manager:           Name: Oluro Olukayode Oladimeji, MD
                                             Ph#: 571-572-4922
                                             Email: yehudak12@yahoo.com


8.     ABC Project Manager:                  Name: Steve Strode
                                             Ph#: 815-980-0936
                                             Email: StrodeS@advisory.com


9.     Term of this SOW:              This term of this SOW is May 9, 2016 through May 20, 2016



10.    Additional Terms and Conditions: None


THE ADVISORY BOARD COMPANY                             JEDIDIAH HOLDINGS LLC



By:_______________________________________             By:_______________________________________

Print Name: Amy Schartner___________________           Print Name: Oluro Olukayoda Oladimeji MD______

Title: Senior Vice President____________________       Title: Contractor_____________________________




                                                     18
Confidential                                                                               Updated 11/2015

                                                                                         OLU000050
          CASE 0:19-cv-01101-DSD-HB Doc. 165-7 Filed 01/15/21 Page 50 of 107




                                      EXHIBIT B

                                   RATE SCHEDULE

                                         N/A




                                          19
Confidential                                                            Updated 11/2015

                                                                      OLU000051
          CASE 0:19-cv-01101-DSD-HB Doc. 165-7 Filed 01/15/21 Page 51 of 107




                                                   EXHIBIT C

                                   BUSINESS ASSOCIATE AGREEMENT

This Business Associate Subcontractor Agreement (“BA Agreement”), effective as of May 9, 2016 (the “Effective
Date”), is entered into by and between Jedidiah Holdings LLC (“Provider”) and The Advisory Board Company
(“Advisory Board”) (each a “Party” and collectively the “Parties”).

1.     BACKGROUND AND PURPOSE. The Parties have entered or are entering into one or more agreements for
       the provision by Provider of Epic go-live support (“Services”) (“Underlying Agreements”) that are in
       fulfillment of services that the Advisory Board is obligated to provide for or on behalf of Covered Entities
       (each a “Covered Entity”), which Covered Entities are Advisory Board members. Each Covered Entity has
       an arrangement directly with the Advisory Board under which Covered Entity has provided or may provide to
       the Advisory Board, or the Advisory Board may create, Protected Health Information (“PHI”) (as defined in
       45 C.F.R. § 160.103) subject to the federal privacy regulations (“Privacy Rule”) and federal security
       regulations (“Security Rule”) issued pursuant to the Health Insurance Portability and Accountability Act of
       1996 (“HIPAA”), and the Health Information Technology for Economic and Clinical Health Act provisions of
       the American Recovery and Reinvestment Act of 2009 and its implementing regulations, (“HITECH Act”) as
       each is amended from time to time (collectively referred to herein as “HIPAA”), to the Advisory Board and
       pursuant to which the Advisory Board, or the Covered Entity, on behalf of the Advisory Board, is providing or
       may provide the PHI to Provider and/or Provider may create PHI in its performance of the Services. The
       purpose of this BA Agreement is to allow for the Advisory Board’s compliance with its obligations under
       HIPAA and its agreements with its Covered Entity members.

2.     DEFINITIONS. Unless otherwise specified in this BA Agreement, all capitalized terms used in this BA
       Agreement not otherwise defined have the meanings established for purposes of HIPAA, as is amended from
       time to time.

2.1    “Breach” shall mean the acquisition, access, use or disclosure of PHI in a manner not permitted by the
       Privacy Rule that compromises the security or privacy of the PHI as defined, and subject to the exceptions
       set forth, in 45 C.F.R. § 164.402.

2.2    “EPHI” shall mean Electronic Protected Health Information, as defined in 45 C.F.R. § 160.103, limited to the
       information Provider receives from, or creates, receives, maintains, or transmits on behalf of the Advisory
       Board in connection with the Services.

2.3    “PHI” shall mean Protected Health Information, as defined in 45 C.F.R. § 160.103, and is limited to the
       Protected Health Information Provider receives from, or creates, receives, maintains, or transmits on behalf of
       the Advisory Board in connection with the Services.

2.4    “Privacy Rule” shall mean the federal privacy regulations issued pursuant to the Health Insurance Portability
       and Accountability Act of 1996, as amended from time to time, codified at 45 C.F.R. Parts 160 and 164
       (Subparts A & E).

2.5    “Security Rule” shall mean the federal security regulations issued pursuant to the Health Insurance Portability
       and Accountability Act of 1996, as amended from time to time, codified at 45 C.F.R. Parts 160 and 164
       (Subparts A & C).




                                                         20
Confidential                                                                                        Updated 11/2015

                                                                                                 OLU000052
            CASE 0:19-cv-01101-DSD-HB Doc. 165-7 Filed 01/15/21 Page 52 of 107




3.          OBLIGATIONS OF THE PARTIES WITH RESPECT TO PHI.

3.1    Permitted Uses and Disclosures of PHI by Provider. Provider may use and disclose PHI only as permitted
       by Section 3.2(a) of this BA Agreement.

3.2    Obligations of Provider. With regard to its use and/or disclosure of PHI, Provider agrees to:

       A.      use and/or disclose PHI only as necessary to provide the Services set forth in the Underlying
               Agreements, as permitted or required by this BA Agreement, and in compliance with each
               applicable requirement of 45 C.F.R. § 164.504(e) or as otherwise Required by Law;

       B.      use appropriate safeguards to prevent use or disclosure of PHI other than as permitted or required
               by the BA Agreement;

       C.      implement administrative, physical, and technical safeguards that reasonably and appropriately
               protect the confidentiality, integrity, and availability of the EPHI that it creates, receives,
               maintains, or transmits on behalf of the Advisory Board in compliance with the Security Rule;

       D.      secure all PHI by rendering all PHI unusable, unreadable, or indecipherable to unauthorized
               individuals in accordance with the United States Department of Human Services Guidance to
               Render Unsecured Protected Health Information Unusable, Unreadable, or Indecipherable to
               Unauthorized Individuals, including by encrypting PHI;

       E.      without unreasonable delay, and in any event no later than one (1) business day after discovery,
               report to the Advisory Board in writing: (i) any use or disclosure of PHI of which it becomes aware
               that is not permitted by this BA Agreement; and/or (ii) any Security Incident of which Provider
               becomes aware;

       F.      without unreasonable delay, and in any event no later than two (2) business days after its discovery
               by Provider, notify the Advisory Board in writing of any incident that involves an unauthorized
               acquisition, access, use, or disclosure of PHI, even if Provider believes the incident will not rise to
               the level of a Breach. The notification shall include: (i) the identification of all individuals whose
               PHI was or is believed to have been involved, (ii) a brief description of what happened, including
               the date of the incident and the date of the discovery of the incident, (iii) a description of the types
               PHI that were involved in the incident, (iv) a brief description of what Provider is doing to
               investigate the incident, to mitigate harm to individuals, and to protect against any further breaches,
               (iv) all other information reasonably requested by the Advisory Board to enable the Advisory
               Board or the applicable Covered Entity to perform and document a risk assessment in accordance
               with HIPAA and any applicable state breach notification laws with respect to the incident to
               determine whether a Breach occurred, and (v) all other information reasonably necessary to
               provide notice to individuals, HHS, state agencies, and/or the media, as required by applicable law.
               Notwithstanding the foregoing, in the Advisory Board’s sole discretion and in accordance with its
               directions, Provider shall conduct, or pay the costs of conducting, an investigation of any incident
               required to be reported under this Section 3.2(f) and shall provide, and/or pay the costs of
               providing, the required notices as set forth in this Section 3.2(f).

       G.      require all of its subcontractors and agents that create, receive, maintain, or transmit PHI to agree,
               in writing, to the same restrictions, conditions, and requirements that apply to Provider under this
               BA Agreement, including but not limited requiring any subcontractor or agent to implement
               reasonable and appropriate safeguards in compliance with the Security Rule to protect the EPHI
               consistent with the requirements of this BA Agreement;
                                                        21
Confidential                                                                                        Updated 11/2015

                                                                                                  OLU000053
            CASE 0:19-cv-01101-DSD-HB Doc. 165-7 Filed 01/15/21 Page 53 of 107




       H.      make its internal practices, books and records relating to the use and disclosure of PHI available to
               the Secretary of HHS or to the Advisory Board or applicable Covered Entity within a reasonable
               timeframe for purposes of determining compliance with HIPAA;

       I.      document such disclosures of PHI as would be required for the applicable Covered Entity to
               respond to a request by an Individual for an accounting of disclosures in accordance with 45 C.F.R.
               § 164.528 and provide, within ten (10) days after the applicable Covered Entity (or the Advisory
               Board on behalf of the applicable Covered Entity) requests the information in writing, the
               information necessary for the applicable Covered Entity (or the Advisory Board on behalf of the
               applicable Covered Entity) to make an accounting of disclosures of PHI about an Individual, in
               accordance with 45 C.F.R. § 164.528;

       J.      make available within ten (10) days after receiving a written request by the applicable Covered
               Entity (or the Advisory Board on behalf of the applicable Covered Entity) all PHI necessary for the
               applicable Covered Entity (or the Advisory Board on behalf of the applicable Covered Entity) to
               respond to an Individuals’ request for access to PHI about them, in accordance with 45 C.F.R. §
               164.524, in the event that the PHI in Provider’s possession constitutes a Designated Record Set,
               and, when directed by the Covered Entity or the Advisory Board, make the PHI available directly
               to the Individual;

       K.      make available PHI for amendment and incorporate within ten (10) days after a written request by
               the applicable Covered Entity (or the Advisory Board on behalf of the applicable Covered Entity)
               any amendments or corrections to the PHI in accordance with 45 C.F.R. § 164.526, in the event
               that the PHI in Provider’s possession constitutes a Designated Record Set;

       L.      request, use and/or disclose only the minimum amount of PHI necessary to accomplish the purpose
               of the request, use or disclosure in compliance with the Privacy Rule’s minimum necessary
               standard and any guidance issued by the United States Department of Health and Human Services;

       M.      not directly or indirectly receive remuneration in exchange for any PHI as prohibited by the
               HITECH Act;

       N.      not make or cause to be made any communication about a product or service that is prohibited by
               the HITECH Act;

       O.      not make or cause to be made any written fundraising communication that is prohibited by the
               HITECH Act;

       P.      to the extent Provider is to carry out, on behalf of the Advisory Board, one or more of a Covered
               Entity’s obligations under HIPAA, comply with the requirements of HIPAA that apply to Covered
               Entity in the performance of such obligations; and

       Q.      promptly return to the Advisory Board or destroy (and retain no copies), all PHI in its possession,
               including such information in the possession of its subcontractors, following the termination or
               expiration of this BA Agreement, if it is feasible to do so. If Provider determines, and if and only if
               the Advisory Board agrees, that return or destruction is infeasible, Provider agrees to extend any
               and all protections, limitations, and restrictions contained in this BA Agreement to Provider’s use
               and/or disclosure of any retained PHI, and to limit any further uses and/or disclosures to the
               purposes that make the return or destruction of the PHI infeasible.



                                                        22
Confidential                                                                                        Updated 11/2015

                                                                                                 OLU000054
            CASE 0:19-cv-01101-DSD-HB Doc. 165-7 Filed 01/15/21 Page 54 of 107




3.3     Effect of Changes to the Law or Contractual Obligations. To the extent that any relevant provision of
        HIPAA is amended in a manner that changes the obligations of Provider or the Advisory Board that are
        embodied in the terms of this BA Agreement, the Parties agree to negotiate in good faith appropriate
        amendment(s) to this BA Agreement to give effect to these revised obligations. If the Advisory Board is
        required to comply with any provision under the terms of its business associate agreement with any
        Covered Entity that is not already included in this BA Agreement or is more stringent than a provision of
        this BA Agreement, the Parties agree to negotiate in good faith appropriate amendment(s) to this BA
        Agreement to give effect to these additional or more stringent obligations.

4.      TERMINATION BY ADVISORY BOARD. In the event of a material breach of the terms of this BA
        Agreement by Provider, the Advisory Board shall provide Provider written notice of that breach and may
        either (i) immediately terminate this BA Agreement and the underlying services agreement with Provider,
        or (ii) afford Provider an opportunity to cure the breach, provided, however, that if Provider fails to cure the
        breach within a reasonable time specified by the Advisory Board, the Advisory Board may terminate this
        BA Agreement and the Underlying Agreements with Provider.

5.      INDEMNIFICATION. Provider shall indemnify, defend and hold harmless the Advisory Board and its
        officers, directors, trustees, employees and agents (the Advisory Board’s “Personnel”) from any and all
        third party claims, liabilities and expenses which the Advisory Board or its Personnel may incur as a result
        of, arising out of, or relating to, a breach of the Provider’s obligations under this BA Agreement.

6.      MISCELLANEOUS.

6.1     Construction of Terms: Any unclear terms of this BA Agreement shall be construed in a manner that
        allows the applicable Covered Entity (or the Advisory Board on behalf of the applicable Covered Entity) to
        comply with HIPAA.

6.2     Survival. Sections 1, 2, 3, 4, 5 and 6 of this BA Agreement shall survive termination of this BA Agreement
        and continue indefinitely solely with respect to PHI Provider retains in accordance with Section 3.2(q).

6.3     No Third Party Beneficiaries. Nothing in this BA Agreement shall confer upon any person other than the
        Parties and their respective successors or assigns, any rights, remedies, obligations, or liabilities
        whatsoever.


                                    [Remainder of page intentionally left blank.]

IN WITNESS WHEREOF, each of the undersigned has caused this BA Agreement to be duly executed in its name
and on its behalf.

Jedidiah Holdings LLC                                     The Advisory Board Company



By:                                                       By:

Print Name: Oluro Olukayoda Oladimeji MD___               Print Name: Amy Schartner

Print Title: Contractor                                    Print Title: Senior Vice President


                                                          23
Confidential                                                                                          Updated 11/2015

                                                                                                   OLU000055
               CASE 0:19-cv-01101-DSD-HB Doc. 165-7 Filed 01/15/21 Page 55 of 107




                                       S52DHEIWA5TELXMLBVAN7U



                               Amy Schartner
                               Party ID: V2LI3LJRV4KMVSWXXWWJDB
                               IP Address: 204.19.15.62
                                VERIFIED EMAIL:   schartna@advisory.com



Multi-Factor
Digital Fingerprint Checksum   df5d2d529ce9c97bffffa4b6551917d714031a42



                               Oluro Olukayode
                               Party ID: I9NJD7JRH2LS8M7JAP92GG
                               IP Address: 100.15.73.105
                                VERIFIED EMAIL:   yehudak12@yahoo.com



Multi-Factor
Digital Fingerprint Checksum   eda423f8757e42bbed8ab46a53342e5504ad5190




Timestamp                      Audit
2016-05-05 09:09:23 -0700      All parties have signed document. Signed copies sent to: Jeremy Geneaux,
                               Charles Wright, Neil Rothberg, Jacqueline Dagg, Megan Linehan, Sharon
                               Charron, Amy Schartner, and Oluro Olukayode.
2016-05-05 09:09:23 -0700      Document signed by Amy Schartner (schartna@advisory.com) with drawn
                               signature. - 204.19.15.62
2016-05-05 09:09:15 -0700      Document viewed by Amy Schartner (schartna@advisory.com). - 204.19.15.62
2016-05-05 07:52:39 -0700      Document signed by Oluro Olukayode (yehudak12@yahoo.com) with drawn
                               signature. - 100.15.73.105
2016-05-05 07:49:41 -0700      Document viewed by Oluro Olukayode (yehudak12@yahoo.com). - 100.15.73.105
2016-05-05 06:16:03 -0700      Document created by Sharon Charron (charrons@advisory.com). - 71.244.234.27




                                                                                                              Page 1 of 1

                                                                                                             OLU000056
             CASE 0:19-cv-01101-DSD-HB Doc. 165-7 Filed 01/15/21 Page 56 of 107




                               INDEPENDENT CONTRACTOR AGREEMENT


        THIS INDEPENDENT CONTRACTOR AGREEMENT (“Agreement”) is made and entered into as of
September 19, 2016 (the “Effective Date”), by and between The Advisory Board Company, a Delaware
corporation, with offices at 2445 M Street, NW, Washington, DC 20037 (“ABC”), and Jedidiah Holdings LLC, a
Virginia corporation, with offices at 6042 Selwood Place Springfield, Virginia 22152 (“Contractor”). ABC and
Contractor may be referred to herein individually as a “Party” and together as the “Parties.”

       ABC desires to engage the services of Contractor and Contractor desires to accept such engagement to
perform the services described herein upon the terms and conditions set forth herein.

        NOW, THEREFORE, in consideration of the mutual promises set forth herein, ABC and Contractor hereby
agree as follows:

1.     Services and Scope of Work.

       1.1      Services. Contractor agrees to provide to ABC specific contractor services as described in such
                scope of work as executed by both Parties, consecutively numbered and annexed hereto as part of
                Exhibit A – Scope of Work (each “SOW”). By executing this Agreement, without execution of
                any SOW, ABC is not committing or obligating itself to use Contractor’s services. Contractor shall
                provide the specific contractor services described in an executed SOW (“Services”) in accordance
                with the provisions of this Agreement and the applicable SOW. In the event of any conflict
                between the provisions of a SOW and of this Agreement, the Agreement shall prevail. Contractor
                shall provide a Rate Schedule that sets forth the rates for each corresponding title or skill set for all
                applicable services in Exhibit B – Rate Schedule.

       1.2      Scope of Work (SOW). Each SOW shall contain a description of the work to be performed by
                Contractor and any deliverables to be produced (“Deliverables”), timing for performance, a
                statement of Contractor’s rates for performance and a payment schedule, and term for the SOW.
                Contractor shall not perform any services until an applicable SOW is finalized and fully executed.
                If Contractor begins to perform any services prior to the execution of an applicable SOW,
                Contractor hereby acknowledges: (a) that the terms and conditions of this Agreement (other than
                the payment provisions) shall apply; and (b) that Contractor does so at its own risk and ABC is not
                obligated to pay Contractor for any time, work, or costs incurred, unless otherwise agreed in
                writing.

       1.3      Other Work. Contractor has the right to perform services for others during the Term (as defined
                below) as long as such other engagement or performance does not interfere in any way with the
                timely and professional performance of the Services to be provided hereunder or compromise
                ABC’s Confidential Information.

       1.4      Performance of Services. Unless otherwise agreed to by the Parties in a SOW, Contractor shall
                furnish all equipment and materials used to perform the Services. In performing the Services,
                Contractor shall, and shall ensure that its Assistants (as defined below): (a) comply with all
                applicable ABC rules, policies and guidelines regarding safety, security, and conduct including but
                not limited to those listed at: http://downloads.advisory.com/lgl ; (b) perform to the best of their
                abilities and in a competent and professional manner, and in accordance with ABC’s standards; and
                (c) comply with all applicable local, state and federal laws and regulations. In addition, before
                commencing Services under this Agreement, Contractor, as the sole Assistant (as defined below),
                must successfully complete a background investigation that may include without limitation, a
                                                            1
Confidential                                                                                          Updated 04/2015

                                                                                                    OLU000057
          CASE 0:19-cv-01101-DSD-HB Doc. 165-7 Filed 01/15/21 Page 57 of 107




                  criminal background check and verification of education and employment history. Without
                  limiting the foregoing, Contractor will comply with all applicable international, national,
                  state/provincial and local laws and applicable international standards regarding employment in
                  performing its obligations hereunder; Contractor will promptly notify ABC in writing of any
                  allegation of non-compliance.

2.     Relationship of Parties; Independent Contractor Status.

               2.1 Independent Contractor. Contractor’s relationship to ABC is that of an independent contractor, not
                   an agent, employee or servant. Contractor is fully and solely responsible for the use and
                   employment of its employees, representatives, contractors, or consultants (collectively
                   “Assistants”), and Contractor’s Assistants shall not be considered agents, employees or servants of
                   ABC for any purpose. Contractor and its Assistants shall not represent itself or themselves or
                   hold itself or themselves out to third parties as agents, employees, or servants of ABC. Neither
                   Party shall have any right, power or authority to enter into any agreement for or on behalf of, or
                   incur any obligation or liability on behalf of, or to otherwise bind, the other Party.

               2.2 Control, Supervision, and Training. Contractor shall have the sole and exclusive right and
                   responsibility to control and to determine the method and manner of Contractor’s performance of
                   the Services. Contractor shall also be solely responsible for the supervision and training of its
                   Assistants.

               2.3 Compensation of Assistants. Contractor is solely responsible for the payment or non-payment of
                   compensation or salary, including any required overtime payments, to Contractor’s Assistants.
                   Contractor is responsible and shall comply with all federal, state and local laws and regulations
                   regarding compensation, hours of work, workplace safety and other conditions of employment.

               2.4 No Benefit Plans. Contractor acknowledges and agrees that neither it nor its Assistants is eligible
                   for, and shall not participate in, any of ABC’s employee benefit plans or programs, including,
                   without limitation, bonus, vacation, health, retirement fund, incentive compensation or other
                   employee programs or policies (“Benefits Plans”). If, for any reason, Contractor or any of its
                   Assistants are deemed to be a statutory or common law employee of ABC by any governmental
                   agency, court, or other entity, Contractor hereby waives any right to, and agrees to neither seek
                   nor accept, any benefits under the Benefits Plans, and agrees to indemnify and hold harmless ABC
                   from any claims, demands, actions, damages, liabilities, costs and expenses arising from or
                   relating to such claims by it or its Assistants relating to such Benefit Plans.

               2.5 Assistant Substitution or Removal. Substitutions of Assistants that are essential to the Services
                   are not permitted without the prior approval of ABC. Any proposed substitutions must include an
                   explanation of the circumstances necessitating the substitution, and other information requested by
                   ABC necessary to consider the proposed substitution. All proposed substitutes must have
                   qualifications that are equal to or higher than the personnel being substituted. ABC will promptly
                   notify the Contractor of approval or disapproval thereof. ABC retains the right to approve or
                   disapprove all Assistants, and, to request the removal of any Assistant.

3.     Project Management. Each Party shall designate a project manager for each SOW who shall act as a
       liaison between the Parties.




                                                           2
Confidential                                                                                        Updated 04/2015

                                                                                                  OLU000058
             CASE 0:19-cv-01101-DSD-HB Doc. 165-7 Filed 01/15/21 Page 58 of 107




4.     Fees, Expenses, Records, and Taxes.

       4.1       Fees. Contractor’s entire compensation for performing Services hereunder is set forth in this
                Agreement. Each SOW shall set forth the fees due for the Services to be provided thereunder, and
                Contractor shall invoice ABC as set forth in the SOW. All Services to be performed on a time and
                materials basis shall be invoiced in arrears.

       4.2      Expenses.     Contractor shall be responsible for all expenses incurred by Contractor in the
                performance of the Services, unless otherwise set forth in the SOW.

       4.3       Payment. The fees and/or expenses invoiced in accordance with this Section 4, except for any
                amounts disputed by ABC, shall be payable by ABC within forty-five (45) days of ABC’s receipt
                of each invoice.

       4.4       Maximum Dollar Amount. ABC shall not be liable for any fees and/or expenses under any SOW
                in excess of the maximum dollar amount specified on such SOW.

       4.5       Taxes. Contractor shall be responsible for determining the applicability of any sales, use, excise,
                or similar transactional taxes that may be applicable to the performance of the Services, if any, and
                shall include such on Contractor’s invoice for the corresponding Services. ABC shall pay
                applicable taxes on the invoice or, in lieu of the payment of any such taxes, ABC may provide
                Contractor with a certificate acceptable to the taxing authorities exempting ABC from payment of
                such taxes. Contractor shall pay all taxes collected from ABC to the appropriate taxing authority.
                Contractor represents and warrants that Contractor and its Assistants qualify as independent
                contractors under the provisions of the Internal Revenue Code. Contractor further represents and
                warrants that the payments it receives pursuant to this Agreement shall not be considered “wages”
                for purposes of income tax withholding, the Federal Insurance Contributions Act (“FICA”), and
                unemployment taxes. Further, Contractor shall pay and be solely responsible for all taxes,
                contributions and assessments on payrolls or other charges or payments under all applicable
                federal, state and local laws, including without limitation withholding from wages of its employees
                or other Assistants. Contractor agrees to fully indemnify ABC from any and all liability that might
                be assessed against ABC for ABC’s failure to pay taxes on such compensation.

5.     Acceptance of Services.

       5.1       General. All Services and Deliverables delivered by the Contractor pursuant to this Agreement
                and the attached SOWs shall be subject to acceptance by ABC.

       5.2       Delivery of Software. If applicable, Contractor shall deliver any software licensed pursuant to this
                Agreement from its designated server to ABC's designated server by electronic means, such as an
                FTP download site, and not by tangible media, such as compact discs, tapes or disks.

       5.3       Acceptance Criteria. Each Deliverable shall be subject to acceptance testing by ABC to verify
                that the Deliverable satisfies the acceptance criteria, if any, mutually agreed to in writing by the
                Parties and set forth in the applicable SOW. If no acceptance criteria have been set forth in the
                applicable SOW, the acceptance criteria shall be as determined by ABC in its sole discretion based
                upon completeness and quality of the Deliverable and its delivery within the time frames set forth
                in the applicable SOW.

       5.4       Acceptance Testing. If elected by ABC, acceptance testing for any Deliverable shall commence
                within ten (10) days of the date on which Contractor notifies the ABC Project Manager, in writing,
                                                         3
Confidential                                                                                     Updated 04/2015

                                                                                                 OLU000059
             CASE 0:19-cv-01101-DSD-HB Doc. 165-7 Filed 01/15/21 Page 59 of 107




                that the Deliverable has been satisfactorily completed, in Contractor’s opinion, and is ready for
                acceptance testing by ABC. Acceptance testing shall continue for the period of time specified in
                the acceptance criteria or, if no such time period has been agreed upon by the Parties, for a period
                of thirty (30) days (the “Initial Acceptance Period”). In the event that any Deliverable does not
                conform to the acceptance criteria within the Initial Acceptance Period, ABC shall give Contractor
                written notice thereof. ABC shall cooperate with Contractor in identifying in what respects the
                Deliverable has failed to conform to the criteria. Contractor shall promptly correct any deficiencies
                that prevent such Deliverable from conforming to the criteria. If the Deliverable does not conform
                to the acceptance criteria within thirty (30) days after the end of the Initial Acceptance Period,
                ABC may do any one or more of the following:

                (a)     extend the period of time for Contractor to make corrections;

                (b)    direct Contractor to use a third party to make the necessary corrections at Contractor’s
                expense after reasonable consultation with Contractor;

                (c)      after reasonable consultation with Contractor, directly or by use of a third party make the
                necessary corrections and charge to Contractor an amount equal to the costs incurred by ABC in
                making such correction itself or through a third party contractor, Contractor will, at no additional
                charge to ABC, provide all necessary cooperation and assistance in connection with ABC or any
                third party contractor engaged by ABC making the necessary corrections to the Deliverable;

                (d)     after reasonable consultation with Contractor, accept the Deliverable in its non-conforming
                condition and reduce Contractor's charges for the Deliverable by an amount which the Parties,
                cooperating in good faith, determine reasonably reflects its reduced value; or

                (e)      terminate one or more of the applicable SOWs for cause, in whole or in part, as of a date
                specified in a written notice of termination from ABC to Contractor and without financial liability
                or obligation. In the event of such termination, ABC shall be entitled to recover an amount equal
                to all fees paid for the affected Deliverable, plus all fees paid to Contractor for Services related to
                the Deliverable and for any other products furnished by Contractor to ABC that were provided in
                conjunction with the Deliverable and that cannot be utilized effectively or completely by ABC
                without using the Deliverable.

       5.5      Warranty Period. Contractor represents and warrants to ABC that the Deliverables will perform in
                accordance with the requirements set forth in the applicable SOW and documentation for a period
                of ninety (90) days from the date of acceptance by ABC. In the event the Deliverables fail to do so
                and such failure is not due to changes in the Deliverables made solely by ABC, and Contractor
                does not bring the Deliverables into conformance within the timeframe set forth in the applicable
                SOW and documentation, then upon ABC’s notice, ABC may terminate the applicable SOW or
                this Agreement for cause, and Contractor will return to ABC all monies paid to Contractor to date
                under the applicable SOW.

6.     Term and Termination.

       6.1      Term. This Agreement shall commence on the Effective Date and shall continue in full force and
                effect thereafter until the second anniversary of the expiration date of the last outstanding SOW,
                unless this Agreement is terminated earlier in accordance with the provisions of this Agreement
                (the “Term”).


                                                           4
Confidential                                                                                          Updated 04/2015

                                                                                                    OLU000060
             CASE 0:19-cv-01101-DSD-HB Doc. 165-7 Filed 01/15/21 Page 60 of 107




       6.2      Termination For Breach. Either Party may terminate this Agreement at any time in the event of a
                material breach by the other Party that remains uncured after thirty (30) days’ written notice thereof
                (or such shorter period as may be specified in this Agreement or in any applicable SOW).

       6.3      Termination Upon Notice. Notwithstanding anything to the contrary herein or in any SOW, ABC
                may terminate this Agreement or any SOW hereunder for any reason by giving the Contractor
                fourteen (14) days’ prior written notice of its election to terminate this Agreement or the SOW.

       6.4      Termination by Customer. Notwithstanding anything to the contrary herein or in any SOW, ABC
                may terminate this Agreement or any SOW hereunder immediately in the event of termination of
                the agreement or any statement of work between ABC and its Customer receiving any Services
                and/or Deliverables provided by Contractor under this Agreement or any SOW.

       6.5      Termination for Bankruptcy/Insolvency. Either Party may terminate this Agreement immediately
                following written notice to the other Party if the other Party: (a) becomes or is declared insolvent
                or bankrupt; (b) is the subject of any proceeding related to its liquidation or insolvency (whether
                voluntary or involuntary) which is not dismissed within ninety (90) days; or (c) makes an
                assignment for the benefit of creditors.

       6.6      ABC Rights and Payment Upon Termination. In the event of termination of this Agreement, ABC
                agrees to pay Contractor for all expenses incurred by the Contractor with ABC’s approval and as
                outlined in the SOW up to the effective date of termination. In the event ABC terminates this
                Agreement or any SOW prior to the completion of the Services to be rendered: (a) Contractor shall
                be compensated with (i) a pro-rata share of the fees due or (ii) the hours of work completed by
                Contractor under the applicable SOW(s); and (b) if applicable, ABC shall pay Contractor for all
                progress milestones (as set forth in the applicable SOW(s)) completed and accepted by ABC and a
                pro-rata share of the progress milestone Contractor is working to complete at the time the
                applicable SOW(s) is/are terminated. Termination under this Agreement shall not affect ABC’s
                rights in and to all Work (as defined below) created for or provided to ABC pursuant to this
                Agreement prior to the effective date of termination.

7.     ABC Property/Trademarks.

       7.1      No Rights Transferred. Nothing in this Agreement shall convey to Contractor or any of its
                Assistants any right, license, title, or interest in or to the Work, or any other intellectual property or
                other property interest, license or right of ABC or its licensors. In addition, Contractor and its
                Assistants shall have no right to use any ABC trade name, trademark or service mark without the
                express written permission of ABC.

       7.2      Proprietary Rights. Except for Contractor’s Pre-existing Materials (defined below), all work,
                services, materials, and Deliverables and other Materials (as defined below), provided, performed
                or created under any SOW (“Work”), including, without limitation: (a) names, characters,
                protectable organizational structures, or other “brand” components; (b) all materials, specifications,
                designs, writings, code, products, or other Deliverables developed or prepared for ABC by
                Contractor under such SOW (whether or not such SOW is completed) or provided or delivered to
                ABC by Contractors, Assistants or their agents pursuant to this Agreement (collectively,
                “Materials”); and (c) any and all new or improved idea, design, concept, or other invention made
                or developed by Contractor or its Assistants during the course of rendering the Services or
                developing or preparing the Materials (collectively, “Invention”), are the property of ABC and all
                title and interest therein shall vest in ABC and shall be deemed to be a work made for hire and
                made in the course of Services rendered hereunder. As between the Parties, all Work shall be
                                                           5
Confidential                                                                                       Updated 04/2015

                                                                                                     OLU000061
             CASE 0:19-cv-01101-DSD-HB Doc. 165-7 Filed 01/15/21 Page 61 of 107




                deemed the Confidential Information of ABC. Contractor shall promptly and completely disclose
                to ABC in writing any and all Inventions and Contractor shall ensure that its Assistants promptly
                and completely disclose to ABC in writing any and all Inventions.

                To the extent that title to any Work may not, by operation of law, vest in ABC or such Work may
                not be considered works made for hire, Contractor hereby irrevocably assigns to ABC all right, title
                and interest in and to any Work. All Work shall belong exclusively to ABC, and ABC shall have
                the right to obtain, and to hold in its own name, copyrights, registrations, patents, or such other
                protection as may be appropriate to the subject matter, and any extensions and renewals thereof.
                Upon ABC's request, Contractor shall, and shall cause its Assistants to, promptly take such further
                actions, including execution and delivery of all appropriate instruments of conveyance, as may be
                necessary to assist ABC to prosecute, register, perfect or record its rights in or to any Work. In the
                event that ABC is unable, after reasonable effort, to obtain Contractor’s signature on such papers
                and documents, Contractor irrevocably designates and appoints ABC as Contractor’s agent and
                attorney-in-fact, to act for and on Contractor’s behalf solely to execute and file any such
                application or other document and do all other lawfully permitted acts to further the prosecution
                and issuance of patents, copyrights or other intellectual property related to the Work with the same
                legal force and effect as if Contractor executed such papers and documents.

                If Contractor becomes aware of any breach of this Section 7 by an Assistant, it shall immediately
                enforce its rights to the fullest extent under its written agreement with such Assistant and
                immediately notify ABC of such breach.

                Unless otherwise requested by ABC, upon the completion of the Services to be performed under
                each SOW or upon the earlier termination of such SOW, Contractor and its Assistants shall
                immediately turn over to ABC all Work developed pursuant to such SOW.

                For purposes of this Agreement, “Contractor’s Pre-existing Materials” means any materials,
                code, methodology, process, technique, or intellectual property right developed, licensed or
                otherwise acquired by Contractor independent of the Agreement and services to be rendered
                hereunder and which are not based upon and do not incorporate any ABC Confidential Information
                or other intellectual property rights of ABC. Contractor hereby grants to ABC a perpetual,
                irrevocable, fully paid-up, worldwide, non-exclusive, assignable, sublicensable license to use,
                reproduce, display, perform, distribute, and make derivative works of any of Contractor’s Pre-
                existing Materials that are incorporated into the Work, in any medium hereby known or hereafter
                invented for any purpose.

       7.3      Third Party Materials. Contractor shall not bundle with or incorporate into any Work any third
                party products, ideas, processes, or other techniques (“third party materials”), without the prior
                written approval of ABC; provided, however, if such third party materials are incorporated into any
                Work as approved by ABC in writing, Contractor hereby assigns to ABC any and all
                manufacturer’s or supplier’s warranties, guarantees, representations, service agreements and
                indemnities, if any, with respect to any third party materials acquired from a third party and
                provided by Contractor under a SOW to the extent the same are assignable by Contractor. To the
                extent any such warranties, guarantees, representations, service agreements and indemnities are not
                assignable by Contractor, Contractor agrees that ABC may assert or enforce any right that
                Contractor may have to enforce the same, or if such right can only be enforced by Contractor and
                in its own name, upon the request of ABC, Contractor will take all reasonable action requested by
                ABC to enforce the same.


                                                          6
Confidential                                                                                        Updated 04/2015

                                                                                                  OLU000062
             CASE 0:19-cv-01101-DSD-HB Doc. 165-7 Filed 01/15/21 Page 62 of 107




8.     Confidentiality.

       8.1      Introduction. Each Party (the “Recipient”) acknowledges that: (i) the other Party and its
                Subsidiaries (defined below, and, collectively with such other Party, “Discloser”) are the owners of
                valuable trade secrets and other confidential information and license the same from others; and (ii)
                in the performance of its obligations hereunder, the Recipient shall receive or become aware of
                such information.

       8.2      Definition of Confidential Information. For the purposes of this Agreement, “Confidential
                Information” shall mean any information relating to or disclosed during the Term, which is or
                should be reasonably understood to be confidential or proprietary to Discloser and its customers,
                Subsidiaries, licensors and business partners, including, without limitation, the material terms of
                this Agreement, information about Discloser’s customers, information concerning the relationship
                of Discloser with third parties, technical processes and formulas, trade secrets, drawings,
                inventions, know-how, protocols, software programs, source codes, product designs, sales, cost and
                other unpublished financial information, product and related business plans, methods of operation,
                technology assessments, database contents, forecasts, market assessments, strategies, projections,
                marketing data, and other non-public information owned by Discloser and its customers,
                Subsidiaries, licensors and business partners. Such Confidential Information may be prepared by
                the Discloser, or any of its respective directors, officers, employees, consultants, attorneys, and
                other representatives. The provisions of this paragraph shall not apply to Confidential Information
                that: (i) was in Recipient’s possession before receipt from Discloser, as proven by Recipient; (ii) is
                or becomes a matter of public knowledge through no fault of Recipient; (iii) is rightfully received by
                Recipient from a third party without a duty of confidentiality; (iv) is independently developed by
                Recipient, as proven by Recipient; (v) is disclosed under operation of law, provided that Recipient
                will use reasonable efforts to provide Discloser with prompt written notice of any such requirement
                in order to enable Discloser to seek an appropriate protective order or other remedy, and that
                Recipient will disclose only such information as is legally required and will use reasonable efforts to
                obtain confidential treatment for any Confidential Information that is so disclosed; or (vi) is
                disclosed by Recipient with Discloser’s prior written approval.

                All Confidential Information that is entitled to protection under the attorney-client privilege, work
                product doctrine and other applicable privilege shall remain entitled to such protection under these
                privileges, this Agreement, and under the joint defense doctrine.

                To the extent that a non-disclosure agreement is executed between the Parties regarding the
                Services or Deliverables, the non-disclosure agreement will terminate as to such Services and
                Deliverables and be replaced by the terms of this Section 8.

       8.3      Protection of Confidential Information. Contractor will maintain and follow commercially
                reasonable and legally compliant information security standards and practices with respect to any
                of ABC’s Confidential Information in Contractor’s possession or control and protect such
                information against any loss, alteration, theft or corruption. Contractor shall promptly advise ABC
                after learning of any such unauthorized access, loss, alteration, theft or corruption. Contractor shall
                take necessary corrective action within Contractor’s reasonable control. If Contractor believes
                such corrective action is in the reasonable control of ABC, then Contractor shall advise ABC of the
                corrective action that it believes ABC should take. At ABC’s request, Contractor shall provide
                copies of its information security policies, processes, and procedures. Contractor will notify ABC
                of any material changes to its policies, processes or procedures that relate to the security of ABC’s
                Confidential Information in Contractor’s possession. Contractor shall comply with all information
                security and privacy laws, rules or regulations applicable to Contractor as a result of and in
                                                           7
Confidential                                                                                          Updated 04/2015

                                                                                                  OLU000063
             CASE 0:19-cv-01101-DSD-HB Doc. 165-7 Filed 01/15/21 Page 63 of 107




                connection with its use, protection and retention of ABC Confidential Information and shall be
                responsible for any breach of such laws, rules or regulations by Contractor or its employees, agents
                or subcontractors. Any personal identifying information disclosed to Contractor under this
                Agreement shall remain protected as Confidential Information under this Agreement for an
                indefinite period.

       8.4      Obligations and Destruction of Confidential Information. Recipient agrees that Confidential
                Information may only be used by Recipient as reasonably necessary to carry out the purposes of
                this Agreement and for the sole benefit of Discloser. Except as directed by Discloser or as
                permitted in this paragraph, Recipient will not at any time during or after the Term use Confidential
                Information for any other purpose or disclose any Confidential Information to any person, or
                permit any person to examine and/or make copies of any reports or any documents prepared by
                Recipient or that come into Recipient’s possession or under Recipient’s control by reason of
                performance of Recipient’s obligations under this Agreement. Notwithstanding the foregoing, and
                without limiting the generality of Section 2.1, Contractor, as Recipient, may disclose ABC’s
                Confidential Information to Contractor’s Assistants, when, and only to the extent, reasonably
                necessary to perform the Services; provided that, prior to such disclosure to such Assistants,
                Contractor shall have informed such Assistants of its confidentiality obligations herein and have
                executed with such Assistants a written agreement containing confidentiality obligations no less
                restrictive than those herein. Contractor shall be responsible for any use or disclosure of
                Confidential Information by its Assistants in breach of this Agreement. Recipient agrees to use the
                same degree of care to protect Discloser’s Confidential Information that it uses to protect its own
                Confidential Information of a like nature from unauthorized disclosure, but in no case less than a
                reasonable degree of care.

                Upon termination of this Agreement, Recipient will turn over to Discloser or destroy all
                documents, papers, and other matter in Recipient’s possession or under Recipient’s control that
                contain or relate to such Confidential Information, and provide written certification of such to
                Discloser.

       8.5      Injunctive Relief. Recipient acknowledges that misuse or disclosure of any Confidential
                Information by Recipient may give rise to irreparable injury to Discloser or the owner of such
                information, inadequately compensable in damages. Accordingly, Discloser or such other party
                may seek and obtain injunctive relief against the breach or threatened breach of the foregoing
                undertakings, in addition to any other remedies available at law or in equity. Recipient
                acknowledges and agrees that the covenants contained in this Section 8 are necessary for the
                protection of legitimate business interests of Discloser and its customers, Subsidiaries, licensors
                and business partners, and are reasonable in scope and content.

9.     Representations and Warranties.

       9.1      Contractor Representations and Warranties. Contractor represents and warrants to ABC that: (A)
                Contractor and each of its Assistants has or shall have the proper skill, training, and background so
                as to be able to perform the Services in a competent and professional manner and that all work will
                be performed in accordance with applicable standards for similar services and Contractor shall
                devote sufficient resources to ensure that the Services are performed in a timely and reliable
                manner; (B) each Assistant is properly licensed, if required by applicable law, to perform the
                Services; (C) each Assistant has executed written agreements securing for Contractor the
                intellectual property rights set forth in this Agreement. Upon the request of ABC, Contractor
                agrees to provide copies of such written agreements. If such written agreements do not secure the
                necessary intellectual property rights based on the review of ABC, ABC may require any Assistant
                                                             8
Confidential                                                                                          Updated 04/2015

                                                                                                  OLU000064
             CASE 0:19-cv-01101-DSD-HB Doc. 165-7 Filed 01/15/21 Page 64 of 107




                to execute a new or revised written agreement to secure the intellectual property rights provided for
                in this Agreement; (D) ABC shall receive free, good and clear title to all Work which may be
                developed by Contractor or its Assistants under this Agreement or which is provided or delivered
                to ABC by Contractor or Contractor’s Assistants pursuant to this Agreement, which title shall be
                free and clear of any and all liens, encumbrances, claims or litigation, whether pending or
                threatened; (E) no Work or other materials delivered by Contractor to ABC hereunder shall
                infringe on or violate (i) any copyright, trademark, or patent right, (ii) any other proprietary or
                other right of any third party, including but not limited to any third party right to privacy, or (iii)
                any applicable law or regulation; (F) no Work or other materials delivered by Contractor to ABC
                hereunder shall contain any scandalous, libelous or unlawful matter or material; (G) Contractor will
                not publish, broadcast, display or distribute in any media, or allow others to publish, broadcast,
                display or distribute in any media, the Work or any third party content or any portion thereof
                without the prior written consent of ABC; and (H) software licensed to ABC by Contractor, if any,
                contains no code that would directly or indirectly (i) create, or purport to create obligations on
                ABC with respect to ABC's use or distribution of any software that incorporates, is combined with,
                or is derived from such software, except as explicitly set forth in this Agreement, (ii) grant, purport
                to grant, or require ABC to grant to any third party any rights or immunities under ABC's
                intellectual property or proprietary rights in any software that incorporates, is combined with, or is
                derived from such software, or (iii) require as a condition of its use, modification, or distribution,
                that any software incorporated into, derived from, or distributed with such software must be
                disclosed or distributed in any form.

       9.2      Federal Health Care Participation. Contractor represents to ABC that neither Contractor nor any
                Assistant is excluded from participating in the U.S. Government’s Medicare or Medicaid program
                (each, a “Federal Health Care Program”) nor currently debarred or suspended or listed on the
                U.S. Government’s General Services Administration’s (the “GSA”) List of Parties Excluded from
                Federal Procurement or Nonprocurement Programs in accordance with Executive Orders 12549
                and 12689, “Department and Suspension”, and Contractor warrants to ABC that, during the Term,
                it will not perform any act that shall cause Contractor to be excluded from such participation or so
                debarred, suspended or listed. Contractor further represents to ABC that no adverse action by the
                U.S. Government that will or may result in exclusions from a Federal Health Care Program has
                occurred or is pending or threatened against Contractor or any Assistant. Contractor shall
                immediately notify ABC if it or any Assistant becomes so excluded, debarred, suspended or listed
                during the Term.

       9.3      Mutual Representations and Warranties. Each Party represents and warrants to the other Party that:
                (a) such Party has the full corporate right, power and authority to enter into this Agreement, to
                grant the licenses granted hereunder and to perform the acts required of it hereunder; (b) the
                execution of this Agreement by such Party, and the performance by such Party of its obligations
                and duties hereunder, do not and will not violate any agreement to which such Party is a party or by
                which it is otherwise bound; (c) when executed and delivered by such Party, this Agreement will
                constitute the legal, valid and binding obligation of such Party, enforceable against such Party in
                accordance with its terms; and (d) such Party acknowledges that the other Party makes no
                representations, warranties or agreements related to the subject matter hereof which are not
                expressly provided for in this Agreement.

10.    Indemnification; Limitations; Insurance.

       10.1     Indemnity. Contractor shall defend, indemnify and hold harmless ABC, its Subsidiaries and its and
                their officers, directors, agents, and employees from any and all third party claims, demands,

                                                          9
Confidential                                                                                         Updated 04/2015

                                                                                                  OLU000065
          CASE 0:19-cv-01101-DSD-HB Doc. 165-7 Filed 01/15/21 Page 65 of 107




               liabilities, losses, costs or expenses, including, without limitation, reasonable attorneys’ fees and
               expenses (“Liabilities”) resulting from: (a) actual or alleged infringement of any patent,
               trademark, copyright, or other intellectual property right (including, without limitation,
               misappropriation of trade secrets) based on any software, program, Services and/or other materials
               furnished to ABC by Contractor or Contractor’s Assistants pursuant to the terms of this Agreement,
               including, without limitation, the Work or the use thereof by ABC; (b) Contractor’s payment or
               nonpayment of compensation or salary asserted by an Assistant of Contractor; (c) any claim that
               Contractor or any Assistant stands in any relationship with ABC other than as an independent
               contractor, including but not limited to employment, co-employment and joint employment; (d)
               any governmental determination that Contractor has failed to maintain its independent-contractor
               status or litigation determining a change of Contractor’s independent-contractor status, including
               liability for taxes and other penalties assessed upon ABC because of Contractor’s change or lack of
               independent contractor status; (e) any errors, acts or omissions of Contractor or its Assistants in
               connection with performing Services to the extent resulting in death, personal injury, or damage to
               real or tangible personal property; (f) Contractor’s or Contractor’s Assistant’s material breach of
               any obligation, duty, representation or warranty contained in this Agreement or in any SOW
               attached hereto; (g) the negligence or willful misconduct of Contractor or its Assistants in
               performing the Services or other obligations hereunder; and (h) a failure on the part of Contractor
               or its Assistants to comply with applicable law or regulations in performing the Services.

       10.2    Additional Remedy. Should ABC’s use of any service, program, or other material (including,
               without limitation, the Work) furnished to ABC by Contractor be enjoined by any court, Contractor
               shall promptly obtain, at no expense to ABC, the right to continue to use the items so enjoined or,
               at no expense to ABC, to provide ABC promptly with modified or substitute items that are
               functionally equivalent to the enjoined products. If Contractor cannot secure ABC’s right to
               continue using such items or substitute such items as provided herein, Contractor agrees to refund
               all sums paid to Contractor under this Agreement relating to the provision of such items.

       10.3    Limitations. EXCEPT IN CONNECTION WITH A BREACH OF THE CONFIDENTIALITY
               OR INDEMNITY PROVISIONS HEREIN, NEITHER PARTY SHALL BE LIABLE TO THE
               OTHER PARTY FOR INDIRECT, INCIDENTAL, CONSEQUENTIAL, SPECIAL OR
               EXEMPLARY DAMAGES (EVEN IF THAT PARTY HAS BEEN ADVISED OF THE
               POSSIBILITY OF SUCH DAMAGES), ARISING FROM BREACH OF THE AGREEMENT,
               OR ARISING FROM ANY OTHER PROVISION OF THE AGREEMENT, SUCH AS, BUT
               NOT LIMITED TO, LOSS OF REVENUE OR ANTICIPATED PROFITS OR LOST BUSINESS.

               Insurance. During the Term, if Contractor employs more than thirty (30) individuals as employees,
               Contractor shall maintain in full force and effect the following insurance coverage: (a)
               Commercial General Liability insurance with limits of no less than $1 million per occurrence and
               $2 million annual aggregate for claims due to bodily injury (including death) or property damage
               caused by or arising from acts or omissions of Contractor or Contractor’s Assistants (the
               Commercial General Liability policy should include coverage for premises and operations,
               products and completed operations, broad form property damage and blanket contractual liability);
               (b) Workers' Compensation insurance in compliance with all statutory requirements; (c)
               Professional Liability insurance with limits of no less than $1 million per claim and $3 million as
               an annual aggregate (the professional liability policy must extend coverage for copyright and
               trademark infringement, defamation and misappropriation of ideas as well as any other error,
               omission or negligent act, and coverage should include, but not be limited to, loss of data, content
               or indirect loss to ABC); and (d) Umbrella Liability insurance with limits of no less than $5 million
               per occurrence and $5 million as an annual aggregate. If during the Term, Contractor employs
               thirty (30) individuals or less as employees, Contractor shall maintain in full force and effect the
                                                       10
Confidential                                                                                       Updated 04/2015

                                                                                                OLU000066
          CASE 0:19-cv-01101-DSD-HB Doc. 165-7 Filed 01/15/21 Page 66 of 107




               following adequate insurance coverage: (a) commercial general liability insurance; (b) workers’
               compensation insurance in compliance with all statutory and regulatory requirements; and (c)
               professional liability insurance, in each case with insurance policy limits sufficient to protect and
               indemnify ABC and its subsidiaries, and each of its and their officers, directions, agents, and
               employees from any losses resulting from Contractor or its employees, agents, contractors, or
               servants conduct, acts or omissions.

               With respect to the foregoing, ABC shall be named as an additional insured on all such policies
               with the exception of Workers Compensation. Policies shall be written with a licensed insurance
               company with a Best's rating of no less than A-. Contractor shall provide a certificate of insurance
               evidencing all such required coverage upon ABC’s request. The certificate shall provide: (a) thirty
               (30) days’ prior written notice of cancellation or any material change in any such policy to ABC’s
               Legal and Business Affairs Department; and (b) a renewal certificate fifteen (15) days prior to the
               renewal of any such policy. Insurance required by ABC shall in no way reduce or limit
               Contractor’s actual obligation to indemnify and defend ABC for claims, suits or allegations
               brought as a result of, or as related to, the performance of this Agreement. With respect to claims
               made policies (e.g., Professional Liability), Contractor agrees to maintain insurance for a period of
               two years after the Term.

11.    Communications.

       11.1    Notice. Any notice required under this Agreement will be given in writing and will be deemed to
               have been delivered and given for all purposes: (a) on the delivery date if delivered by confirmed
               facsimile; (b) on the delivery date if delivered personally to the Party to whom the same is directed;
               (c) one (1) business day after deposit with a commercial overnight carrier, with written verification
               of receipt; or (d) five (5) business days after the mailing date, whether or not actually received, if
               sent by U.S. mail, return receipt requested, postage and charges prepaid, or any other means of
               rapid mail delivery for which a receipt is available.

               In the case of ABC, such notice will be provided to both the ABC Project Manager and ABC Legal
               and Business Affairs (fax no. 202-266-5700), each at the address of ABC set forth in the first
               paragraph of this Agreement, or another address as specified by like notice.

               In the case of Contractor, except as otherwise specified herein, the notice address shall be the
               address for Contractor set forth in the first paragraph of this Agreement, with the other relevant
               notice information, including the recipient for notice and, as applicable, such recipient’s fax
               number as provided to ABC.

       11.2    Duty to Inform. Contractor shall promptly inform ABC of any information related to the Services,
               including, without limitation, the Work, which could reasonably lead to a claim, demand or
               liability of or against ABC and/or its Subsidiaries by any third party.

       11.3    Publicity. Contractor agrees that it will not, without the prior written consent of ABC in each case,
               use in advertising, publicity, or otherwise the name or logo of ABC, or images of ABC facilities
               and employees, or refer to the existence of this Agreement in press releases, advertising, or
               materials distributed to prospective customers.

       11.4    Statements to Third Parties. During the Term, Contractor shall not make, publish, or otherwise
               communicate, or cause to be made, published, or otherwise communicated, any deleterious remarks
               whatsoever to any third parties concerning ABC, its Subsidiaries or its or their directors, officers,

                                                        11
Confidential                                                                                       Updated 04/2015

                                                                                                 OLU000067
          CASE 0:19-cv-01101-DSD-HB Doc. 165-7 Filed 01/15/21 Page 67 of 107




               employees or agents, including, without limitation, ABC’s business projects, business capabilities,
               performance of duties and services, or financial position.

12.    Non-solicitation. During the Term and for a period of one (1) year thereafter, unless ABC expressly
       authorizes in writing in advance, Contractor shall not solicit, offer work to, employ, or contract with,
       directly or indirectly, on its own behalf, any of ABC’s Personnel or the Personnel of ABC’s Subsidiaries.
       For purposes of this Section, “Personnel” means any individual or entity whom or which ABC employs or
       has employed as a partner, employee or independent contractor and with whom or which the Contractor
       comes into direct contact in the course of performing its obligations under this Agreement. This Section
       shall not apply with respect to Personnel who respond to indirect, general solicitations for employment
       (such as employment agency referrals and Internet postings), as opposed to solicitations targeted to
       Personnel.

13.    Audits; Right to Examine.

       13.1    Maintenance of Records. Contractor will keep, at its principal place of business, accurate books
               and records (in whatever form or medium such books and records are stored) regarding the
               Services performed under each SOW. Contractor will preserve all books and records for a period
               of at least seven (7) years from the completion or termination of the applicable SOW or until all
               pending matters relating to this Agreement are closed.

       13.2    Audit Right. ABC or its authorized representatives will have the right to perform regular audits to
               examine Contractor’s performance of the Services with respect to Contractor’s: (a) compliance
               with ABC-approved security standards and procedures; (b) compliance with Contractor’s internal
               practices and procedures; (c) use of the systems utilized to provide the Services; (d) security,
               disaster recovery and back-up procedures; and (e) fulfillment of any other Contractor obligations
               (including the obligations of Assistants) under this Agreement. ABC may elect, at its own
               expense, to have a full or part-time employee, contractor, or authorized representative on-site at
               Contractor’s facilities for the purpose of ensuring compliance with the terms and conditions of this
               Agreement. Contractor agrees to provide such person with all necessary assistance including
               unrestricted access to Contractor’s facilities, dedicated space and a suitable computer workstation.
               Contractor shall not be relieved of its responsibility to comply with security provisions even if
               ABC inspects and detects system failures, fails to inspect, or has the right to inspect, Contractor’s
               facilities, systems and procedures.

14.    Protected Health Information. Contractor shall comply with the terms and conditions contained in the
       Business Associate Agreement, attached hereto as Exhibit C and incorporated herein by this reference.
       Any PHI or EPHI, as defined therein, shall be deemed Confidential Information.

15.    Miscellaneous.

       15.1    Force Majeure. Neither Party shall be liable for, or be considered in breach of or default under this
               Agreement on account of, any delay or failure to perform as required by this Agreement as a result
               of fire, strike, war, terrorism, insurrection, government restriction or prohibition, or any other
               causes or conditions which are beyond such Party’s reasonable control and which such Party is
               unable to overcome by the exercise of reasonable diligence (a “Force Majeure Event”). A Party
               whose performance is impacted by a Force Majeure Event shall give notice to the other Party,
               stating the period of time the occurrence is expected to continue and shall use diligent efforts to end
               the failure or delay and minimize the effects of such Force Majeure Event. During the Force
               Majeure Event, the non-impacted Party may suspend its performance obligations until such time as
               the impacted Party resumes performance. The non-impacted Party may terminate this Agreement
                                                           12
Confidential                                                                                          Updated 04/2015

                                                                                                 OLU000068
          CASE 0:19-cv-01101-DSD-HB Doc. 165-7 Filed 01/15/21 Page 68 of 107




               or any applicable SOWs if such failure or delay continues for a period of thirty (30) days or more
               and, if the non-impacted Party is ABC, receive a refund for any amounts paid to Contractor in
               advance for the impacted Services.

       15.2    No Waiver. The failure of either Party to insist upon or enforce strict performance by the other
               Party of any provision of this Agreement or to exercise any right under this Agreement shall not be
               construed as a waiver or relinquishment to any extent of such Party's right to assert or rely upon
               any such provision or right in that or any other instance; rather, the same shall be and remain in full
               force and effect.

       15.3    Entire Agreement. This Agreement, together with all Schedules, Exhibits, SOWs and any other
               documents incorporated herein by reference, set forth the entire agreement and supersedes any and
               all prior agreements of the Parties with respect to the transactions set forth herein. Neither Party
               shall be bound by, and each Party specifically objects to, any term, condition or other provision
               which is different from or in addition to the provisions of this Agreement (whether or not it would
               materially alter this Agreement) and which is proffered by the other Party in any correspondence or
               other document, unless the Party to be bound thereby specifically agrees to such provision in
               writing. For clarification, any additional or different terms appearing on any invoice or other
               document including terms and conditions in standard or preprinted documents or on Contractor’s
               website that are inconsistent with this Agreement shall be void and have no force or effect.

       15.4    Amendment. No change, amendment or modification of any provision of this Agreement shall be
               valid unless set forth in a written instrument signed by the Party subject to enforcement of such
               amendment.

       15.5    Further Assurances. Contractor shall take such action (including, without limitation, the execution,
               acknowledgment and delivery of documents) as may reasonably be requested by ABC for the
               implementation or continuing performance of this Agreement.

       15.6    Assignment. Contractor shall not assign this Agreement or any right, interest or benefit under this
               Agreement, nor delegate any of its duties or obligations hereunder, without the prior written
               consent of ABC. Assumption of the Agreement by any successor to Contractor (including, without
               limitation, by way of merger, consolidation or sale of all or substantially all of Contractor’s stock
               or assets) shall be subject to ABC’s prior written approval. Except as permitted by the foregoing,
               any attempted assignment or delegation shall be null, void, and of no effect. Subject to the
               foregoing, this Agreement shall be fully binding upon, inure to the benefit of and be enforceable by
               the Parties hereto and their respective successors and permitted assigns.

       15.7    Construction; Severability. In the event that any provision of this Agreement conflicts with the law
               under which this Agreement is to be construed or if any such provision is held invalid by a court
               with jurisdiction over the Parties to this Agreement: (a) such provision shall be deemed to be
               restated to reflect as nearly as possible the original intentions of the Parties in accordance with
               applicable law; and (b) the remaining terms, provisions, covenants and restrictions of this
               Agreement shall remain in full force and effect.

       15.8    Interpretation. For purposes of this Agreement, unless the context otherwise requires, references
               herein: (i) to Sections, Schedules, Exhibits and SOW(s) refer to the Sections of, and Schedules,
               Exhibits and SOW(s) attached to this Agreement; (ii) to an agreement, instrument or other
               document means such agreement, instrument or other document as amended, supplemented and
               modified from time to time to the extent permitted by the provisions thereof and (iii) to a statute
               means such statute as amended from time to time and includes any successor legislation thereto and
                                                        13
Confidential                                                                                       Updated 04/2015

                                                                                                  OLU000069
          CASE 0:19-cv-01101-DSD-HB Doc. 165-7 Filed 01/15/21 Page 69 of 107




               any regulations promulgated thereunder. The Schedules, Exhibits and SOW(s) referred to herein
               shall be construed with, and as an integral part of, this Agreement to the same extent as if they were
               set forth verbatim herein.

       15.9    Remedies. Except where otherwise specified, the rights and remedies granted to a Party under this
               Agreement are cumulative and in addition to, and not in lieu of, any other rights or remedies which
               the Party may possess at law or in equity.

       15.10   Applicable Law; Jurisdiction. This Agreement shall be interpreted, construed and enforced in all
               respects in accordance with the laws of the District of Columbia except for its conflicts of laws
               principles. Each Party irrevocably consents and submits to the exclusive jurisdiction of the courts
               situated in the District of Columbia, in connection with any action to enforce the provisions of this
               Agreement, to recover damages or other relief for breach or default under this Agreement, or
               otherwise arising under or by reason of this Agreement.

       15.11   Export Controls. Contractor agrees to fully comply with all applicable export control laws,
               regulations, rules, and orders of the United States, and will not export, re-export, release, or transfer
               (collectively, “Export”), directly or indirectly, any commodities, software or technology, including
               any direct products thereof, or enter into any transactions, for any proscribed end-use, or to or with
               any proscribed country, entity, or person (wherever located), including but not limited to those
               entities and persons listed on the U.S. Government's Denied Persons List, Unverified List, Entity
               List, Debarred Parties List or Specially Designated Nationals List, without first obtaining at its own
               expense written authorization from the U.S. Government. Contractor further agrees to provide all
               technical and operational information and documentation necessary for ABC to Export any Work
               produced by Contractor and to obtain any required U.S. Government authorizations for the same.

       15.12   Headings; Interpretations. The captions and headings used in this Agreement are inserted for
               convenience only and shall not affect the meaning or interpretation of this Agreement. This
               Agreement shall be construed fairly according to its terms, without regard to the drafter of any
               provision hereof. The Parties acknowledge and agree that each of them has participated in the
               negotiation of this Agreement. The Parties agree that any rule of law requiring construction of a
               document against a Party by reason of such Party having prepared such document shall not apply to
               this Agreement.

       15.13   Subsidiary. “Subsidiary” means any entity in which a Party owns, directly or indirectly, at least
               50% of the equity securities or other ownership interest. ABC shall have the right to share all or
               any part of this Agreement (as may be amended) and all associated Work (pursuant to ABC’s
               ownership of such Work) with any of its Subsidiaries. ABC Subsidiaries located in the United
               States shall be entitled to purchase Services from Contractor in accordance with the pricing and
               other terms and conditions of this Agreement. Any such Subsidiary may obtain Services pursuant
               to a SOW executed by Contractor and the Subsidiary, and will be bound to the terms of this
               Agreement, and shall be solely responsible for fulfillment of the respective obligations, and shall
               have the sole right to exercise the respective rights, conferred upon ABC under this Agreement.
               ABC shall have no liability for any of its Subsidiary’s actions or failure to comply with any
               obligations hereunder.

       15.14   Counterparts; Facsimile. This Agreement may be executed in counterparts, each of which shall be
               deemed an original and all of which together shall constitute one and the same document. Delivery
               of an executed signature page to this Agreement by facsimile shall be effective to the same extent
               as if such Party had delivered a manually executed counterpart.

                                                         14
Confidential                                                                                         Updated 04/2015

                                                                                                   OLU000070
          CASE 0:19-cv-01101-DSD-HB Doc. 165-7 Filed 01/15/21 Page 70 of 107




       15.15   Surviving Sections. The following Sections shall survive the expiration or termination of this
               Agreement: 2.1; 2.4; 4.4; 4.5; 6.5; 7; 8; 9; 10; 11; 12; 13; 14; and 15. In addition, any provisions of
               this Agreement which expressly or by implication are intended to survive or by implication are
               intended to survive termination or expiration of the Agreement will survive and continue to bind
               the Parties.

       15.16   Prohibition on Discrimination and Affirmative Action. As applicable, ABC and Contractor shall
               abide by the requirements of 41 CFR §§ 60-1.4(a), 60-300.5(a) and 60-741.5(a). These
               regulations prohibit discrimination against qualified individuals based on their status as
               protected veterans or individuals with disabilities, and prohibit discrimination against all
               individuals based on their race, color, religion, sex, sexual orientation, gender identity or
               national origin. Moreover, these regulations require that covered prime contractors and
               subcontractors take affirmative action to employ and advance in employment individuals
               without regard to race, color, religion, sex, sexual orientation, gender identity, national
               origin, protected veteran status or disability.

       15.17   Time. All references to ‘days’ in this Agreement refer to calendar days unless other provided
               herein.




                                                        15
Confidential                                                                                        Updated 04/2015

                                                                                                 OLU000071
           CASE 0:19-cv-01101-DSD-HB Doc. 165-7 Filed 01/15/21 Page 71 of 107




        IN WITNESS WHEREOF, each Party’s duly authorized representative has executed this Agreement as of
the Effective Date.

THE ADVISORY BOARD COMPANY                              JEDIDIAH HOLDINGS LLC



By:_______________________________________           By:_______________________________________

Print Name: Amy Schartner                            Print Name: Oluro Olukayode Oladimeji, MD

Title: Senior Vice President                         Title: Contractor




                                                   16
Confidential                                                                             Updated 04/2015

                                                                                       OLU000072
          CASE 0:19-cv-01101-DSD-HB Doc. 165-7 Filed 01/15/21 Page 72 of 107




                                                   EXHIBIT A

                                               SCOPE OF WORK


                          SCHEDULE NO. 1 EFFECTIVE SEPTEMBER 19, 2016
                                              TO
                            INDEPENDENT CONTRACTOR AGREEMENT
                                           BETWEEN
                           THE ADVISORY BOARD COMPANY (“ABC”) AND
                              JEDIDIAH HOLDINGS LLC (“Contractor”)
                           DATED AS OF FEBRUARY 4, 2016 the “Agreement”)



1.     Detailed description of project to be accomplished by Contractor:

       Clinovations team will accomplish the following:

           •   Deliver at-the-elbow support with our Cerner-Ambulatory experienced providers for MedStar
               provider-level clinical staff (e.g., attending and private physicians, fellows, residents and relevant
               mid-level providers);
           •   Support the MedStar deployment approach and go-live activities for the Cerner Ambulatory
               application;
           •   Coordinate with the on-site Cerner go-live team, and other support resources, to streamline
               deployment efforts;
           •   Deliver guidance for providers on chart navigation, order entry, documentation and e-prescribing;
           •   Create, communicate and manage the detailed go-live support schedule for the Clinovations team;
           •   Capture, track and report patient safety concerns, build issues and workflow concerns;
           •   Discuss issue resolution and communication with project leadership;
           •   Assess processes in the medical office to determine the level of operational efficiency with
               particular emphasis on:
                   O Patient flow;
                   O Point-of-care documentation and ordering;
                   O Clinical documentation strategy and tactics;
                   O In-office communication;
                   O Chart abstraction;
                   O Document management;
           •   Evaluate the use of Cerner Ambulatory functionality and make recommendations for optimization
               to:
                   O Improve operational efficiency;
                   O Increase productivity;
                   O Standardize routine operational tasks;
           •   Modify standard workflows based on the current office environment, organizational goals and
               recommended practices.

2.     Deliverables to be produced by Contractor:

       N/A

                                                         17
Confidential                                                                                        Updated 04/2015

                                                                                                  OLU000073
             CASE 0:19-cv-01101-DSD-HB Doc. 165-7 Filed 01/15/21 Page 73 of 107




3.     Time for Performance/Delivery for each Deliverable:

       N/A

4.     Acceptance testing criteria for each Deliverable:

       Not Applicable

5.     Payments:

       (a)      Fee (Choose one)

                Time and Materials

                Regular Time: $125/hour

                Contractor will submit weekly time reports via OpenAir reflective of billable hours according to
                approved SOW and Client guidelines. In addition, Contractor will submit an invoice according to
                reimbursement schedule and after Project Manager approval.


       (b)      Expenses

                Contractor shall be entitled to reimbursement for expenses preapproved by ABC while performing
                Services outlines in the Statement of Work in Exhibit A, Expenses are not to exceed $1,500 per
                week. Approved travel expense reimbursements are paid per ABC and its Clients’ policies,
                provided Contractor has submitted expenses on time, with proper supporting documentation and
                Project Manager approval.

       (c)      Payment SOW

                All fees and expenses due shall be invoiced by Contractor in arrears:

                        _______         Monthly
                        _______         Upon Completion
                        ___X___         Other (describe: Weekly)
                        _______         Progress Payments as follows:

                        Progress Payments                Progress Milestones

                        $________                        _______________________________

                        $________                        _______________________________

                        $________                        _______________________________

                        $________                        _______________________________

       (d)      Maximum Amount

                                                        18
Confidential                                                                                     Updated 04/2015

                                                                                               OLU000074
           CASE 0:19-cv-01101-DSD-HB Doc. 165-7 Filed 01/15/21 Page 74 of 107




                Not Applicable


7.      Contractor Project Manager:          Name: Stephanie Murrill
                                             Ph#: 678-713-6932
                                             Email: MurrillS@advisory.com



8.      ABC Project Manager:                 Name: Stephanie Murrill
                                             Ph#: 678-713-6932
                                             Email: MurrillS@advisory.com


9.      Term of this SOW:             This term of this SOW is November 11, 2016 through January 7, 2017.



10.     Additional Terms and Conditions: None



THE ADVISORY BOARD COMPANY                             JEDIDIAH HOLDINGS LLC



By:_______________________________________             By:_______________________________________

Print Name: Amy Schartner                              Print Name: Oluro Olukayode Oladimeji, MD

Title: Senior Vice President                           Title: Contractor




                                                     19
Confidential                                                                                Updated 04/2015

                                                                                          OLU000075
          CASE 0:19-cv-01101-DSD-HB Doc. 165-7 Filed 01/15/21 Page 75 of 107




                                      EXHIBIT B

                                   RATE SCHEDULE

                                         N/A




                                          20
Confidential                                                           Updated 04/2015

                                                                      OLU000076
          CASE 0:19-cv-01101-DSD-HB Doc. 165-7 Filed 01/15/21 Page 76 of 107




                                                   EXHIBIT C

                                   BUSINESS ASSOCIATE AGREEMENT

This Business Associate Subcontractor Agreement (“BA Agreement”), effective as of September 19, 2016 (the
“Effective Date”), is entered into by and between Jedidiah Holdings LLC (“Provider”) and The Advisory Board
Company (“Advisory Board”) (each a “Party” and collectively the “Parties”).

1.     BACKGROUND AND PURPOSE. The Parties have entered or are entering into one or more agreements for
       the provision by Provider of Consulting (“Services”) (“Underlying Agreements”) that are in fulfillment of
       services that the Advisory Board is obligated to provide for or on behalf of Covered Entities (each a “Covered
       Entity”), which Covered Entities are Advisory Board members. Each Covered Entity has an arrangement
       directly with the Advisory Board under which Covered Entity has provided or may provide to the Advisory
       Board, or the Advisory Board may create, Protected Health Information (“PHI”) (as defined in 45 C.F.R. §
       160.103) subject to the federal privacy regulations (“Privacy Rule”) and federal security regulations
       (“Security Rule”) issued pursuant to the Health Insurance Portability and Accountability Act of 1996
       (“HIPAA”), and the Health Information Technology for Economic and Clinical Health Act provisions of the
       American Recovery and Reinvestment Act of 2009 and its implementing regulations, (“HITECH Act”) as
       each is amended from time to time (collectively referred to herein as “HIPAA”), to the Advisory Board and
       pursuant to which the Advisory Board, or the Covered Entity, on behalf of the Advisory Board, is providing or
       may provide the PHI to Provider and/or Provider may create PHI in its performance of the Services. The
       purpose of this BA Agreement is to allow for the Advisory Board’s compliance with its obligations under
       HIPAA and its agreements with its Covered Entity members.

2.     DEFINITIONS. Unless otherwise specified in this BA Agreement, all capitalized terms used in this BA
       Agreement not otherwise defined have the meanings established for purposes of HIPAA, as is amended from
       time to time.

2.1    “Breach” shall mean the acquisition, access, use or disclosure of PHI in a manner not permitted by the
       Privacy Rule that compromises the security or privacy of the PHI as defined, and subject to the exceptions
       set forth, in 45 C.F.R. § 164.402.

2.2    “EPHI” shall mean Electronic Protected Health Information, as defined in 45 C.F.R. § 160.103, limited to the
       information Provider receives from, or creates, receives, maintains, or transmits on behalf of the Advisory
       Board in connection with the Services.

2.3    “PHI” shall mean Protected Health Information, as defined in 45 C.F.R. § 160.103, and is limited to the
       Protected Health Information Provider receives from, or creates, receives, maintains, or transmits on behalf of
       the Advisory Board in connection with the Services.

2.4    “Privacy Rule” shall mean the federal privacy regulations issued pursuant to the Health Insurance Portability
       and Accountability Act of 1996, as amended from time to time, codified at 45 C.F.R. Parts 160 and 164
       (Subparts A & E).

2.5    “Security Rule” shall mean the federal security regulations issued pursuant to the Health Insurance Portability
       and Accountability Act of 1996, as amended from time to time, codified at 45 C.F.R. Parts 160 and 164
       (Subparts A & C).




                                                         21
Confidential                                                                                        Updated 04/2015

                                                                                                 OLU000077
            CASE 0:19-cv-01101-DSD-HB Doc. 165-7 Filed 01/15/21 Page 77 of 107




3.          OBLIGATIONS OF THE PARTIES WITH RESPECT TO PHI.

3.1    Permitted Uses and Disclosures of PHI by Provider. Provider may use and disclose PHI only as permitted
       by Section 3.2(a) of this BA Agreement.

3.2    Obligations of Provider. With regard to its use and/or disclosure of PHI, Provider agrees to:

       A.      use and/or disclose PHI only as necessary to provide the Services set forth in the Underlying
               Agreements, as permitted or required by this BA Agreement, and in compliance with each
               applicable requirement of 45 C.F.R. § 164.504(e) or as otherwise Required by Law;

       B.      use appropriate safeguards to prevent use or disclosure of PHI other than as permitted or required
               by the BA Agreement;

       C.      implement administrative, physical, and technical safeguards that reasonably and appropriately
               protect the confidentiality, integrity, and availability of the EPHI that it creates, receives,
               maintains, or transmits on behalf of the Advisory Board in compliance with the Security Rule;

       D.      secure all PHI by rendering all PHI unusable, unreadable, or indecipherable to unauthorized
               individuals in accordance with the United States Department of Human Services Guidance to
               Render Unsecured Protected Health Information Unusable, Unreadable, or Indecipherable to
               Unauthorized Individuals, including by encrypting PHI;

       E.      without unreasonable delay, and in any event no later than one (1) business day after discovery,
               report to the Advisory Board in writing: (i) any use or disclosure of PHI of which it becomes aware
               that is not permitted by this BA Agreement; and/or (ii) any Security Incident of which Provider
               becomes aware;

       F.      without unreasonable delay, and in any event no later than two (2) business days after its discovery
               by Provider, notify the Advisory Board in writing of any incident that involves an unauthorized
               acquisition, access, use, or disclosure of PHI, even if Provider believes the incident will not rise to
               the level of a Breach. The notification shall include: (i) the identification of all individuals whose
               PHI was or is believed to have been involved, (ii) a brief description of what happened, including
               the date of the incident and the date of the discovery of the incident, (iii) a description of the types
               PHI that were involved in the incident, (iv) a brief description of what Provider is doing to
               investigate the incident, to mitigate harm to individuals, and to protect against any further breaches,
               (iv) all other information reasonably requested by the Advisory Board to enable the Advisory
               Board or the applicable Covered Entity to perform and document a risk assessment in accordance
               with HIPAA and any applicable state breach notification laws with respect to the incident to
               determine whether a Breach occurred, and (v) all other information reasonably necessary to
               provide notice to individuals, HHS, state agencies, and/or the media, as required by applicable law.
               Notwithstanding the foregoing, in the Advisory Board’s sole discretion and in accordance with its
               directions, Provider shall conduct, or pay the costs of conducting, an investigation of any incident
               required to be reported under this Section 3.2(f) and shall provide, and/or pay the costs of
               providing, the required notices as set forth in this Section 3.2(f).

       G.      require all of its subcontractors and agents that create, receive, maintain, or transmit PHI to agree,
               in writing, to the same restrictions, conditions, and requirements that apply to Provider under this
               BA Agreement, including but not limited requiring any subcontractor or agent to implement
               reasonable and appropriate safeguards in compliance with the Security Rule to protect the EPHI
               consistent with the requirements of this BA Agreement;
                                                        22
Confidential                                                                                        Updated 04/2015

                                                                                                  OLU000078
            CASE 0:19-cv-01101-DSD-HB Doc. 165-7 Filed 01/15/21 Page 78 of 107




       H.      make its internal practices, books and records relating to the use and disclosure of PHI available to
               the Secretary of HHS or to the Advisory Board or applicable Covered Entity within a reasonable
               timeframe for purposes of determining compliance with HIPAA;

       I.      document such disclosures of PHI as would be required for the applicable Covered Entity to
               respond to a request by an Individual for an accounting of disclosures in accordance with 45 C.F.R.
               § 164.528 and provide, within ten (10) days after the applicable Covered Entity (or the Advisory
               Board on behalf of the applicable Covered Entity) requests the information in writing, the
               information necessary for the applicable Covered Entity (or the Advisory Board on behalf of the
               applicable Covered Entity) to make an accounting of disclosures of PHI about an Individual, in
               accordance with 45 C.F.R. § 164.528;

       J.      make available within ten (10) days after receiving a written request by the applicable Covered
               Entity (or the Advisory Board on behalf of the applicable Covered Entity) all PHI necessary for the
               applicable Covered Entity (or the Advisory Board on behalf of the applicable Covered Entity) to
               respond to an Individuals’ request for access to PHI about them, in accordance with 45 C.F.R. §
               164.524, in the event that the PHI in Provider’s possession constitutes a Designated Record Set,
               and, when directed by the Covered Entity or the Advisory Board, make the PHI available directly
               to the Individual;

       K.      make available PHI for amendment and incorporate within ten (10) days after a written request by
               the applicable Covered Entity (or the Advisory Board on behalf of the applicable Covered Entity)
               any amendments or corrections to the PHI in accordance with 45 C.F.R. § 164.526, in the event
               that the PHI in Provider’s possession constitutes a Designated Record Set;

       L.      request, use and/or disclose only the minimum amount of PHI necessary to accomplish the purpose
               of the request, use or disclosure in compliance with the Privacy Rule’s minimum necessary
               standard and any guidance issued by the United States Department of Health and Human Services;

       M.      not directly or indirectly receive remuneration in exchange for any PHI as prohibited by the
               HITECH Act;

       N.      not make or cause to be made any communication about a product or service that is prohibited by
               the HITECH Act;

       O.      not make or cause to be made any written fundraising communication that is prohibited by the
               HITECH Act;

       P.      to the extent Provider is to carry out, on behalf of the Advisory Board, one or more of a Covered
               Entity’s obligations under HIPAA, comply with the requirements of HIPAA that apply to Covered
               Entity in the performance of such obligations; and

       Q.      promptly return to the Advisory Board or destroy (and retain no copies), all PHI in its possession,
               including such information in the possession of its subcontractors, following the termination or
               expiration of this BA Agreement, if it is feasible to do so. If Provider determines, and if and only if
               the Advisory Board agrees, that return or destruction is infeasible, Provider agrees to extend any
               and all protections, limitations, and restrictions contained in this BA Agreement to Provider’s use
               and/or disclosure of any retained PHI, and to limit any further uses and/or disclosures to the
               purposes that make the return or destruction of the PHI infeasible.



                                                        23
Confidential                                                                                        Updated 04/2015

                                                                                                 OLU000079
          CASE 0:19-cv-01101-DSD-HB Doc. 165-7 Filed 01/15/21 Page 79 of 107




3.3    Effect of Changes to the Law or Contractual Obligations. To the extent that any relevant provision of
       HIPAA is amended in a manner that changes the obligations of Provider or the Advisory Board that are
       embodied in the terms of this BA Agreement, the Parties agree to negotiate in good faith appropriate
       amendment(s) to this BA Agreement to give effect to these revised obligations. If the Advisory Board is
       required to comply with any provision under the terms of its business associate agreement with any
       Covered Entity that is not already included in this BA Agreement or is more stringent than a provision of
       this BA Agreement, the Parties agree to negotiate in good faith appropriate amendment(s) to this BA
       Agreement to give effect to these additional or more stringent obligations.

4.     TERMINATION BY ADVISORY BOARD. In the event of a material breach of the terms of this BA
       Agreement by Provider, the Advisory Board shall provide Provider written notice of that breach and may
       either (i) immediately terminate this BA Agreement and the underlying services agreement with Provider,
       or (ii) afford Provider an opportunity to cure the breach, provided, however, that if Provider fails to cure the
       breach within a reasonable time specified by the Advisory Board, the Advisory Board may terminate this
       BA Agreement and the Underlying Agreements with Provider.

5.     INDEMNIFICATION. Provider shall indemnify, defend and hold harmless the Advisory Board and its
       officers, directors, trustees, employees and agents (the Advisory Board’s “Personnel”) from any and all
       third party claims, liabilities and expenses which the Advisory Board or its Personnel may incur as a result
       of, arising out of, or relating to, a breach of the Provider’s obligations under this BA Agreement.

6.     MISCELLANEOUS.

6.1    Construction of Terms: Any unclear terms of this BA Agreement shall be construed in a manner that
       allows the applicable Covered Entity (or the Advisory Board on behalf of the applicable Covered Entity) to
       comply with HIPAA.

6.2    Survival. Sections 1, 2, 3, 4, 5 and 6 of this BA Agreement shall survive termination of this BA Agreement
       and continue indefinitely solely with respect to PHI Provider retains in accordance with Section 3.2(q).

6.3    No Third Party Beneficiaries. Nothing in this BA Agreement shall confer upon any person other than the
       Parties and their respective successors or assigns, any rights, remedies, obligations, or liabilities
       whatsoever.


                                   [Remainder of page intentionally left blank.]




                                                         24
Confidential                                                                                         Updated 04/2015

                                                                                                  OLU000080
            CASE 0:19-cv-01101-DSD-HB Doc. 165-7 Filed 01/15/21 Page 80 of 107




IN WITNESS WHEREOF, each of the undersigned has caused this BA Agreement to be duly executed in its name
and on its behalf.

Jedidiah Holdings LLC                              The Advisory Board Company



By:                                                By:

Print Name: Oluro Olukayode Oladimeji, MD          Print Name: Amy Schartner

Print Title: Contractor                            Print Title: Senior Vice President




                                                  25
Confidential                                                                             Updated 04/2015

                                                                                        OLU000081
               CASE 0:19-cv-01101-DSD-HB Doc. 165-7 Filed 01/15/21 Page 81 of 107




                                       NDHSZAINM5EWRLJTNF3A3K



                               Oluro Olukayode
                               Party ID: GMK2YSJ2GILL2P2LU4JA5T
                               IP Address: 173.73.9.243
                                VERIFIED EMAIL:   yehudak12@yahoo.com



Multi-Factor
Digital Fingerprint Checksum   c7632a277aa3c0d40a3f0df25d63e9bc1baa57cc



                               Amy Schartner
                               Party ID: D7ARVNJ3548IZR3VTIGK9T
                               IP Address: 67.208.171.62
                                VERIFIED EMAIL:   schartna@advisory.com



Multi-Factor
Digital Fingerprint Checksum   303ba0b8ca1d684f6abe2514ad91163c6d4bf9dd




Timestamp                      Audit
2016-09-19 17:30:27 -0700      All parties have signed document. Signed copies sent to: Charles Wright,
                               Jeremy Geneaux, Neil Rothberg, Megan Linehan, Jacqueline Dagg, Oluro
                               Olukayode, and Amy Schartner.
2016-09-19 17:30:27 -0700      Document signed by Oluro Olukayode (yehudak12@yahoo.com) with drawn
                               signature. - 173.73.9.243
2016-09-19 11:36:35 -0700      Document viewed by Oluro Olukayode (yehudak12@yahoo.com). - 173.73.9.243
2016-09-19 09:37:30 -0700      Document signed by Amy Schartner (schartna@advisory.com) with drawn
                               signature. - 67.208.171.62
2016-09-19 09:37:18 -0700      Document viewed by Amy Schartner (schartna@advisory.com). - 67.208.171.62
2016-09-19 09:28:57 -0700      Document created by Jacqueline Dagg (daggj@advisory.com). - 76.106.84.170




                                                                                                            Page 1 of 1

                                                                                                           OLU000082
             CASE 0:19-cv-01101-DSD-HB Doc. 165-7 Filed 01/15/21 Page 82 of 107




                               INDEPENDENT CONTRACTOR AGREEMENT


        THIS INDEPENDENT CONTRACTOR AGREEMENT (“Agreement”) is made and entered into as of
February 17, 2017 (the “Effective Date”), by and between The Advisory Board Company, a Delaware corporation,
with offices at 2445 M Street, NW, Washington, DC 20037 (“ABC”), and Jedidiah Holdings LLC, a Virginia
corporation, with offices at 6042 Selwood Place Springfield, Virginia 22152 (“Contractor”). ABC and Contractor
may be referred to herein individually as a “Party” and together as the “Parties.”

       ABC desires to engage the services of Contractor and Contractor desires to accept such engagement to
perform the services described herein upon the terms and conditions set forth herein.

        NOW, THEREFORE, in consideration of the mutual promises set forth herein, ABC and Contractor hereby
agree as follows:

1.     Services and Scope of Work.

       1.1      Services. Contractor agrees to provide to ABC specific contractor services as described in such
                scope of work as executed by both Parties, consecutively numbered and annexed hereto as part of
                Exhibit A – Scope of Work (each “SOW”). By executing this Agreement, without execution of
                any SOW, ABC is not committing or obligating itself to use Contractor’s services. Contractor shall
                provide the specific contractor services described in an executed SOW (“Services”) in accordance
                with the provisions of this Agreement and the applicable SOW. In the event of any conflict
                between the provisions of a SOW and of this Agreement, the Agreement shall prevail. Contractor
                shall provide a Rate Schedule that sets forth the rates for each corresponding title or skill set for all
                applicable services in Exhibit B – Rate Schedule.

       1.2      Scope of Work (SOW). Each SOW shall contain a description of the work to be performed by
                Contractor and any deliverables to be produced (“Deliverables”), timing for performance, a
                statement of Contractor’s rates for performance and a payment schedule, and term for the SOW.
                Contractor shall not perform any services until an applicable SOW is finalized and fully executed.
                If Contractor begins to perform any services prior to the execution of an applicable SOW,
                Contractor hereby acknowledges: (a) that the terms and conditions of this Agreement (other than
                the payment provisions) shall apply; and (b) that Contractor does so at its own risk and ABC is not
                obligated to pay Contractor for any time, work, or costs incurred, unless otherwise agreed in
                writing.

       1.3      Other Work. Contractor has the right to perform services for others during the Term (as defined
                below) as long as such other engagement or performance does not interfere in any way with the
                timely and professional performance of the Services to be provided hereunder or compromise
                ABC’s Confidential Information.

       1.4      Performance of Services. Unless otherwise agreed to by the Parties in a SOW, Contractor shall
                furnish all equipment and materials used to perform the Services. In performing the Services,
                Contractor shall, and shall ensure that its Assistants (as defined below): (a) comply with all
                applicable ABC rules, policies and guidelines regarding safety, security, and conduct including but
                not limited to those listed at: http://downloads.advisory.com/lgl ; (b) perform to the best of their
                abilities and in a competent and professional manner, and in accordance with ABC’s standards; and
                (c) comply with all applicable local, state and federal laws and regulations. In addition, before
                commencing Services under this Agreement, Contractor, as the sole Assistant (as defined below),
                must successfully complete a background investigation that may include without limitation, a
                                                            1
Confidential                                                                                          Updated 04/2015

                                                                                                    OLU000003
          CASE 0:19-cv-01101-DSD-HB Doc. 165-7 Filed 01/15/21 Page 83 of 107




                  criminal background check and verification of education and employment history. Without
                  limiting the foregoing, Contractor will comply with all applicable international, national,
                  state/provincial and local laws and applicable international standards regarding employment in
                  performing its obligations hereunder; Contractor will promptly notify ABC in writing of any
                  allegation of non-compliance.

2.     Relationship of Parties; Independent Contractor Status.

               2.1 Independent Contractor. Contractor’s relationship to ABC is that of an independent contractor, not
                   an agent, employee or servant. Contractor is fully and solely responsible for the use and
                   employment of its employees, representatives, contractors, or consultants (collectively
                   “Assistants”), and Contractor’s Assistants shall not be considered agents, employees or servants of
                   ABC for any purpose. Contractor and its Assistants shall not represent itself or themselves or
                   hold itself or themselves out to third parties as agents, employees, or servants of ABC. Neither
                   Party shall have any right, power or authority to enter into any agreement for or on behalf of, or
                   incur any obligation or liability on behalf of, or to otherwise bind, the other Party.

               2.2 Control, Supervision, and Training. Contractor shall have the sole and exclusive right and
                   responsibility to control and to determine the method and manner of Contractor’s performance of
                   the Services. Contractor shall also be solely responsible for the supervision and training of its
                   Assistants.

               2.3 Compensation of Assistants. Contractor is solely responsible for the payment or non-payment of
                   compensation or salary, including any required overtime payments, to Contractor’s Assistants.
                   Contractor is responsible and shall comply with all federal, state and local laws and regulations
                   regarding compensation, hours of work, workplace safety and other conditions of employment.

               2.4 No Benefit Plans. Contractor acknowledges and agrees that neither it nor its Assistants is eligible
                   for, and shall not participate in, any of ABC’s employee benefit plans or programs, including,
                   without limitation, bonus, vacation, health, retirement fund, incentive compensation or other
                   employee programs or policies (“Benefits Plans”). If, for any reason, Contractor or any of its
                   Assistants are deemed to be a statutory or common law employee of ABC by any governmental
                   agency, court, or other entity, Contractor hereby waives any right to, and agrees to neither seek
                   nor accept, any benefits under the Benefits Plans, and agrees to indemnify and hold harmless ABC
                   from any claims, demands, actions, damages, liabilities, costs and expenses arising from or
                   relating to such claims by it or its Assistants relating to such Benefit Plans.

               2.5 Assistant Substitution or Removal. Substitutions of Assistants that are essential to the Services
                   are not permitted without the prior approval of ABC. Any proposed substitutions must include an
                   explanation of the circumstances necessitating the substitution, and other information requested by
                   ABC necessary to consider the proposed substitution. All proposed substitutes must have
                   qualifications that are equal to or higher than the personnel being substituted. ABC will promptly
                   notify the Contractor of approval or disapproval thereof. ABC retains the right to approve or
                   disapprove all Assistants, and, to request the removal of any Assistant.

3.     Project Management. Each Party shall designate a project manager for each SOW who shall act as a
       liaison between the Parties.




                                                           2
Confidential                                                                                        Updated 04/2015

                                                                                                  OLU000004
             CASE 0:19-cv-01101-DSD-HB Doc. 165-7 Filed 01/15/21 Page 84 of 107




4.     Fees, Expenses, Records, and Taxes.

       4.1       Fees. Contractor’s entire compensation for performing Services hereunder is set forth in this
                Agreement. Each SOW shall set forth the fees due for the Services to be provided thereunder, and
                Contractor shall invoice ABC as set forth in the SOW. All Services to be performed on a time and
                materials basis shall be invoiced in arrears.

       4.2      Expenses.     Contractor shall be responsible for all expenses incurred by Contractor in the
                performance of the Services, unless otherwise set forth in the SOW.

       4.3       Payment. The fees and/or expenses invoiced in accordance with this Section 4, except for any
                amounts disputed by ABC, shall be payable by ABC within forty-five (45) days of ABC’s receipt
                of each invoice.

       4.4       Maximum Dollar Amount. ABC shall not be liable for any fees and/or expenses under any SOW
                in excess of the maximum dollar amount specified on such SOW.

       4.5       Taxes. Contractor shall be responsible for determining the applicability of any sales, use, excise,
                or similar transactional taxes that may be applicable to the performance of the Services, if any, and
                shall include such on Contractor’s invoice for the corresponding Services. ABC shall pay
                applicable taxes on the invoice or, in lieu of the payment of any such taxes, ABC may provide
                Contractor with a certificate acceptable to the taxing authorities exempting ABC from payment of
                such taxes. Contractor shall pay all taxes collected from ABC to the appropriate taxing authority.
                Contractor represents and warrants that Contractor and its Assistants qualify as independent
                contractors under the provisions of the Internal Revenue Code. Contractor further represents and
                warrants that the payments it receives pursuant to this Agreement shall not be considered “wages”
                for purposes of income tax withholding, the Federal Insurance Contributions Act (“FICA”), and
                unemployment taxes. Further, Contractor shall pay and be solely responsible for all taxes,
                contributions and assessments on payrolls or other charges or payments under all applicable
                federal, state and local laws, including without limitation withholding from wages of its employees
                or other Assistants. Contractor agrees to fully indemnify ABC from any and all liability that might
                be assessed against ABC for ABC’s failure to pay taxes on such compensation.

5.     Acceptance of Services.

       5.1       General. All Services and Deliverables delivered by the Contractor pursuant to this Agreement
                and the attached SOWs shall be subject to acceptance by ABC.

       5.2       Delivery of Software. If applicable, Contractor shall deliver any software licensed pursuant to this
                Agreement from its designated server to ABC's designated server by electronic means, such as an
                FTP download site, and not by tangible media, such as compact discs, tapes or disks.

       5.3       Acceptance Criteria. Each Deliverable shall be subject to acceptance testing by ABC to verify
                that the Deliverable satisfies the acceptance criteria, if any, mutually agreed to in writing by the
                Parties and set forth in the applicable SOW. If no acceptance criteria have been set forth in the
                applicable SOW, the acceptance criteria shall be as determined by ABC in its sole discretion based
                upon completeness and quality of the Deliverable and its delivery within the time frames set forth
                in the applicable SOW.

       5.4       Acceptance Testing. If elected by ABC, acceptance testing for any Deliverable shall commence
                within ten (10) days of the date on which Contractor notifies the ABC Project Manager, in writing,
                                                         3
Confidential                                                                                     Updated 04/2015

                                                                                                 OLU000005
             CASE 0:19-cv-01101-DSD-HB Doc. 165-7 Filed 01/15/21 Page 85 of 107




                that the Deliverable has been satisfactorily completed, in Contractor’s opinion, and is ready for
                acceptance testing by ABC. Acceptance testing shall continue for the period of time specified in
                the acceptance criteria or, if no such time period has been agreed upon by the Parties, for a period
                of thirty (30) days (the “Initial Acceptance Period”). In the event that any Deliverable does not
                conform to the acceptance criteria within the Initial Acceptance Period, ABC shall give Contractor
                written notice thereof. ABC shall cooperate with Contractor in identifying in what respects the
                Deliverable has failed to conform to the criteria. Contractor shall promptly correct any deficiencies
                that prevent such Deliverable from conforming to the criteria. If the Deliverable does not conform
                to the acceptance criteria within thirty (30) days after the end of the Initial Acceptance Period,
                ABC may do any one or more of the following:

                (a)     extend the period of time for Contractor to make corrections;

                (b)    direct Contractor to use a third party to make the necessary corrections at Contractor’s
                expense after reasonable consultation with Contractor;

                (c)      after reasonable consultation with Contractor, directly or by use of a third party make the
                necessary corrections and charge to Contractor an amount equal to the costs incurred by ABC in
                making such correction itself or through a third party contractor, Contractor will, at no additional
                charge to ABC, provide all necessary cooperation and assistance in connection with ABC or any
                third party contractor engaged by ABC making the necessary corrections to the Deliverable;

                (d)     after reasonable consultation with Contractor, accept the Deliverable in its non-conforming
                condition and reduce Contractor's charges for the Deliverable by an amount which the Parties,
                cooperating in good faith, determine reasonably reflects its reduced value; or

                (e)      terminate one or more of the applicable SOWs for cause, in whole or in part, as of a date
                specified in a written notice of termination from ABC to Contractor and without financial liability
                or obligation. In the event of such termination, ABC shall be entitled to recover an amount equal
                to all fees paid for the affected Deliverable, plus all fees paid to Contractor for Services related to
                the Deliverable and for any other products furnished by Contractor to ABC that were provided in
                conjunction with the Deliverable and that cannot be utilized effectively or completely by ABC
                without using the Deliverable.

       5.5      Warranty Period. Contractor represents and warrants to ABC that the Deliverables will perform in
                accordance with the requirements set forth in the applicable SOW and documentation for a period
                of ninety (90) days from the date of acceptance by ABC. In the event the Deliverables fail to do so
                and such failure is not due to changes in the Deliverables made solely by ABC, and Contractor
                does not bring the Deliverables into conformance within the timeframe set forth in the applicable
                SOW and documentation, then upon ABC’s notice, ABC may terminate the applicable SOW or
                this Agreement for cause, and Contractor will return to ABC all monies paid to Contractor to date
                under the applicable SOW.

6.     Term and Termination.

       6.1      Term. This Agreement shall commence on the Effective Date and shall continue in full force and
                effect thereafter until the second anniversary of the expiration date of the last outstanding SOW,
                unless this Agreement is terminated earlier in accordance with the provisions of this Agreement
                (the “Term”).


                                                           4
Confidential                                                                                          Updated 04/2015

                                                                                                    OLU000006
             CASE 0:19-cv-01101-DSD-HB Doc. 165-7 Filed 01/15/21 Page 86 of 107




       6.2      Termination For Breach. Either Party may terminate this Agreement at any time in the event of a
                material breach by the other Party that remains uncured after thirty (30) days’ written notice thereof
                (or such shorter period as may be specified in this Agreement or in any applicable SOW).

       6.3      Termination Upon Notice. Notwithstanding anything to the contrary herein or in any SOW, ABC
                may terminate this Agreement or any SOW hereunder for any reason by giving the Contractor
                fourteen (14) days’ prior written notice of its election to terminate this Agreement or the SOW.

       6.4      Termination by Customer. Notwithstanding anything to the contrary herein or in any SOW, ABC
                may terminate this Agreement or any SOW hereunder immediately in the event of termination of
                the agreement or any statement of work between ABC and its Customer receiving any Services
                and/or Deliverables provided by Contractor under this Agreement or any SOW.

       6.5      Termination for Bankruptcy/Insolvency. Either Party may terminate this Agreement immediately
                following written notice to the other Party if the other Party: (a) becomes or is declared insolvent
                or bankrupt; (b) is the subject of any proceeding related to its liquidation or insolvency (whether
                voluntary or involuntary) which is not dismissed within ninety (90) days; or (c) makes an
                assignment for the benefit of creditors.

       6.6      ABC Rights and Payment Upon Termination. In the event of termination of this Agreement, ABC
                agrees to pay Contractor for all expenses incurred by the Contractor with ABC’s approval and as
                outlined in the SOW up to the effective date of termination. In the event ABC terminates this
                Agreement or any SOW prior to the completion of the Services to be rendered: (a) Contractor shall
                be compensated with (i) a pro-rata share of the fees due or (ii) the hours of work completed by
                Contractor under the applicable SOW(s); and (b) if applicable, ABC shall pay Contractor for all
                progress milestones (as set forth in the applicable SOW(s)) completed and accepted by ABC and a
                pro-rata share of the progress milestone Contractor is working to complete at the time the
                applicable SOW(s) is/are terminated. Termination under this Agreement shall not affect ABC’s
                rights in and to all Work (as defined below) created for or provided to ABC pursuant to this
                Agreement prior to the effective date of termination.

7.     ABC Property/Trademarks.

       7.1      No Rights Transferred. Nothing in this Agreement shall convey to Contractor or any of its
                Assistants any right, license, title, or interest in or to the Work, or any other intellectual property or
                other property interest, license or right of ABC or its licensors. In addition, Contractor and its
                Assistants shall have no right to use any ABC trade name, trademark or service mark without the
                express written permission of ABC.

       7.2      Proprietary Rights. Except for Contractor’s Pre-existing Materials (defined below), all work,
                services, materials, and Deliverables and other Materials (as defined below), provided, performed
                or created under any SOW (“Work”), including, without limitation: (a) names, characters,
                protectable organizational structures, or other “brand” components; (b) all materials, specifications,
                designs, writings, code, products, or other Deliverables developed or prepared for ABC by
                Contractor under such SOW (whether or not such SOW is completed) or provided or delivered to
                ABC by Contractors, Assistants or their agents pursuant to this Agreement (collectively,
                “Materials”); and (c) any and all new or improved idea, design, concept, or other invention made
                or developed by Contractor or its Assistants during the course of rendering the Services or
                developing or preparing the Materials (collectively, “Invention”), are the property of ABC and all
                title and interest therein shall vest in ABC and shall be deemed to be a work made for hire and
                made in the course of Services rendered hereunder. As between the Parties, all Work shall be
                                                           5
Confidential                                                                                       Updated 04/2015

                                                                                                     OLU000007
             CASE 0:19-cv-01101-DSD-HB Doc. 165-7 Filed 01/15/21 Page 87 of 107




                deemed the Confidential Information of ABC. Contractor shall promptly and completely disclose
                to ABC in writing any and all Inventions and Contractor shall ensure that its Assistants promptly
                and completely disclose to ABC in writing any and all Inventions.

                To the extent that title to any Work may not, by operation of law, vest in ABC or such Work may
                not be considered works made for hire, Contractor hereby irrevocably assigns to ABC all right, title
                and interest in and to any Work. All Work shall belong exclusively to ABC, and ABC shall have
                the right to obtain, and to hold in its own name, copyrights, registrations, patents, or such other
                protection as may be appropriate to the subject matter, and any extensions and renewals thereof.
                Upon ABC's request, Contractor shall, and shall cause its Assistants to, promptly take such further
                actions, including execution and delivery of all appropriate instruments of conveyance, as may be
                necessary to assist ABC to prosecute, register, perfect or record its rights in or to any Work. In the
                event that ABC is unable, after reasonable effort, to obtain Contractor’s signature on such papers
                and documents, Contractor irrevocably designates and appoints ABC as Contractor’s agent and
                attorney-in-fact, to act for and on Contractor’s behalf solely to execute and file any such
                application or other document and do all other lawfully permitted acts to further the prosecution
                and issuance of patents, copyrights or other intellectual property related to the Work with the same
                legal force and effect as if Contractor executed such papers and documents.

                If Contractor becomes aware of any breach of this Section 7 by an Assistant, it shall immediately
                enforce its rights to the fullest extent under its written agreement with such Assistant and
                immediately notify ABC of such breach.

                Unless otherwise requested by ABC, upon the completion of the Services to be performed under
                each SOW or upon the earlier termination of such SOW, Contractor and its Assistants shall
                immediately turn over to ABC all Work developed pursuant to such SOW.

                For purposes of this Agreement, “Contractor’s Pre-existing Materials” means any materials,
                code, methodology, process, technique, or intellectual property right developed, licensed or
                otherwise acquired by Contractor independent of the Agreement and services to be rendered
                hereunder and which are not based upon and do not incorporate any ABC Confidential Information
                or other intellectual property rights of ABC. Contractor hereby grants to ABC a perpetual,
                irrevocable, fully paid-up, worldwide, non-exclusive, assignable, sublicensable license to use,
                reproduce, display, perform, distribute, and make derivative works of any of Contractor’s Pre-
                existing Materials that are incorporated into the Work, in any medium hereby known or hereafter
                invented for any purpose.

       7.3      Third Party Materials. Contractor shall not bundle with or incorporate into any Work any third
                party products, ideas, processes, or other techniques (“third party materials”), without the prior
                written approval of ABC; provided, however, if such third party materials are incorporated into any
                Work as approved by ABC in writing, Contractor hereby assigns to ABC any and all
                manufacturer’s or supplier’s warranties, guarantees, representations, service agreements and
                indemnities, if any, with respect to any third party materials acquired from a third party and
                provided by Contractor under a SOW to the extent the same are assignable by Contractor. To the
                extent any such warranties, guarantees, representations, service agreements and indemnities are not
                assignable by Contractor, Contractor agrees that ABC may assert or enforce any right that
                Contractor may have to enforce the same, or if such right can only be enforced by Contractor and
                in its own name, upon the request of ABC, Contractor will take all reasonable action requested by
                ABC to enforce the same.


                                                          6
Confidential                                                                                        Updated 04/2015

                                                                                                  OLU000008
             CASE 0:19-cv-01101-DSD-HB Doc. 165-7 Filed 01/15/21 Page 88 of 107




8.     Confidentiality.

       8.1      Introduction. Each Party (the “Recipient”) acknowledges that: (i) the other Party and its
                Subsidiaries (defined below, and, collectively with such other Party, “Discloser”) are the owners of
                valuable trade secrets and other confidential information and license the same from others; and (ii)
                in the performance of its obligations hereunder, the Recipient shall receive or become aware of
                such information.

       8.2      Definition of Confidential Information. For the purposes of this Agreement, “Confidential
                Information” shall mean any information relating to or disclosed during the Term, which is or
                should be reasonably understood to be confidential or proprietary to Discloser and its customers,
                Subsidiaries, licensors and business partners, including, without limitation, the material terms of
                this Agreement, information about Discloser’s customers, information concerning the relationship
                of Discloser with third parties, technical processes and formulas, trade secrets, drawings,
                inventions, know-how, protocols, software programs, source codes, product designs, sales, cost and
                other unpublished financial information, product and related business plans, methods of operation,
                technology assessments, database contents, forecasts, market assessments, strategies, projections,
                marketing data, and other non-public information owned by Discloser and its customers,
                Subsidiaries, licensors and business partners. Such Confidential Information may be prepared by
                the Discloser, or any of its respective directors, officers, employees, consultants, attorneys, and
                other representatives. The provisions of this paragraph shall not apply to Confidential Information
                that: (i) was in Recipient’s possession before receipt from Discloser, as proven by Recipient; (ii) is
                or becomes a matter of public knowledge through no fault of Recipient; (iii) is rightfully received by
                Recipient from a third party without a duty of confidentiality; (iv) is independently developed by
                Recipient, as proven by Recipient; (v) is disclosed under operation of law, provided that Recipient
                will use reasonable efforts to provide Discloser with prompt written notice of any such requirement
                in order to enable Discloser to seek an appropriate protective order or other remedy, and that
                Recipient will disclose only such information as is legally required and will use reasonable efforts to
                obtain confidential treatment for any Confidential Information that is so disclosed; or (vi) is
                disclosed by Recipient with Discloser’s prior written approval.

                All Confidential Information that is entitled to protection under the attorney-client privilege, work
                product doctrine and other applicable privilege shall remain entitled to such protection under these
                privileges, this Agreement, and under the joint defense doctrine.

                To the extent that a non-disclosure agreement is executed between the Parties regarding the
                Services or Deliverables, the non-disclosure agreement will terminate as to such Services and
                Deliverables and be replaced by the terms of this Section 8.

       8.3      Protection of Confidential Information. Contractor will maintain and follow commercially
                reasonable and legally compliant information security standards and practices with respect to any
                of ABC’s Confidential Information in Contractor’s possession or control and protect such
                information against any loss, alteration, theft or corruption. Contractor shall promptly advise ABC
                after learning of any such unauthorized access, loss, alteration, theft or corruption. Contractor shall
                take necessary corrective action within Contractor’s reasonable control. If Contractor believes
                such corrective action is in the reasonable control of ABC, then Contractor shall advise ABC of the
                corrective action that it believes ABC should take. At ABC’s request, Contractor shall provide
                copies of its information security policies, processes, and procedures. Contractor will notify ABC
                of any material changes to its policies, processes or procedures that relate to the security of ABC’s
                Confidential Information in Contractor’s possession. Contractor shall comply with all information
                security and privacy laws, rules or regulations applicable to Contractor as a result of and in
                                                           7
Confidential                                                                                          Updated 04/2015

                                                                                                  OLU000009
             CASE 0:19-cv-01101-DSD-HB Doc. 165-7 Filed 01/15/21 Page 89 of 107




                connection with its use, protection and retention of ABC Confidential Information and shall be
                responsible for any breach of such laws, rules or regulations by Contractor or its employees, agents
                or subcontractors. Any personal identifying information disclosed to Contractor under this
                Agreement shall remain protected as Confidential Information under this Agreement for an
                indefinite period.

       8.4      Obligations and Destruction of Confidential Information. Recipient agrees that Confidential
                Information may only be used by Recipient as reasonably necessary to carry out the purposes of
                this Agreement and for the sole benefit of Discloser. Except as directed by Discloser or as
                permitted in this paragraph, Recipient will not at any time during or after the Term use Confidential
                Information for any other purpose or disclose any Confidential Information to any person, or
                permit any person to examine and/or make copies of any reports or any documents prepared by
                Recipient or that come into Recipient’s possession or under Recipient’s control by reason of
                performance of Recipient’s obligations under this Agreement. Notwithstanding the foregoing, and
                without limiting the generality of Section 2.1, Contractor, as Recipient, may disclose ABC’s
                Confidential Information to Contractor’s Assistants, when, and only to the extent, reasonably
                necessary to perform the Services; provided that, prior to such disclosure to such Assistants,
                Contractor shall have informed such Assistants of its confidentiality obligations herein and have
                executed with such Assistants a written agreement containing confidentiality obligations no less
                restrictive than those herein. Contractor shall be responsible for any use or disclosure of
                Confidential Information by its Assistants in breach of this Agreement. Recipient agrees to use the
                same degree of care to protect Discloser’s Confidential Information that it uses to protect its own
                Confidential Information of a like nature from unauthorized disclosure, but in no case less than a
                reasonable degree of care.

                Upon termination of this Agreement, Recipient will turn over to Discloser or destroy all
                documents, papers, and other matter in Recipient’s possession or under Recipient’s control that
                contain or relate to such Confidential Information, and provide written certification of such to
                Discloser.

       8.5      Injunctive Relief. Recipient acknowledges that misuse or disclosure of any Confidential
                Information by Recipient may give rise to irreparable injury to Discloser or the owner of such
                information, inadequately compensable in damages. Accordingly, Discloser or such other party
                may seek and obtain injunctive relief against the breach or threatened breach of the foregoing
                undertakings, in addition to any other remedies available at law or in equity. Recipient
                acknowledges and agrees that the covenants contained in this Section 8 are necessary for the
                protection of legitimate business interests of Discloser and its customers, Subsidiaries, licensors
                and business partners, and are reasonable in scope and content.

9.     Representations and Warranties.

       9.1      Contractor Representations and Warranties. Contractor represents and warrants to ABC that: (A)
                Contractor and each of its Assistants has or shall have the proper skill, training, and background so
                as to be able to perform the Services in a competent and professional manner and that all work will
                be performed in accordance with applicable standards for similar services and Contractor shall
                devote sufficient resources to ensure that the Services are performed in a timely and reliable
                manner; (B) each Assistant is properly licensed, if required by applicable law, to perform the
                Services; (C) each Assistant has executed written agreements securing for Contractor the
                intellectual property rights set forth in this Agreement. Upon the request of ABC, Contractor
                agrees to provide copies of such written agreements. If such written agreements do not secure the
                necessary intellectual property rights based on the review of ABC, ABC may require any Assistant
                                                             8
Confidential                                                                                          Updated 04/2015

                                                                                                  OLU000010
             CASE 0:19-cv-01101-DSD-HB Doc. 165-7 Filed 01/15/21 Page 90 of 107




                to execute a new or revised written agreement to secure the intellectual property rights provided for
                in this Agreement; (D) ABC shall receive free, good and clear title to all Work which may be
                developed by Contractor or its Assistants under this Agreement or which is provided or delivered
                to ABC by Contractor or Contractor’s Assistants pursuant to this Agreement, which title shall be
                free and clear of any and all liens, encumbrances, claims or litigation, whether pending or
                threatened; (E) no Work or other materials delivered by Contractor to ABC hereunder shall
                infringe on or violate (i) any copyright, trademark, or patent right, (ii) any other proprietary or
                other right of any third party, including but not limited to any third party right to privacy, or (iii)
                any applicable law or regulation; (F) no Work or other materials delivered by Contractor to ABC
                hereunder shall contain any scandalous, libelous or unlawful matter or material; (G) Contractor will
                not publish, broadcast, display or distribute in any media, or allow others to publish, broadcast,
                display or distribute in any media, the Work or any third party content or any portion thereof
                without the prior written consent of ABC; and (H) software licensed to ABC by Contractor, if any,
                contains no code that would directly or indirectly (i) create, or purport to create obligations on
                ABC with respect to ABC's use or distribution of any software that incorporates, is combined with,
                or is derived from such software, except as explicitly set forth in this Agreement, (ii) grant, purport
                to grant, or require ABC to grant to any third party any rights or immunities under ABC's
                intellectual property or proprietary rights in any software that incorporates, is combined with, or is
                derived from such software, or (iii) require as a condition of its use, modification, or distribution,
                that any software incorporated into, derived from, or distributed with such software must be
                disclosed or distributed in any form.

       9.2      Federal Health Care Participation. Contractor represents to ABC that neither Contractor nor any
                Assistant is excluded from participating in the U.S. Government’s Medicare or Medicaid program
                (each, a “Federal Health Care Program”) nor currently debarred or suspended or listed on the
                U.S. Government’s General Services Administration’s (the “GSA”) List of Parties Excluded from
                Federal Procurement or Nonprocurement Programs in accordance with Executive Orders 12549
                and 12689, “Department and Suspension”, and Contractor warrants to ABC that, during the Term,
                it will not perform any act that shall cause Contractor to be excluded from such participation or so
                debarred, suspended or listed. Contractor further represents to ABC that no adverse action by the
                U.S. Government that will or may result in exclusions from a Federal Health Care Program has
                occurred or is pending or threatened against Contractor or any Assistant. Contractor shall
                immediately notify ABC if it or any Assistant becomes so excluded, debarred, suspended or listed
                during the Term.

       9.3      Mutual Representations and Warranties. Each Party represents and warrants to the other Party that:
                (a) such Party has the full corporate right, power and authority to enter into this Agreement, to
                grant the licenses granted hereunder and to perform the acts required of it hereunder; (b) the
                execution of this Agreement by such Party, and the performance by such Party of its obligations
                and duties hereunder, do not and will not violate any agreement to which such Party is a party or by
                which it is otherwise bound; (c) when executed and delivered by such Party, this Agreement will
                constitute the legal, valid and binding obligation of such Party, enforceable against such Party in
                accordance with its terms; and (d) such Party acknowledges that the other Party makes no
                representations, warranties or agreements related to the subject matter hereof which are not
                expressly provided for in this Agreement.

10.    Indemnification; Limitations; Insurance.

       10.1     Indemnity. Contractor shall defend, indemnify and hold harmless ABC, its Subsidiaries and its and
                their officers, directors, agents, and employees from any and all third party claims, demands,

                                                          9
Confidential                                                                                         Updated 04/2015

                                                                                                  OLU000011
          CASE 0:19-cv-01101-DSD-HB Doc. 165-7 Filed 01/15/21 Page 91 of 107




               liabilities, losses, costs or expenses, including, without limitation, reasonable attorneys’ fees and
               expenses (“Liabilities”) resulting from: (a) actual or alleged infringement of any patent,
               trademark, copyright, or other intellectual property right (including, without limitation,
               misappropriation of trade secrets) based on any software, program, Services and/or other materials
               furnished to ABC by Contractor or Contractor’s Assistants pursuant to the terms of this Agreement,
               including, without limitation, the Work or the use thereof by ABC; (b) Contractor’s payment or
               nonpayment of compensation or salary asserted by an Assistant of Contractor; (c) any claim that
               Contractor or any Assistant stands in any relationship with ABC other than as an independent
               contractor, including but not limited to employment, co-employment and joint employment; (d)
               any governmental determination that Contractor has failed to maintain its independent-contractor
               status or litigation determining a change of Contractor’s independent-contractor status, including
               liability for taxes and other penalties assessed upon ABC because of Contractor’s change or lack of
               independent contractor status; (e) any errors, acts or omissions of Contractor or its Assistants in
               connection with performing Services to the extent resulting in death, personal injury, or damage to
               real or tangible personal property; (f) Contractor’s or Contractor’s Assistant’s material breach of
               any obligation, duty, representation or warranty contained in this Agreement or in any SOW
               attached hereto; (g) the negligence or willful misconduct of Contractor or its Assistants in
               performing the Services or other obligations hereunder; and (h) a failure on the part of Contractor
               or its Assistants to comply with applicable law or regulations in performing the Services.

       10.2    Additional Remedy. Should ABC’s use of any service, program, or other material (including,
               without limitation, the Work) furnished to ABC by Contractor be enjoined by any court, Contractor
               shall promptly obtain, at no expense to ABC, the right to continue to use the items so enjoined or,
               at no expense to ABC, to provide ABC promptly with modified or substitute items that are
               functionally equivalent to the enjoined products. If Contractor cannot secure ABC’s right to
               continue using such items or substitute such items as provided herein, Contractor agrees to refund
               all sums paid to Contractor under this Agreement relating to the provision of such items.

       10.3    Limitations. EXCEPT IN CONNECTION WITH A BREACH OF THE CONFIDENTIALITY
               OR INDEMNITY PROVISIONS HEREIN, NEITHER PARTY SHALL BE LIABLE TO THE
               OTHER PARTY FOR INDIRECT, INCIDENTAL, CONSEQUENTIAL, SPECIAL OR
               EXEMPLARY DAMAGES (EVEN IF THAT PARTY HAS BEEN ADVISED OF THE
               POSSIBILITY OF SUCH DAMAGES), ARISING FROM BREACH OF THE AGREEMENT,
               OR ARISING FROM ANY OTHER PROVISION OF THE AGREEMENT, SUCH AS, BUT
               NOT LIMITED TO, LOSS OF REVENUE OR ANTICIPATED PROFITS OR LOST BUSINESS.

               Insurance. During the Term, if Contractor employs more than thirty (30) individuals as employees,
               Contractor shall maintain in full force and effect the following insurance coverage: (a)
               Commercial General Liability insurance with limits of no less than $1 million per occurrence and
               $2 million annual aggregate for claims due to bodily injury (including death) or property damage
               caused by or arising from acts or omissions of Contractor or Contractor’s Assistants (the
               Commercial General Liability policy should include coverage for premises and operations,
               products and completed operations, broad form property damage and blanket contractual liability);
               (b) Workers' Compensation insurance in compliance with all statutory requirements; (c)
               Professional Liability insurance with limits of no less than $1 million per claim and $3 million as
               an annual aggregate (the professional liability policy must extend coverage for copyright and
               trademark infringement, defamation and misappropriation of ideas as well as any other error,
               omission or negligent act, and coverage should include, but not be limited to, loss of data, content
               or indirect loss to ABC); and (d) Umbrella Liability insurance with limits of no less than $5 million
               per occurrence and $5 million as an annual aggregate. If during the Term, Contractor employs
               thirty (30) individuals or less as employees, Contractor shall maintain in full force and effect the
                                                       10
Confidential                                                                                       Updated 04/2015

                                                                                                OLU000012
          CASE 0:19-cv-01101-DSD-HB Doc. 165-7 Filed 01/15/21 Page 92 of 107




               following adequate insurance coverage: (a) commercial general liability insurance; (b) workers’
               compensation insurance in compliance with all statutory and regulatory requirements; and (c)
               professional liability insurance, in each case with insurance policy limits sufficient to protect and
               indemnify ABC and its subsidiaries, and each of its and their officers, directions, agents, and
               employees from any losses resulting from Contractor or its employees, agents, contractors, or
               servants conduct, acts or omissions.

               With respect to the foregoing, ABC shall be named as an additional insured on all such policies
               with the exception of Workers Compensation. Policies shall be written with a licensed insurance
               company with a Best's rating of no less than A-. Contractor shall provide a certificate of insurance
               evidencing all such required coverage upon ABC’s request. The certificate shall provide: (a) thirty
               (30) days’ prior written notice of cancellation or any material change in any such policy to ABC’s
               Legal and Business Affairs Department; and (b) a renewal certificate fifteen (15) days prior to the
               renewal of any such policy. Insurance required by ABC shall in no way reduce or limit
               Contractor’s actual obligation to indemnify and defend ABC for claims, suits or allegations
               brought as a result of, or as related to, the performance of this Agreement. With respect to claims
               made policies (e.g., Professional Liability), Contractor agrees to maintain insurance for a period of
               two years after the Term.

11.    Communications.

       11.1    Notice. Any notice required under this Agreement will be given in writing and will be deemed to
               have been delivered and given for all purposes: (a) on the delivery date if delivered by confirmed
               facsimile; (b) on the delivery date if delivered personally to the Party to whom the same is directed;
               (c) one (1) business day after deposit with a commercial overnight carrier, with written verification
               of receipt; or (d) five (5) business days after the mailing date, whether or not actually received, if
               sent by U.S. mail, return receipt requested, postage and charges prepaid, or any other means of
               rapid mail delivery for which a receipt is available.

               In the case of ABC, such notice will be provided to both the ABC Project Manager and ABC Legal
               and Business Affairs (fax no. 202-266-5700), each at the address of ABC set forth in the first
               paragraph of this Agreement, or another address as specified by like notice.

               In the case of Contractor, except as otherwise specified herein, the notice address shall be the
               address for Contractor set forth in the first paragraph of this Agreement, with the other relevant
               notice information, including the recipient for notice and, as applicable, such recipient’s fax
               number as provided to ABC.

       11.2    Duty to Inform. Contractor shall promptly inform ABC of any information related to the Services,
               including, without limitation, the Work, which could reasonably lead to a claim, demand or
               liability of or against ABC and/or its Subsidiaries by any third party.

       11.3    Publicity. Contractor agrees that it will not, without the prior written consent of ABC in each case,
               use in advertising, publicity, or otherwise the name or logo of ABC, or images of ABC facilities
               and employees, or refer to the existence of this Agreement in press releases, advertising, or
               materials distributed to prospective customers.

       11.4    Statements to Third Parties. During the Term, Contractor shall not make, publish, or otherwise
               communicate, or cause to be made, published, or otherwise communicated, any deleterious remarks
               whatsoever to any third parties concerning ABC, its Subsidiaries or its or their directors, officers,

                                                        11
Confidential                                                                                       Updated 04/2015

                                                                                                 OLU000013
          CASE 0:19-cv-01101-DSD-HB Doc. 165-7 Filed 01/15/21 Page 93 of 107




               employees or agents, including, without limitation, ABC’s business projects, business capabilities,
               performance of duties and services, or financial position.

12.    Non-solicitation. During the Term and for a period of one (1) year thereafter, unless ABC expressly
       authorizes in writing in advance, Contractor shall not solicit, offer work to, employ, or contract with,
       directly or indirectly, on its own behalf, any of ABC’s Personnel or the Personnel of ABC’s Subsidiaries.
       For purposes of this Section, “Personnel” means any individual or entity whom or which ABC employs or
       has employed as a partner, employee or independent contractor and with whom or which the Contractor
       comes into direct contact in the course of performing its obligations under this Agreement. This Section
       shall not apply with respect to Personnel who respond to indirect, general solicitations for employment
       (such as employment agency referrals and Internet postings), as opposed to solicitations targeted to
       Personnel.

13.    Audits; Right to Examine.

       13.1    Maintenance of Records. Contractor will keep, at its principal place of business, accurate books
               and records (in whatever form or medium such books and records are stored) regarding the
               Services performed under each SOW. Contractor will preserve all books and records for a period
               of at least seven (7) years from the completion or termination of the applicable SOW or until all
               pending matters relating to this Agreement are closed.

       13.2    Audit Right. ABC or its authorized representatives will have the right to perform regular audits to
               examine Contractor’s performance of the Services with respect to Contractor’s: (a) compliance
               with ABC-approved security standards and procedures; (b) compliance with Contractor’s internal
               practices and procedures; (c) use of the systems utilized to provide the Services; (d) security,
               disaster recovery and back-up procedures; and (e) fulfillment of any other Contractor obligations
               (including the obligations of Assistants) under this Agreement. ABC may elect, at its own
               expense, to have a full or part-time employee, contractor, or authorized representative on-site at
               Contractor’s facilities for the purpose of ensuring compliance with the terms and conditions of this
               Agreement. Contractor agrees to provide such person with all necessary assistance including
               unrestricted access to Contractor’s facilities, dedicated space and a suitable computer workstation.
               Contractor shall not be relieved of its responsibility to comply with security provisions even if
               ABC inspects and detects system failures, fails to inspect, or has the right to inspect, Contractor’s
               facilities, systems and procedures.

14.    Protected Health Information. Contractor shall comply with the terms and conditions contained in the
       Business Associate Agreement, attached hereto as Exhibit C and incorporated herein by this reference.
       Any PHI or EPHI, as defined therein, shall be deemed Confidential Information.

15.    Miscellaneous.

       15.1    Force Majeure. Neither Party shall be liable for, or be considered in breach of or default under this
               Agreement on account of, any delay or failure to perform as required by this Agreement as a result
               of fire, strike, war, terrorism, insurrection, government restriction or prohibition, or any other
               causes or conditions which are beyond such Party’s reasonable control and which such Party is
               unable to overcome by the exercise of reasonable diligence (a “Force Majeure Event”). A Party
               whose performance is impacted by a Force Majeure Event shall give notice to the other Party,
               stating the period of time the occurrence is expected to continue and shall use diligent efforts to end
               the failure or delay and minimize the effects of such Force Majeure Event. During the Force
               Majeure Event, the non-impacted Party may suspend its performance obligations until such time as
               the impacted Party resumes performance. The non-impacted Party may terminate this Agreement
                                                           12
Confidential                                                                                          Updated 04/2015

                                                                                                 OLU000014
          CASE 0:19-cv-01101-DSD-HB Doc. 165-7 Filed 01/15/21 Page 94 of 107




               or any applicable SOWs if such failure or delay continues for a period of thirty (30) days or more
               and, if the non-impacted Party is ABC, receive a refund for any amounts paid to Contractor in
               advance for the impacted Services.

       15.2    No Waiver. The failure of either Party to insist upon or enforce strict performance by the other
               Party of any provision of this Agreement or to exercise any right under this Agreement shall not be
               construed as a waiver or relinquishment to any extent of such Party's right to assert or rely upon
               any such provision or right in that or any other instance; rather, the same shall be and remain in full
               force and effect.

       15.3    Entire Agreement. This Agreement, together with all Schedules, Exhibits, SOWs and any other
               documents incorporated herein by reference, set forth the entire agreement and supersedes any and
               all prior agreements of the Parties with respect to the transactions set forth herein. Neither Party
               shall be bound by, and each Party specifically objects to, any term, condition or other provision
               which is different from or in addition to the provisions of this Agreement (whether or not it would
               materially alter this Agreement) and which is proffered by the other Party in any correspondence or
               other document, unless the Party to be bound thereby specifically agrees to such provision in
               writing. For clarification, any additional or different terms appearing on any invoice or other
               document including terms and conditions in standard or preprinted documents or on Contractor’s
               website that are inconsistent with this Agreement shall be void and have no force or effect.

       15.4    Amendment. No change, amendment or modification of any provision of this Agreement shall be
               valid unless set forth in a written instrument signed by the Party subject to enforcement of such
               amendment.

       15.5    Further Assurances. Contractor shall take such action (including, without limitation, the execution,
               acknowledgment and delivery of documents) as may reasonably be requested by ABC for the
               implementation or continuing performance of this Agreement.

       15.6    Assignment. Contractor shall not assign this Agreement or any right, interest or benefit under this
               Agreement, nor delegate any of its duties or obligations hereunder, without the prior written
               consent of ABC. Assumption of the Agreement by any successor to Contractor (including, without
               limitation, by way of merger, consolidation or sale of all or substantially all of Contractor’s stock
               or assets) shall be subject to ABC’s prior written approval. Except as permitted by the foregoing,
               any attempted assignment or delegation shall be null, void, and of no effect. Subject to the
               foregoing, this Agreement shall be fully binding upon, inure to the benefit of and be enforceable by
               the Parties hereto and their respective successors and permitted assigns.

       15.7    Construction; Severability. In the event that any provision of this Agreement conflicts with the law
               under which this Agreement is to be construed or if any such provision is held invalid by a court
               with jurisdiction over the Parties to this Agreement: (a) such provision shall be deemed to be
               restated to reflect as nearly as possible the original intentions of the Parties in accordance with
               applicable law; and (b) the remaining terms, provisions, covenants and restrictions of this
               Agreement shall remain in full force and effect.

       15.8    Interpretation. For purposes of this Agreement, unless the context otherwise requires, references
               herein: (i) to Sections, Schedules, Exhibits and SOW(s) refer to the Sections of, and Schedules,
               Exhibits and SOW(s) attached to this Agreement; (ii) to an agreement, instrument or other
               document means such agreement, instrument or other document as amended, supplemented and
               modified from time to time to the extent permitted by the provisions thereof and (iii) to a statute
               means such statute as amended from time to time and includes any successor legislation thereto and
                                                        13
Confidential                                                                                       Updated 04/2015

                                                                                                  OLU000015
          CASE 0:19-cv-01101-DSD-HB Doc. 165-7 Filed 01/15/21 Page 95 of 107




               any regulations promulgated thereunder. The Schedules, Exhibits and SOW(s) referred to herein
               shall be construed with, and as an integral part of, this Agreement to the same extent as if they were
               set forth verbatim herein.

       15.9    Remedies. Except where otherwise specified, the rights and remedies granted to a Party under this
               Agreement are cumulative and in addition to, and not in lieu of, any other rights or remedies which
               the Party may possess at law or in equity.

       15.10   Applicable Law; Jurisdiction. This Agreement shall be interpreted, construed and enforced in all
               respects in accordance with the laws of the District of Columbia except for its conflicts of laws
               principles. Each Party irrevocably consents and submits to the exclusive jurisdiction of the courts
               situated in the District of Columbia, in connection with any action to enforce the provisions of this
               Agreement, to recover damages or other relief for breach or default under this Agreement, or
               otherwise arising under or by reason of this Agreement.

       15.11   Export Controls. Contractor agrees to fully comply with all applicable export control laws,
               regulations, rules, and orders of the United States, and will not export, re-export, release, or transfer
               (collectively, “Export”), directly or indirectly, any commodities, software or technology, including
               any direct products thereof, or enter into any transactions, for any proscribed end-use, or to or with
               any proscribed country, entity, or person (wherever located), including but not limited to those
               entities and persons listed on the U.S. Government's Denied Persons List, Unverified List, Entity
               List, Debarred Parties List or Specially Designated Nationals List, without first obtaining at its own
               expense written authorization from the U.S. Government. Contractor further agrees to provide all
               technical and operational information and documentation necessary for ABC to Export any Work
               produced by Contractor and to obtain any required U.S. Government authorizations for the same.

       15.12   Headings; Interpretations. The captions and headings used in this Agreement are inserted for
               convenience only and shall not affect the meaning or interpretation of this Agreement. This
               Agreement shall be construed fairly according to its terms, without regard to the drafter of any
               provision hereof. The Parties acknowledge and agree that each of them has participated in the
               negotiation of this Agreement. The Parties agree that any rule of law requiring construction of a
               document against a Party by reason of such Party having prepared such document shall not apply to
               this Agreement.

       15.13   Subsidiary. “Subsidiary” means any entity in which a Party owns, directly or indirectly, at least
               50% of the equity securities or other ownership interest. ABC shall have the right to share all or
               any part of this Agreement (as may be amended) and all associated Work (pursuant to ABC’s
               ownership of such Work) with any of its Subsidiaries. ABC Subsidiaries located in the United
               States shall be entitled to purchase Services from Contractor in accordance with the pricing and
               other terms and conditions of this Agreement. Any such Subsidiary may obtain Services pursuant
               to a SOW executed by Contractor and the Subsidiary, and will be bound to the terms of this
               Agreement, and shall be solely responsible for fulfillment of the respective obligations, and shall
               have the sole right to exercise the respective rights, conferred upon ABC under this Agreement.
               ABC shall have no liability for any of its Subsidiary’s actions or failure to comply with any
               obligations hereunder.

       15.14   Counterparts; Facsimile. This Agreement may be executed in counterparts, each of which shall be
               deemed an original and all of which together shall constitute one and the same document. Delivery
               of an executed signature page to this Agreement by facsimile shall be effective to the same extent
               as if such Party had delivered a manually executed counterpart.

                                                         14
Confidential                                                                                         Updated 04/2015

                                                                                                   OLU000016
          CASE 0:19-cv-01101-DSD-HB Doc. 165-7 Filed 01/15/21 Page 96 of 107




       15.15   Surviving Sections. The following Sections shall survive the expiration or termination of this
               Agreement: 2.1; 2.4; 4.4; 4.5; 6.5; 7; 8; 9; 10; 11; 12; 13; 14; and 15. In addition, any provisions of
               this Agreement which expressly or by implication are intended to survive or by implication are
               intended to survive termination or expiration of the Agreement will survive and continue to bind
               the Parties.

       15.16   Prohibition on Discrimination and Affirmative Action. As applicable, ABC and Contractor shall
               abide by the requirements of 41 CFR §§ 60-1.4(a), 60-300.5(a) and 60-741.5(a). These
               regulations prohibit discrimination against qualified individuals based on their status as
               protected veterans or individuals with disabilities, and prohibit discrimination against all
               individuals based on their race, color, religion, sex, sexual orientation, gender identity or
               national origin. Moreover, these regulations require that covered prime contractors and
               subcontractors take affirmative action to employ and advance in employment individuals
               without regard to race, color, religion, sex, sexual orientation, gender identity, national
               origin, protected veteran status or disability.

       15.17   Time. All references to ‘days’ in this Agreement refer to calendar days unless other provided
               herein.




                                                        15
Confidential                                                                                        Updated 04/2015

                                                                                                 OLU000017
           CASE 0:19-cv-01101-DSD-HB Doc. 165-7 Filed 01/15/21 Page 97 of 107




        IN WITNESS WHEREOF, each Party’s duly authorized representative has executed this Agreement as of
the Effective Date.

THE ADVISORY BOARD COMPANY                              JEDIDIAH HOLDINGS LLC



By:_______________________________________           By:_______________________________________

Print Name: Amy Schartner                            Print Name: Oluro Olukayode Oladimeji, MD

Title: Senior Vice President                         Title: Contractor




                                                   16
Confidential                                                                             Updated 04/2015

                                                                                       OLU000018
             CASE 0:19-cv-01101-DSD-HB Doc. 165-7 Filed 01/15/21 Page 98 of 107




                                                     EXHIBIT A

                                                 SCOPE OF WORK


                             SCHEDULE NO. 1 EFFECTIVE FEBRUARY 17, 2017
                                                TO
                               INDEPENDENT CONTRACTOR AGREEMENT
                                             BETWEEN
                             THE ADVISORY BOARD COMPANY (“ABC”) AND
                                 JEDIDIAH HOLDINGS LLC (“Contractor”)
                             DATED AS OF FEBRUARY 4, 2016 the “Agreement”)



1.     Detailed description of project to be accomplished by Contractor:

       During Phase Two, Clinovations will partner with Banner Health resources to implement the HCC solution
       to select Internal and Family Medicine practices, including technical rollout, training and overall adoption
       support. Clinovations will lead and deliver, in collaboration with Banner Health, the team’s activities to
       support successful execution. Phase Two activities supported by Banner Health in partnership with
       Clinovations resources will include the following:

             •   Provide several clinical informaticist resources to train and support the rollout and go live across
                 remaining primary care practices (and select specialty practices);
             •   Optimize and provide ongoing monitoring of early adopters performance;
             •   Provide on-demand support from a central command center led by Clinovations, in coordination
                 with Banner Health’s existing Cerner support model.

2.     Deliverables to be produced by Contractor:

       N/A


3.     Time for Performance/Delivery for each Deliverable:

       N/A

4.     Acceptance testing criteria for each Deliverable:

       Not Applicable

5.     Payments:

       (a)       Fee (Choose one)

                 Time and Materials

                 Regular Time: $125/hour


                                                          17
Confidential                                                                                          Updated 04/2015

                                                                                                   OLU000019
             CASE 0:19-cv-01101-DSD-HB Doc. 165-7 Filed 01/15/21 Page 99 of 107




                Contractor will submit weekly time reports via OpenAir reflective of billable hours according to
                approved SOW and Client guidelines. In addition, Contractor will submit an invoice according to
                reimbursement schedule and after Project Manager approval.


       (b)      Expenses

                Contractor shall be entitled to reimbursement for expenses preapproved by ABC while performing
                Services outlines in the Statement of Work in Exhibit A, Expenses are not to exceed $1,500 per
                week. Approved travel expense reimbursements are paid per ABC and its Clients’ policies,
                provided Contractor has submitted expenses on time, with proper supporting documentation and
                Project Manager approval.

       (c)      Payment SOW

                All fees and expenses due shall be invoiced by Contractor in arrears:

                        _______         Monthly
                        _______         Upon Completion
                        ___X___         Other (describe: Weekly)
                        _______         Progress Payments as follows:

                        Progress Payments                Progress Milestones

                        $________                        _______________________________

                        $________                        _______________________________

                        $________                        _______________________________

                        $________                        _______________________________

       (d)      Maximum Amount

                Not Applicable


7.     Contractor Project Manager:              Name: Paul Pancoast
                                                Ph#: 214-799-6073
                                                Email: PancoasP@advisory.com



8.     ABC Project Manager:                     Name: Paul Pancoast
                                                Ph#: 214-799-6073
                                                Email: PancoasP@advisory.com

9.     Term of this SOW:                This term of this SOW is February 20, 2017 to February 26, 2017.



                                                        18
Confidential                                                                                     Updated 04/2015

                                                                                               OLU000020
          CASE 0:19-cv-01101-DSD-HB Doc. 165-7 Filed 01/15/21 Page 100 of 107




10.     Additional Terms and Conditions: None



THE ADVISORY BOARD COMPANY                       JEDIDIAH HOLDINGS LLC



By:_______________________________________       By:_______________________________________

Print Name: Amy Schartner                        Print Name: Oluro Olukayode Oladimeji, MD

Title: Senior Vice President                     Title: Contractor




                                                19
Confidential                                                                        Updated 04/2015

                                                                                  OLU000021
          CASE 0:19-cv-01101-DSD-HB Doc. 165-7 Filed 01/15/21 Page 101 of 107




                                      EXHIBIT B

                                   RATE SCHEDULE

                                         N/A




                                          20
Confidential                                                            Updated 04/2015

                                                                      OLU000022
          CASE 0:19-cv-01101-DSD-HB Doc. 165-7 Filed 01/15/21 Page 102 of 107




                                                   EXHIBIT C

                                   BUSINESS ASSOCIATE AGREEMENT

This Business Associate Subcontractor Agreement (“BA Agreement”), effective as of February 17, 2017 (the
“Effective Date”), is entered into by and between Jedidiah Holdings LLC (“Provider”) and The Advisory Board
Company (“Advisory Board”) (each a “Party” and collectively the “Parties”).

1.     BACKGROUND AND PURPOSE. The Parties have entered or are entering into one or more agreements for
       the provision by Provider of Consulting (“Services”) (“Underlying Agreements”) that are in fulfillment of
       services that the Advisory Board is obligated to provide for or on behalf of Covered Entities (each a “Covered
       Entity”), which Covered Entities are Advisory Board members. Each Covered Entity has an arrangement
       directly with the Advisory Board under which Covered Entity has provided or may provide to the Advisory
       Board, or the Advisory Board may create, Protected Health Information (“PHI”) (as defined in 45 C.F.R. §
       160.103) subject to the federal privacy regulations (“Privacy Rule”) and federal security regulations
       (“Security Rule”) issued pursuant to the Health Insurance Portability and Accountability Act of 1996
       (“HIPAA”), and the Health Information Technology for Economic and Clinical Health Act provisions of the
       American Recovery and Reinvestment Act of 2009 and its implementing regulations, (“HITECH Act”) as
       each is amended from time to time (collectively referred to herein as “HIPAA”), to the Advisory Board and
       pursuant to which the Advisory Board, or the Covered Entity, on behalf of the Advisory Board, is providing or
       may provide the PHI to Provider and/or Provider may create PHI in its performance of the Services. The
       purpose of this BA Agreement is to allow for the Advisory Board’s compliance with its obligations under
       HIPAA and its agreements with its Covered Entity members.

2.     DEFINITIONS. Unless otherwise specified in this BA Agreement, all capitalized terms used in this BA
       Agreement not otherwise defined have the meanings established for purposes of HIPAA, as is amended from
       time to time.

2.1    “Breach” shall mean the acquisition, access, use or disclosure of PHI in a manner not permitted by the
       Privacy Rule that compromises the security or privacy of the PHI as defined, and subject to the exceptions
       set forth, in 45 C.F.R. § 164.402.

2.2    “EPHI” shall mean Electronic Protected Health Information, as defined in 45 C.F.R. § 160.103, limited to the
       information Provider receives from, or creates, receives, maintains, or transmits on behalf of the Advisory
       Board in connection with the Services.

2.3    “PHI” shall mean Protected Health Information, as defined in 45 C.F.R. § 160.103, and is limited to the
       Protected Health Information Provider receives from, or creates, receives, maintains, or transmits on behalf of
       the Advisory Board in connection with the Services.

2.4    “Privacy Rule” shall mean the federal privacy regulations issued pursuant to the Health Insurance Portability
       and Accountability Act of 1996, as amended from time to time, codified at 45 C.F.R. Parts 160 and 164
       (Subparts A & E).

2.5    “Security Rule” shall mean the federal security regulations issued pursuant to the Health Insurance Portability
       and Accountability Act of 1996, as amended from time to time, codified at 45 C.F.R. Parts 160 and 164
       (Subparts A & C).




                                                         21
Confidential                                                                                        Updated 04/2015

                                                                                                 OLU000023
            CASE 0:19-cv-01101-DSD-HB Doc. 165-7 Filed 01/15/21 Page 103 of 107




3.          OBLIGATIONS OF THE PARTIES WITH RESPECT TO PHI.

3.1    Permitted Uses and Disclosures of PHI by Provider. Provider may use and disclose PHI only as permitted
       by Section 3.2(a) of this BA Agreement.

3.2    Obligations of Provider. With regard to its use and/or disclosure of PHI, Provider agrees to:

       A.      use and/or disclose PHI only as necessary to provide the Services set forth in the Underlying
               Agreements, as permitted or required by this BA Agreement, and in compliance with each
               applicable requirement of 45 C.F.R. § 164.504(e) or as otherwise Required by Law;

       B.      use appropriate safeguards to prevent use or disclosure of PHI other than as permitted or required
               by the BA Agreement;

       C.      implement administrative, physical, and technical safeguards that reasonably and appropriately
               protect the confidentiality, integrity, and availability of the EPHI that it creates, receives,
               maintains, or transmits on behalf of the Advisory Board in compliance with the Security Rule;

       D.      secure all PHI by rendering all PHI unusable, unreadable, or indecipherable to unauthorized
               individuals in accordance with the United States Department of Human Services Guidance to
               Render Unsecured Protected Health Information Unusable, Unreadable, or Indecipherable to
               Unauthorized Individuals, including by encrypting PHI;

       E.      without unreasonable delay, and in any event no later than one (1) business day after discovery,
               report to the Advisory Board in writing: (i) any use or disclosure of PHI of which it becomes aware
               that is not permitted by this BA Agreement; and/or (ii) any Security Incident of which Provider
               becomes aware;

       F.      without unreasonable delay, and in any event no later than two (2) business days after its discovery
               by Provider, notify the Advisory Board in writing of any incident that involves an unauthorized
               acquisition, access, use, or disclosure of PHI, even if Provider believes the incident will not rise to
               the level of a Breach. The notification shall include: (i) the identification of all individuals whose
               PHI was or is believed to have been involved, (ii) a brief description of what happened, including
               the date of the incident and the date of the discovery of the incident, (iii) a description of the types
               PHI that were involved in the incident, (iv) a brief description of what Provider is doing to
               investigate the incident, to mitigate harm to individuals, and to protect against any further breaches,
               (iv) all other information reasonably requested by the Advisory Board to enable the Advisory
               Board or the applicable Covered Entity to perform and document a risk assessment in accordance
               with HIPAA and any applicable state breach notification laws with respect to the incident to
               determine whether a Breach occurred, and (v) all other information reasonably necessary to
               provide notice to individuals, HHS, state agencies, and/or the media, as required by applicable law.
               Notwithstanding the foregoing, in the Advisory Board’s sole discretion and in accordance with its
               directions, Provider shall conduct, or pay the costs of conducting, an investigation of any incident
               required to be reported under this Section 3.2(f) and shall provide, and/or pay the costs of
               providing, the required notices as set forth in this Section 3.2(f).

       G.      require all of its subcontractors and agents that create, receive, maintain, or transmit PHI to agree,
               in writing, to the same restrictions, conditions, and requirements that apply to Provider under this
               BA Agreement, including but not limited requiring any subcontractor or agent to implement
               reasonable and appropriate safeguards in compliance with the Security Rule to protect the EPHI
               consistent with the requirements of this BA Agreement;
                                                        22
Confidential                                                                                        Updated 04/2015

                                                                                                  OLU000024
            CASE 0:19-cv-01101-DSD-HB Doc. 165-7 Filed 01/15/21 Page 104 of 107




       H.      make its internal practices, books and records relating to the use and disclosure of PHI available to
               the Secretary of HHS or to the Advisory Board or applicable Covered Entity within a reasonable
               timeframe for purposes of determining compliance with HIPAA;

       I.      document such disclosures of PHI as would be required for the applicable Covered Entity to
               respond to a request by an Individual for an accounting of disclosures in accordance with 45 C.F.R.
               § 164.528 and provide, within ten (10) days after the applicable Covered Entity (or the Advisory
               Board on behalf of the applicable Covered Entity) requests the information in writing, the
               information necessary for the applicable Covered Entity (or the Advisory Board on behalf of the
               applicable Covered Entity) to make an accounting of disclosures of PHI about an Individual, in
               accordance with 45 C.F.R. § 164.528;

       J.      make available within ten (10) days after receiving a written request by the applicable Covered
               Entity (or the Advisory Board on behalf of the applicable Covered Entity) all PHI necessary for the
               applicable Covered Entity (or the Advisory Board on behalf of the applicable Covered Entity) to
               respond to an Individuals’ request for access to PHI about them, in accordance with 45 C.F.R. §
               164.524, in the event that the PHI in Provider’s possession constitutes a Designated Record Set,
               and, when directed by the Covered Entity or the Advisory Board, make the PHI available directly
               to the Individual;

       K.      make available PHI for amendment and incorporate within ten (10) days after a written request by
               the applicable Covered Entity (or the Advisory Board on behalf of the applicable Covered Entity)
               any amendments or corrections to the PHI in accordance with 45 C.F.R. § 164.526, in the event
               that the PHI in Provider’s possession constitutes a Designated Record Set;

       L.      request, use and/or disclose only the minimum amount of PHI necessary to accomplish the purpose
               of the request, use or disclosure in compliance with the Privacy Rule’s minimum necessary
               standard and any guidance issued by the United States Department of Health and Human Services;

       M.      not directly or indirectly receive remuneration in exchange for any PHI as prohibited by the
               HITECH Act;

       N.      not make or cause to be made any communication about a product or service that is prohibited by
               the HITECH Act;

       O.      not make or cause to be made any written fundraising communication that is prohibited by the
               HITECH Act;

       P.      to the extent Provider is to carry out, on behalf of the Advisory Board, one or more of a Covered
               Entity’s obligations under HIPAA, comply with the requirements of HIPAA that apply to Covered
               Entity in the performance of such obligations; and

       Q.      promptly return to the Advisory Board or destroy (and retain no copies), all PHI in its possession,
               including such information in the possession of its subcontractors, following the termination or
               expiration of this BA Agreement, if it is feasible to do so. If Provider determines, and if and only if
               the Advisory Board agrees, that return or destruction is infeasible, Provider agrees to extend any
               and all protections, limitations, and restrictions contained in this BA Agreement to Provider’s use
               and/or disclosure of any retained PHI, and to limit any further uses and/or disclosures to the
               purposes that make the return or destruction of the PHI infeasible.



                                                        23
Confidential                                                                                        Updated 04/2015

                                                                                                 OLU000025
          CASE 0:19-cv-01101-DSD-HB Doc. 165-7 Filed 01/15/21 Page 105 of 107




3.3    Effect of Changes to the Law or Contractual Obligations. To the extent that any relevant provision of
       HIPAA is amended in a manner that changes the obligations of Provider or the Advisory Board that are
       embodied in the terms of this BA Agreement, the Parties agree to negotiate in good faith appropriate
       amendment(s) to this BA Agreement to give effect to these revised obligations. If the Advisory Board is
       required to comply with any provision under the terms of its business associate agreement with any
       Covered Entity that is not already included in this BA Agreement or is more stringent than a provision of
       this BA Agreement, the Parties agree to negotiate in good faith appropriate amendment(s) to this BA
       Agreement to give effect to these additional or more stringent obligations.

4.     TERMINATION BY ADVISORY BOARD. In the event of a material breach of the terms of this BA
       Agreement by Provider, the Advisory Board shall provide Provider written notice of that breach and may
       either (i) immediately terminate this BA Agreement and the underlying services agreement with Provider,
       or (ii) afford Provider an opportunity to cure the breach, provided, however, that if Provider fails to cure the
       breach within a reasonable time specified by the Advisory Board, the Advisory Board may terminate this
       BA Agreement and the Underlying Agreements with Provider.

5.     INDEMNIFICATION. Provider shall indemnify, defend and hold harmless the Advisory Board and its
       officers, directors, trustees, employees and agents (the Advisory Board’s “Personnel”) from any and all
       third party claims, liabilities and expenses which the Advisory Board or its Personnel may incur as a result
       of, arising out of, or relating to, a breach of the Provider’s obligations under this BA Agreement.

6.     MISCELLANEOUS.

6.1    Construction of Terms: Any unclear terms of this BA Agreement shall be construed in a manner that
       allows the applicable Covered Entity (or the Advisory Board on behalf of the applicable Covered Entity) to
       comply with HIPAA.

6.2    Survival. Sections 1, 2, 3, 4, 5 and 6 of this BA Agreement shall survive termination of this BA Agreement
       and continue indefinitely solely with respect to PHI Provider retains in accordance with Section 3.2(q).

6.3    No Third Party Beneficiaries. Nothing in this BA Agreement shall confer upon any person other than the
       Parties and their respective successors or assigns, any rights, remedies, obligations, or liabilities
       whatsoever.


                                   [Remainder of page intentionally left blank.]




                                                         24
Confidential                                                                                         Updated 04/2015

                                                                                                  OLU000026
           CASE 0:19-cv-01101-DSD-HB Doc. 165-7 Filed 01/15/21 Page 106 of 107




IN WITNESS WHEREOF, each of the undersigned has caused this BA Agreement to be duly executed in its name
and on its behalf.

Jedidiah Holdings LLC                              The Advisory Board Company



By:                                                By:

Print Name: Oluro Olukayode Oladimeji, MD          Print Name: Amy Schartner

Print Title: Contractor                            Print Title: Senior Vice President




                                                  25
Confidential                                                                             Updated 04/2015

                                                                                        OLU000027
               CASE 0:19-cv-01101-DSD-HB Doc. 165-7 Filed 01/15/21 Page 107 of 107




                                       WFZ6G6JEW2BKXUA23YB9PI



                               Oluro Olukayode
                               Party ID: HSSEKCJ6YKZXRD8RPJPNDN
                               IP Address: 172.58.72.49
                                VERIFIED EMAIL:   yehudak12@yahoo.com



Multi-Factor
Digital Fingerprint Checksum   ad07e0d42afd51e9e699688cf05d692df9a22e37



                               Amy Schartner
                               Party ID: C98CZ2IL43J5A7P737Y9IK
                               IP Address: 74.96.167.155
                                VERIFIED EMAIL:   schartna@advisory.com



Multi-Factor
Digital Fingerprint Checksum   32001250faf4e8cb4d76175ab5afebd2a0b8384f




Timestamp                      Audit
2017-02-20 19:56:32 -0800      All parties have signed document. Signed copies sent to: Jeremy geneaux,
                               Charles Wright, Neil Rothberg, Megan Linehan, Jacqueline Dagg, Oluro
                               Olukayode, and Amy Schartner.
2017-02-20 19:56:32 -0800      Document signed by Oluro Olukayode (yehudak12@yahoo.com) with drawn
                               signature. - 72.201.202.7
2017-02-20 19:35:33 -0800      Document viewed by Oluro Olukayode (yehudak12@yahoo.com). - 172.58.72.49
2017-02-20 16:29:50 -0800      Document signed by Amy Schartner (schartna@advisory.com) with drawn
                               signature. - 74.96.167.155
2017-02-20 16:29:37 -0800      Document viewed by Amy Schartner (schartna@advisory.com). - 74.96.167.155
2017-02-19 18:18:44 -0800      Document created by Jacqueline Dagg (daggj@advisory.com). - 76.106.84.170




                                                                                                            Page 1 of 1

                                                                                                           OLU000028
